Exhibit 10.3

 

ROCKWOOD HOLDINGS, INC.

 

ROCKWOOD SPECIALTIES GROUP, INC.

 

ROCKWOOD SPECIALTIES GROUP GMBH

 

--------------------------------------------------------------------------------

 

SACHTLEBEN CHEMIE GMBH

 

DEUKALION EINHUNDERTVIERUNDZWANZIGSTE VERMÖGENSVERWALTUNGS-GMBH

 

WHITE PIGMENTS HOLDINGS OY

 

KEMIRA PIGMENTS OY

 

--------------------------------------------------------------------------------

 

KEMIRA GERMANY GMBH

 

KEMIRA OYJ

 

--------------------------------------------------------------------------------

 

AGREEMENT REGARDING THE IMPLEMENTATION
OF THE TITANIUM DIOXIDE JOINT VENTURE

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------


 

Table of Contents

 

Section

 

Page

 

 

 

1.

Preamble

 

15

 

 

 

 

2.

Sale and Transfer

 

18

 

 

 

 

3.

Consideration

 

19

 

 

 

 

4.

Kemira Oberhausen Assets

 

23

 

 

 

 

5.

Intellectual Property Rights

 

26

 

 

 

 

6.

Shareholding in Pohjolan Voima Oy

 

28

 

 

 

 

7.

Business Documents

 

29

 

 

 

 

8.

Transitional Services

 

30

 

 

 

 

9.

Warranties

 

31

 

 

 

 

10.

Supplementary Provisions Regarding the Warranties

 

47

 

 

 

 

11.

Remedies

 

48

 

 

 

 

12.

Tax Warranties and Remedies

 

50

 

 

 

 

13.

Environmental Warranties and Remedies

 

53

 

 

 

 

14.

Further Indemnities and Carve-Out of Closed Landfills

 

57

 

 

 

 

15.

Third-Party Claims

 

60

 

 

 

 

16.

Locked-Box Concept

 

62

 

 

 

 

17.

Transfer of Employees

 

63

 

 

 

 

18.

Trademarks and Company Name “Kemira”

 

67

 

 

 

 

19.

Confidentiality

 

67

 

 

 

 

20.

Miscellaneous

 

68

 

 

 

 

21.

Authorized Agent

 

71

 

 

 

 

22.

Severability

 

72

 

--------------------------------------------------------------------------------


 

List of Annexes

 

Annex 2.1(a)

 

Short-form purchase and transfer agreement regarding TiO2 Shares;

 

 

 

Annex 2.1(e)

 

Form of US Transfer Agreement

 

 

 

Annex 4.1(a)

 

List of Kemira Oberhausen Assets;

 

 

 

Annex 4.1(b)(ii)

 

List of excluded assets;

 

 

 

Annex 4.1(d)(i)

 

List of liabilities;

 

 

 

Annex 4.3

 

Transferred Contracts

 

 

 

Annex 5.1.3(a)

 

List of Nanotechnology IP Rights

 

 

 

Annex 5.2.1(a)

 

List of Oberhausen IP Rights;

 

 

 

Annex 5.2.2

 

Form of Oberhausen IP Rights Transfer Agreement;

 

 

 

Annex 5.3.1

 

Form of license to certain other IP Rights and Know-How not transferred;

 

 

 

Annex 5.3.2-1

 

Form of back-license agreement;

 

 

 

Annex 5.3.2-2

 

IP Rights subject to back-license;

 

 

 

Annex 8.1-1

 

Term sheets for the transitional services to be provided by Kemira to Kemira
TiO2;

 

 

 

Annex 9.2.6

 

List of participations in the Company;

 

 

 

Annex 9.2.7

 

List of interests held by the Company;

 

 

 

Annex 9.4.2-1

 

List of security interests, charges, encumbrances of third parties in Assets;

 

2

--------------------------------------------------------------------------------


 

Annex 9.4.2-2

 

List of obligations to grant security interests, charges, encumbrances;

 

 

 

Annex 9.5.1-1

 

List of Owned Properties;

 

 

 

Annex 9.5.1-2

 

List of Used Properties;

 

 

 

Annex 9.5.2-1

 

List of security interests, charges etc. in Owned Properties;

 

 

 

Annex 9.5.2-2

 

List of obligations to grant security interests, charges etc. in Owned
Properties;

 

 

 

Annex 9.5.3-1

 

List of particulars of all Leases;

 

 

 

Annex 9.5.3-2

 

Description of default payments or other obligations under the Leases;

 

 

 

Annex 9.6.2

 

List of Registered IP Rights;

 

 

 

Annex 9.6.4

 

List of Licensed IP Rights;

 

 

 

Annex 9.6.5

 

List of Challenged IP Rights;

 

 

 

Annex 9.6.7

 

Employee invention compensations;

 

 

 

Annex 9.7.2

 

List of claims for defective products;

 

 

 

Annex 9.9.1

 

List of subsidies;

 

 

 

Annex 9.10.1

 

List of service contracts of managing directors, supervisory board and holders
of a registered commercial power of representtation, additional agreements and
benefits;

 

 

 

Annex 9.10.2

 

List of executives and foreign employees;

 

 

 

Annex 9.10.3-1

 

List of employees laid off;

 

 

 

Annex 9.10.3-2

 

List of liabilities towards retired members of corporate bodies and employees;

 

3

--------------------------------------------------------------------------------


 

Annex 9.10.4

 

List of agreements or promises regarding special rights in regard of a change of
shareholders;

 

 

 

Annex 9.10.5

 

List of membership of employers’ associations and collective bargaining
agreements;

 

 

 

Annex 9.10.6-1

 

List of shop agreements;

 

 

 

Annex 9.10.6-2

 

List of reconcilements of interests and social plans;

 

 

 

Annex 9.10.7

 

List of agreements and promises regarding benefits from pension scheme;

 

 

 

Annex 9.10.8

 

List of obligations based on customary business practice;

 

 

 

Annex 9.10.9

 

List of collective and individual promises, agreements, plans, schemes,
regulations, arrangements that restrict the right of termination beyond
statutory regulation;

 

 

 

Annex 9.10.10

 

List of stock options;

 

 

 

Annex 9.10.12

 

List of court, arbitration, public authority proceedings regarding employment
matters;

 

 

 

Annex 9.10.13

 

Employee benefit plans;

 

 

 

Annex 9.10.18

 

List of benefit payments;

 

 

 

Annex 9.11.1

 

List of Material Agreements;

 

 

 

Annex 9.12

 

List of ten largest suppliers and customers in 2007, list of suppliers without
alternative;

 

 

 

Annex 9.13.1-1

 

List of Insurance Policies;

 

4

--------------------------------------------------------------------------------


 

Annex 9.13.1-2

 

List of Insurance Policies that must be replaced after the consummation of the
Transaction;

 

 

 

Annex 9.13.2

 

Notices of termination or cancellation of Insurance Policies, effects of
consummation of the Transaction on Insurance Policies;

 

 

 

Annex 9.13.3

 

Outstanding claims under Insurance Policies;

 

 

 

Annex 9.14

 

List of court, arbitration or public authority proceedings the Company is party
to;

 

 

 

Annex 9.15.2

 

Trading with certain designated countries;

 

 

 

Annex 10.1-1

 

List of Company’s consolidated Affiliates;

 

 

 

Annex 10.1-2

 

List of Company’s non-consolidated Affiliates;

 

 

 

Annex 12.2.4

 

List of Tax audits, assessments or deficiencies pending against the Company;

 

 

 

Annex 14.1.1-1

 

Description of Sachtleben Landfills;

 

 

 

Annex 14.1.1-2

 

Description of Kemira Closed Landfills;

 

 

 

Annex 14.1.2

 

Description of transfer of Sachtleben and Kemira Closed Landfill;

 

 

 

Annex 14.1.4

 

Services for Kemira Closed Landfill;

 

 

 

Annex 17.1(a)

 

List of Oberhausen Transferred Employees;

 

 

 

Annex 17.1(b)

 

List of Sales Network Employees;

 

 

 

Annex 17.7.2

 

Information letter pursuant to sec. 613a BGB; and

 

 

 

Annex 17.11

 

US Transition Services Agreement.

 

5

--------------------------------------------------------------------------------


 

DEFINITIONS

 

In this Agreement

 

“Accounting Principles”

 

shall have the meaning given to it in section 9.3.1;

 

 

 

“Affected Party”

 

shall have the meaning given to it in section 11.1;

 

 

 

“Affiliate “

 

shall have the meaning given to it in section 4.2.2;

 

 

 

“Agreement”

 

shall mean this agreement;

 

 

 

“Asset” and “Assets”

 

shall have the meaning given to it in section 9.4.1;

 

 

 

“Audited Annual Accounts”

 

shall have the meaning given to it in section 9.3.1;

 

 

 

“Balance Sheet Date”

 

shall have the meaning given to it in section 9.3.1;

 

 

 

“Breaching Party”

 

shall have the meaning given to it in section 11.1;

 

 

 

“Breach of the No Leakage Provisions”

 

shall have the meaning given to it in section 16.1(a);

 

 

 

“Business”

 

shall have the meaning given to it in section 9.1(d)(ii);

 

 

 

“Business Day”

 

shall have the meaning given to it in section 4.2.1;

 

 

 

“Business Documents”

 

shall have the meaning given to it in section 7.1;

 

 

 

“Closed Landfills”

 

shall have the meaning given to it in section 13.1;

 

 

 

“Closing Date”

 

shall have the meaning given to it in section 2.2;

 

 

 

“Company” and “Companies”

 

shall have the meaning given to it in the deed caption;

 

 

 

“Comprehensive Environmental Permit”

 

shall have the meaning given to it in section 13.5;

 

 

 

“Covenants”

 

shall have the meaning given to it in section 16.1(a)(i);

 

 

 

“Effective Date”

 

shall have the meaning given to in section 2.2;

 

6

--------------------------------------------------------------------------------


 

“Energy Agreements”

 

shall have the meaning given to in section 6.2;

 

 

 

“Environmental Contamination”

 

shall have the meaning given to it in section 13.1;

 

 

 

“Environmental Laws”

 

shall have the meaning given to it in section 13.1;

 

 

 

“Environmental Liabilities”

 

shall have the meaning given to it in section 13.6;

 

 

 

“Environmental Matters”

 

shall have the meaning given to it in section 13.1;

 

 

 

“ERISA”

 

shall have the meaning given to it in section 9.10.13;

 

 

 

“Exit Event”

 

shall have the meaning given to it in section 11.6;

 

 

 

“Financial Information and Valuation”

 

shall have the meaning given to it in section 8.2(c);

 

 

 

“Finnish HoldCo”

 

shall have the meaning given to it in the deed caption;

 

 

 

“Former Sites”

 

shall have the meaning given to it in section 13.8;

 

 

 

“Functional Additive Business”

 

shall have the meaning given to it in section 1.1;

 

 

 

“G6 Shares”

 

shall have the meaning given to it in section 6.1;

 

 

 

“Insurance Policy” and “Insurance Policies”

 

shall have the meaning given to it in section 9.13.1;

 

 

 

“IP Rights”

 

shall have the meaning given to it in section 5.1.1;

 

 

 

“IRC”

 

shall have the meaning given to it in section 9.10.13;

 

 

 

“JV Agreement”

 

shall have the meaning given to it in section 1.2;

 

 

 

“JV Europe”

 

shall have the meaning given to it in the deed caption;

 

 

 

“JV Europe Share”

 

shall have the meaning given to in section 1.3(a);

 

 

 

“JV Europe Share A”

 

shall have the meaning given to in section 1.5(c)(i);

 

7

--------------------------------------------------------------------------------


 

“JV Europe Share B”

 

shall have the meaning given to in section 1.5(c)(ii);

 

 

 

“JV Europe Share Transfer Receivable”

 

shall have the meaning given to in section 3.3;

 

 

 

“JV Group Company” and “JV Group Companies”

 

shall have the meaning given to in section 4.2.2(a);

 

 

 

“JV US”

 

shall have the meaning given to in section 1.3(g)(i);

 

 

 

“JV US Benefit Plans “

 

shall have the meaning given to it in section 17.10;

 

 

 

“JV US Interests”

 

shall have the meaning given to in section 1.3(g)(i);

 

 

 

“Kemira”

 

shall have the meaning given to it in the deed caption;

 

 

 

“Kemira Germany”

 

shall have the meaning given to it in the deed caption;

 

 

 

“Kemira Closed Landfill”

 

shall have the meaning given to it in section 14.1.1;

 

 

 

“Kemira Inc.”

 

shall have the meaning given to it in section 1.3(g)(ii);

 

 

 

“Kemira Inc. Shares”

 

shall have the meaning given to it in section 1.3(g)(ii);

 

 

 

“Kemira Oberhausen Assets”

 

shall have the meaning given to it in section 1.3(f);

 

 

 

“Kemira Share Transfer Receivable”

 

shall have the meaning given to it in section 3.1.1;

 

 

 

“Kemira TiO2”

 

shall have the meaning given to it in the deed caption;

 

 

 

“Kemira TiO2 Pigments Business”

 

shall have the meaning given to it in section 1.1;

 

 

 

“Kemira TiO2 Shares”

 

shall have the meaning given to it in section 1.3(e);

 

 

 

“Kemira Trademarks”

 

shall have the meaning given to it in section 18.1;

 

 

 

“Know-How”

 

shall have the meaning given to it in section 5.1.2;

 

8

--------------------------------------------------------------------------------


 

“Landfills”

 

shall have the meaning given to it in section 13.1;

 

 

 

“Law”

 

shall have the meaning given to it in section 7.1(b);

 

 

 

“Lease” and “Leases”

 

shall have the meaning given to it in section 9.5.3;

 

 

 

“Master Agreement”

 

shall have the meaning given to it in section 1.2;

 

 

 

“Material Agreements”

 

shall have the meaning given to it in section 9.11.1;

 

 

 

“Material IP Rights”

 

shall have the meaning given to it in section 9.6.1;

 

 

 

“Maybrook”

 

shall have the meaning given to it in section 1.3(g)(ii);

 

 

 

“Maybrook Shares”

 

shall have the meaning given to it in section 1.3(g)(ii);

 

 

 

“Nanotechnology IP Rights”

 

shall have the meaning given to it in section 5.1.3;

 

 

 

“Nanotechnology Know How”

 

shall have the meaning given to it in section 5.1.3(b);

 

 

 

“Oberhausen Business Unit”

 

shall have the meaning given to it in section 1.3(f);

 

 

 

“Oberhausen IP Rights”

 

shall have the meaning given to it in section 5.2.1;

 

 

 

“Oberhausen IP Rights Transfer Agreement”

 

shall have the meaning given to it in section 5.2.2

 

 

 

“Oberhausen Transfer Receivable”

 

shall have the meaning given to it in section 3.1.2;

 

 

 

“Oberhausen Transferred Employees”

 

shall have the meaning given to in section 17.1(a);

 

 

 

“Owned Properties”

 

shall have the meaning given to it in section 9.5.1;

 

 

 

“Party” and “Parties”

 

shall have the meaning given to it in the deed caption;

 

 

 

“Permits”

 

shall have the meaning given to it in section 9.8.1;

 

9

--------------------------------------------------------------------------------


 

“Permitted Liens”

 

shall have the meaning given to it in section 9.4.2;

 

 

 

“Pori Landfill”

 

shall have the meaning given to it in section 13.1

 

 

 

“PPV”

 

shall have the meaning given to it in section 6.1;

 

 

 

“Pre-Effective-Date Period”

 

shall have the meaning given to it in section 12.3.2;

 

 

 

“Properties” and “Property”

 

shall have the meaning given to it in section 9.5.1;

 

 

 

“PVO”

 

shall have the meaning given to it in section 6.1;

 

 

 

“Registered IP Rights”

 

shall have the meaning given to it in section 9.6.2;

 

 

 

“Rockwood”

 

shall have the meaning given to it in the deed caption;

 

 

 

“Rockwood Germany”

 

shall have the meaning given to it in the deed caption;

 

 

 

“Rockwood Holdings”

 

shall have the meaning given to it in the deed caption;

 

 

 

“Rockwood TiO2 Pigments Business”

 

shall have the meaning given to it in section 1.1;

 

 

 

“Rockwood Water Business”

 

shall have the meaning given to it in section 1.1;

 

 

 

“Sachtleben”

 

shall have the meaning given to it in the deed caption;

 

 

 

“Sachtleben Closed Landfill”

 

shall have the meaning given to it in section 14.1.1;

 

 

 

“Sachtleben Corp”

 

shall have the meaning given to it in section 1.1;

 

 

 

“Sachtleben Corp Shares”

 

shall have the meaning given to it in section 1.3(g)(i);

 

 

 

“Sachtleben Shares”

 

shall have the meaning given to it in section 2.1(c);

 

 

 

“Sachtleben Share Transfer Receivable”

 

shall have the meaning given to it in section 3.2.1(a);

 

10

--------------------------------------------------------------------------------


 

“Sachtleben Water”

 

shall have the meaning given to it in section 1.4;

 

 

 

“Sales Network Employees”

 

shall have the meaning given to it in section 17.1(b);

 

 

 

“Subordinated Note”

 

shall have the meaning given to it in section 3.2.2;

 

 

 

“Subordinated Note Amount”

 

shall have the meaning given to it in section 3.2.1(b);

 

 

 

“Tax” or “Taxes”

 

shall have the meaning given to it in section 12.1;

 

 

 

“TiO2 Pigments Business” and “TiO2 Pigments Businesses”

 

shall have the meaning given to it in section 1.1;

 

 

 

“Third Party Claim”

 

shall have the meaning given to it in section 15.1;

 

 

 

“Transaction”

 

shall mean the transactions contemplated by this Agreement;

 

 

 

“Transferred Company”

 

shall have the meaning given to in section 9.1(d)(iii);

 

 

 

“Transferred Employees”

 

shall have the meaning given to in section 17.2;

 

 

 

“Transferred Liabilities”

 

shall refer to the liabilities listed in section 4.4;

 

 

 

“Transitional Service Agreements”

 

shall have the meaning given to it in section 8.1;

 

 

 

“US Benefit Plans”

 

shall have the meaning given to it in section 9.10.13;

 

 

 

“US Company” and “US Companies”

 

shall have the meaning given to it in section 1.3(g)(ii);

 

 

 

“US Transfer Agreement”

 

shall have the meaning given to it in section 2.1(e);

 

 

 

“US Transferred Company”

 

shall have the meaning given to it in section 9.1(d)(iv);

 

11

--------------------------------------------------------------------------------


 

“US Transferred Employees”

 

shall have the meaning given to it in section 17.10;

 

 

 

“US Transition Services Agreement”

 

shall have the meaning given to it in section 17.11;

 

 

 

“Used Properties”

 

shall have the meaning given to it in section 9.5.1;

 

 

 

“VAT”

 

shall have the meaning given to it in section 12.3.6;

 

 

 

“Warranty” and “Warranties”

 

shall have the meaning given to it in section 9.1;

 

 

 

“Warranting Party”

 

shall have the meaning given to it in section 9.1(d)(v); and

 

 

 

“Water Carve-Out”

 

shall have the meaning given to it in section 1.4.

 

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

 

12

--------------------------------------------------------------------------------


 

SHARE AND ASSET PURCHASE AND TRANSFER AGREEMENT

 

THIS AGREEMENT IS MADE ON 21 MAY 2008 BY AND AMONG

 

(a)

Rockwood Holdings Inc., 100 Overlook Center, Princeton, NJ 08540, USA

 

 

 

hereinafter referred to as “Rockwood Holdings”;

 

 

(b)

Rockwood Specialties Group, Inc., 100 Overlook Center, Princeton, NJ 08540, USA

 

 

 

hereinafter referred to as “Rockwood”;

 

 

(c)

Rockwood Specialties Group GmbH, Königsberger Straße 1, 60487 Frankfurt am Main,
Germany, registered in the commercial register of the lower court of Frankfurt
am Main under registration number HR B 5 79 24

 

 

 

hereinafter referred to as “Rockwood Germany”;

 

 

(d)

Sachtleben Chemie GmbH, Dr.-Rudolf-Sachtleben-Straße 4, 47189 Duisburg, Germany,
registered in the commercial register of the lower court of Duisburg under
registration number HR B 1 96 69

 

 

 

hereinafter referred to as “Sachtleben”;

 

 

(e)

Deukalion Einhundertvierundzwanzigste Vermögensverwaltungs-GmbH, Königsberger
Straße 1, 60487 Frankfurt am Main, Germany, registered in the commercial
register of the lower court of Frankfurt am Main under registration number HR B
8 05 60, to be renamed after signing into White Pigments Holdings GmbH

 

 

 

hereinafter referred to as “JV Europe”;

 

 

(f)

White Pigments Holding Oy, a limited liability company under establishment,
Finland,

 

 

 

hereinafter referred to as “Finnish HoldCo”;

 

 

(g)

White Pigments LLC, a Delaware limited liability company with business address
at 100 Overlook Center, Princeton, NJ 08540, USA,

 

 

 

hereinafter referred to as “JV US”;

 

13

--------------------------------------------------------------------------------


 

(h)

Kemira Pigments Oy, Porkkalankatu 3, FI-00180 Helsinki, Finland with business
identification number 0948159-2

 

 

 

hereinafter referred to as “Kemira TiO2”;

 

 

(i)

Kemira Germany GmbH, Marie-Curie-Straße 10, 51377 Leverkusen, Germany,
registered in the commercial register of the lower court of Cologne under
registration number HR B 57319

 

 

 

hereinafter referred to as “Kemira Germany”;

 

 

 

and

 

 

(j)

Kemira Oyj, Porkkalankatu 3, FI-00101 Helsinki, Finland, with business
identification number 0109823-0

 

 

 

hereinafter referred to as “Kemira”.

 

Rockwood Holdings, Rockwood, Rockwood Germany, Sachtleben, JV Europe, Finnish
HoldCo, Kemira TiO2, Kemira Germany and Kemira each a “Party” and collectively
the “Parties” (Kemira TiO2 and JV Europe are also each referred to hereinafter
as a “Company” and collectively the “Companies”).

 

NOW IT IS HEREBY AGREED

 


1.


PREAMBLE


 


 


1.1


ROCKWOOD AND KEMIRA ARE BOTH COMPANIES ACTIVE IN A VARIETY OF BUSINESS FIELDS IN
THE SPECIALTY CHEMICALS SECTOR. BOTH PARTIES ARE, AMONGST OTHER BUSINESSES,
ENGAGED IN THE TITANIUM DIOXIDE BUSINESS (I.E. THE SALE AND MANUFACTURING OF
TITANIUM DIOXIDE AND RELATED CO-PRODUCTS AND SERVICES), PROVIDED THAT
(I) ROCKWOOD’S TITANIUM DIOXIDE BUSINESS ALSO INCLUDES THE MANUFACTURING OF
BARIUM-BASED AND ZINC-BASED INORGANIC FINE WHITE PIGMENTS AND ADDITIVES (THE
“FUNCTIONAL ADDITIVE BUSINESS”) BUT EXCLUDES THE MANUFACTURING OF POLYALUMINIUM
CHLORIDE AND POLYALUMINIUM NITRATE-BASED FLOCCULANTS (COLLECTIVELY THE “ROCKWOOD
WATER BUSINESS”) AS CURRENTLY CONDUCTED BY SACHTLEBEN AND SACHTLEBEN CORPORATION
(“SACHTLEBEN CORP”) (ROCKWOOD’S TITANIUM DIOXIDE BUSINESS SO DEFINED, THE
“ROCKWOOD TIO2 PIGMENTS BUSINESS”); AND (II) KEMIRA’S TITANIUM DIOXIDE BUSINESS
ALSO INCLUDES SALES AND MANUFACTURING OF CERTAIN OTHER THAN TITANIUM DIOXIDE
BASED PRODUCTS AND SERVICES TO THE COSMETICS INDUSTRY (THE “KEMIRA TIO2 PIGMENTS
BUSINESS”). THE ROCKWOOD TIO2 PIGMENTS BUSINESS AND THE KEMIRA TIO2 PIGMENTS
BUSINESS ARE EACH ALSO REFERRED TO AS A “TIO2 PIGMENTS BUSINESS” AND
COLLECTIVELY AS THE “TIO2 PIGMENTS BUSINESSES”.

 

14

--------------------------------------------------------------------------------


 


1.2


IN ORDER TO JOINTLY PURSUE FUTURE BUSINESS OPPORTUNITIES IN THE FIELD OF THE
PRODUCTION AND MARKETING OF PIGMENTS, THE PARTIES INTEND TO COMBINE THEIR
RESPECTIVE TIO2 PIGMENTS BUSINESSES BY FORMING A JOINT VENTURE. IN CONNECTION
THEREWITH, ROCKWOOD HOLDINGS, ROCKWOOD, ROCKWOOD GERMANY, SACHTLEBEN, JV EUROPE,
SACHTLEBEN CORP, FINNISH HOLDCO, JV US, KEMIRA, KEMIRA TIO2, KEMIRA INC. (AS
DEFINED BELOW) AND KEMIRA GERMANY HAVE TODAY ENTERED INTO A MASTER AGREEMENT
(THE “MASTER AGREEMENT”) AND A SHAREHOLDERS AND JOINT VENTURE AGREEMENT (THE “JV
AGREEMENT”) REGARDING THE TITANIUM DIOXIDE JOINT VENTURE.


 


 


1.3


THE TIO2 PIGMENTS BUSINESSES INCLUDE THE FOLLOWING SHAREHOLDINGS AND ASSETS
OWNED (DIRECTLY OR INDIRECTLY) BY ROCKWOOD AND KEMIRA, RESPECTIVELY:


 


 


 


(A)


ROCKWOOD GERMANY OWNS ALL SHARES IN JV EUROPE (“JV EUROPE SHARE”).


 


 


 


 


(B)


ROCKWOOD GERMANY OWNS ALL SHARES IN SACHTLEBEN.


 


 


 


 


(C)


SACHTLEBEN OWNS


 


 


 


 


 


 


(I)


A SHARE IN THE NOMINAL AMOUNT OF EUR 12,800.00 IN ALBERTI & CO GMBH, GERMANY,
REGISTERED IN THE COMMERCIAL REGISTER OF THE LOWER COURT OF GÖTTINGEN UNDER HR B
120005, REPRESENTING 25 PER CENT OF THE ENTIRE SHARE CAPITAL;


 


 


 


 


 


 


(II)


A SHARE IN THE NOMINAL AMOUNT OF EUR 51,129.19 IN PIGMENT-CHEMIE GMBH, GERMANY,
REGISTERED IN THE COMMERCIAL REGISTER OF THE LOWER COURT OF DUISBURG UNDER HR B
7018, REPRESENTING 100 PER CENT OF THE ENTIRE SHARE CAPITAL;


 


 


 


 


 


 


(III)


A LIMITED PARTNERSHIP INTEREST IN THE AMOUNT OF EUR 576,000.00 IN DEUTSCHE
BARYT-INDUSTRIE DR. RUDOLF ALBERTI GMBH & CO. KG, GERMANY, REGISTERED IN THE
COMMERCIAL REGISTER OF THE LOWER COURT OF GÖTTINGEN UNDER HR A 121227;


 


 


 


 


 


 


(IV)


A SHARE IN THE NOMINAL AMOUNT OF RMB 54,900,000.00 IN GUANGZHOU HUALI SACHTLEBEN
CHEMICALS COMPANY, LIMITED, 238 NANGANG WEST RD., HUANGPU DISTRICT, GUANGZHOU
510760, CHINA, REGISTERED WITH THE NATIONAL INDUSTRIAL AND COMMERCIAL
ADMINISTRATION BUREAU OF THE PEOPLE’S REPUBLIC OF CHINA FOR THE GUANGDONG
PROVINCE UNDER THE LICENSE NUMBER 004714, REPRESENTING 40 PER CENT OF THE ENTIRE
SHARE CAPITAL; AND


 


 


 


 


 


 


(V)


A SHARE IN THE NOMINAL AMOUNT OF RMB 3,000,000.00 IN SACHTLEBEN TRADING
(SHANGHAI) COMPANY LIMITED, 2272 HONGQIAO ROAD, SHANGHAI 200336, CHINA,
REGISTERED WITH THE NATIONAL INDUSTRIAL AND COMMERCIAL

 

15

--------------------------------------------------------------------------------


 


 


 


 


ADMINISTRATION BUREAU OF THE PEOPLE’S REPUBLIC OF CHINA FOR SHANGHAI UNDER THE
LICENSE NUMBER 1137603 REPRESENTING 100 PER CENT OF THE ENTIRE SHARE CAPITAL.


 


 


 


 


 


(D)


JV EUROPE OWNS ALL SHARES IN FINNISH HOLDCO.


 


 


 


 


(E)


KEMIRA OWNS 8,300,000 ISSUED AND OUTSTANDING SHARES REPRESENTING 100 PER CENT OF
THE ISSUED AND OUTSTANDING SHARES IN KEMIRA TIO2 (“KEMIRA TIO2 SHARES”).


 


 


 


 


(F)


KEMIRA GERMANY OWNS AND OPERATES THE OBERHAUSEN TECHNOLOGY CENTER BUSINESS UNIT
(THE “OBERHAUSEN BUSINESS UNIT”), WHICH CONSISTS OF THE ASSETS AND INTELLECTUAL
PROPERTY RIGHTS AS FURTHER DEFINED IN SECTION 4.1 (THE “KEMIRA OBERHAUSEN
ASSETS”).


 


 


 


 


(G)


FURTHERMORE, ROCKWOOD AND KEMIRA HOLD THE FOLLOWING SHAREHOLDINGS AND LIMITED
LIABILITY INTERESTS IN CERTAIN COMPANIES IN THE US:


 


 


 


 


 


(I)


ROCKWOOD OWNS ALL ISSUED AND OUTSTANDING SHARES IN SACHTLEBEN CORPORATION (THE
“SACHTLEBEN CORP SHARES”) AND ALL OF THE LIMITED LIABILITY INTERESTS IN WHITE
PIGMENTS LLC, A NEWLY-FORMED DELAWARE LIMITED LIABILITY COMPANY (ALL LIMITED
LIABILITY COMPANY INTERESTS IN JV US, THE “JV US INTERESTS”); AND


 


 


 


 


 


 


(II)


KEMIRA OWNS ALL ISSUED AND OUTSTANDING SHARES IN KEMIRA SPECIALTY, INC. (“KEMIRA
INC.”, THE SHARES IN KEMIRA INC., THE “KEMIRA INC. SHARES”), HAVING ITS
PRINCIPAL PLACE OF BUSINESS AT 151 VETERANS DRIVE, NORTHVALE, NJ 07647, USA.
KEMIRA INC. OWNS ALL ISSUED AND OUTSTANDING SHARES IN MAYBROOK, INC. (THE
“MAYBROOK SHARES”), HAVING ITS PRINCIPAL PLACE OF BUSINESS AT 570 BROADWAY,
LAWRENCE, MASSACHUSETTS, USA (“MAYBROOK”, AND TOGETHER WITH KEMIRA INC. AND,
TOGETHER WITH SACHTLEBEN CORP, COLLECTIVELY, THE “US COMPANIES” AND EACH A “US
COMPANY”).


 


 


 


 


1.4


THE ROCKWOOD WATER BUSINESS WILL BE CARVED OUT PRIOR TO THE CLOSING DATE INTO A
COMPANY HELD BY ROCKWOOD GERMANY OUTSIDE THE JOINT VENTURE (SUCH COMPANY
“SACHTLEBEN WATER”) AS FURTHER SET OUT IN THE MASTER AGREEMENT, AFTER AN
EXISTING PROFIT AND LOSS TRANSFER AGREEMENT BETWEEN MIWAC MITTELDEUTSCHE
WASSERCHEMIE GMBH AND SACHTLEBEN HAS BEEN TERMINATED (“WATER CARVE-OUT”).


 


 


1.5


PURSUANT TO THE MASTER AGREEMENT, THE PARTIES HAVE AGREED THAT


 


 


 


 


 


(A)


KEMIRA SHALL TRANSFER THE KEMIRA TIO2 SHARES TO FINNISH HOLDCO;


 


 


 


 


(B)


KEMIRA SHALL TRANSFER OR CAUSE THE TRANSFER OF THE KEMIRA OBERHAUSEN ASSETS TO
JV EUROPE;

 

16

--------------------------------------------------------------------------------


 


 


(C)


THE SHARE IN JV EUROPE REPRESENTING 100 PER CENT OF JV EUROPE’S ENTIRE SHARE
CAPITAL SHALL BE SPLIT INTO,


 


 


 


 


 


(I)


ONE SHARE WITH THE NOMINAL VALUE OF EUR 15,250.00, REPRESENTING 61 PER CENT OF
JV EUROPE’S ENTIRE SHARE CAPITAL (“JV EUROPE SHARE A”); AND


 


 


 


 


 


 


(II)


ONE SHARE WITH THE NOMINAL VALUE OF EUR 9,750.00, REPRESENTING 39 PER CENT OF JV
EUROPE’S ENTIRE SHARE CAPITAL (“JV EUROPE SHARE B”), WHICH WILL BE TRANSFERRED
BY ROCKWOOD GERMANY TO KEMIRA PURSUANT TO THIS AGREEMENT;


 


 


 


 


 


 


FOLLOWING WHICH (I) ROCKWOOD GERMANY WILL OWN 61 PER CENT OF THE SHARES IN
JV EUROPE; AND (II) KEMIRA WILL OWN 39 PER CENT OF THE SHARES IN JV EUROPE; AND


 


 


 


 


 


(D)


ADDITIONALLY, WITH RESPECT TO THE JOINT VENTURE IN THE UNITED STATES


 


 


 


 


 


 


(I)


ROCKWOOD SHALL TRANSFER THE SACHTLEBEN CORP SHARES AND KEMIRA SHALL TRANSFER THE
KEMIRA INC. SHARES TO JV US,


 


 


 


 


 


 


(II)


IN EXCHANGE FOR


 


 


 


 


 


 


 


(1)


ROCKWOOD RECEIVING 61 PER CENT OF THE LIMITED LIABILITY INTEREST IN JV US; AND


 


 


 


 


 


 


 


 


(2)


KEMIRA RECEIVING A COMBINATION OF 39 PER CENT OF THE LIMITED LIABILITY INTEREST
IN JV US AND AN INTERCOMPANY RECEIVABLE (AS DEFINED IN THE MASTER AGREEMENT) IN
A PRINCIPAL AMOUNT OF APPROXIMATELY EUR 6,400,000.00 AGAINST JV US;


 


 


 


 


 


 


 


FOLLOWING WHICH (I) ROCKWOOD WILL OWN 61 PER CENT OF THE ISSUED AND OUTSTANDING
LIMITED LIABILITY INTEREST IN JV US; AND (II) KEMIRA WILL OWN 39 PER CENT OF THE
ISSUED AND OUTSTANDING LIMITED LIABILITY INTEREST IN JV US.


 


 


 


 


2.


SALE AND TRANSFER


 


 


2.1


UPON THE TERMS AND SUBJECT TO THE CONDITIONS SET FORTH IN THIS AGREEMENT,


 


 


 


(A)


KEMIRA HEREBY SELLS AND TRANSFERS (TRITT AB) THE KEMIRA TIO2 SHARES TO FINNISH
HOLDCO WHICH TRANSFER SHALL FURTHER BE SUBJECT TO THE TERMS OF A SHORT-FORM
SHARE PURCHASE AND TRANSFER AGREEMENT REGARDING THE TIO2 SHARES ATTACHED AS
ANNEX 2.1(A) BETWEEN KEMIRA AND FINNISH HOLDCO (FOR FINNISH TRANSFER TAX FILING
PURPOSES), AND FINNISH HOLDCO HEREBY ACCEPTS SUCH SALE AND TRANSFER;

 

17

--------------------------------------------------------------------------------


 


 


(B)


KEMIRA GERMANY HEREBY SELLS AND TRANSFERS (TRITT AB) THE KEMIRA OBERHAUSEN
ASSETS TO JV EUROPE AND JV EUROPE HEREBY ACCEPTS SUCH SALE AND TRANSFER;


 


 


 


 


(C)


ROCKWOOD GERMANY HEREBY SELLS AND TRANSFERS (TRITT AB) ALL OF THE ISSUED AND
OUTSTANDING SHARES IN SACHTLEBEN (“SACHTLEBEN SHARES”) TO JV EUROPE AND JV
EUROPE HEREBY ACCEPTS SUCH SALE AND TRANSFER;


 


 


 


 


(D)


ROCKWOOD GERMANY HEREBY SELLS AND TRANSFERS (TRITT AB) THE JV EUROPE SHARE B TO
KEMIRA AND KEMIRA HEREBY ACCEPTS SUCH SALE AND TRANSFER; AND


 


 


 


 


(E)


ROCKWOOD HEREBY UNDERTAKES TO TRANSFER ON THE CLOSING DATE (AS DEFINED BELOW)
THE SACHTLEBEN CORP SHARES AND KEMIRA HEREBY UNDERTAKES TO TRANSFER ON THE
CLOSING DATE THE KEMIRA INC. SHARES TO JV US IN EACH CASE WITH EFFECT AS OF THE
CLOSING DATE, PURSUANT TO A LOCAL TRANSFER AGREEMENT SUBSTANTIALLY IN THE FORM
OF ANNEX 2.1(E) (THE “US TRANSFER AGREEMENT”), AND TO COMBINE THE BUSINESSES OF
THE US COMPANIES INTO A SINGLE BUSINESS OPERATION TO BE OPERATED BY JV US.


 


 


 


2.2


THE TRANSFERS PURSUANT TO SECTION 2.1 SHALL (I)  BE MADE WITH ECONOMIC EFFECT
(WIRTSCHAFTLICHER WIRKUNG) AS OF 31 DECEMBER 2007 / 1 JANUARY 2008 (THE
“EFFECTIVE DATE”), UNLESS OTHERWISE EXPRESSLY SET FORTH HEREIN; AND (II) BE
SUBJECT TO THE CONDITION PRECEDENT (AUFSCHIEBENDE BEDINGUNG) OF THE CLOSING (AS
DEFINED IN THE MASTER AGREEMENT) OCCURRING (THE DAY ON WHICH THE CLOSING OCCURS,
THE “CLOSING DATE”).


 


 


3.


CONSIDERATION


 


 


3.1


PURCHASE PRICE FOR KEMIRA TIO2 BUSINESS


 


 


3.1.1


THE PURCHASE PRICE FOR THE SALE AND TRANSFER OF THE KEMIRA TIO2 SHARES PURSUANT
TO SECTION 2.1(A) AMOUNTS TO A FIXED AMOUNT OF EUR 168,900,000.00 (THE “KEMIRA
SHARE TRANSFER RECEIVABLE”). THE KEMIRA SHARE TRANSFER RECEIVABLE HAS BEEN
DETERMINED ON THE BASIS OF AN ENTERPRISE VALUE OF KEMIRA TIO2 OF EUR
222,700,000.00 BY DEDUCTING (I) THE AMOUNT OF THE EXISTING INTERCOMPANY
RECEIVABLE (AS DEFINED IN THE MASTER AGREEMENT) OF EUR 51,700,000.00 AS
DESCRIBED IN SECTION 2.2.1(B) OF THE MASTER AGREEMENT AND (II) THE AMOUNT OF THE
KEMIRA DIVIDEND OF EUR 2,100,000.00 AS DESCRIBED IN SECTION 2.2.1(D) OF THE
MASTER AGREEMENT. THE KEMIRA SHARE TRANSFER RECEIVABLE SHALL NOT BE DUE AND
PAYABLE IN CASH BUT SHALL BE SETTLED PURSUANT TO SECTIONS 3.4.1 TO 3.4.5 THROUGH
A PAYMENT INTO THE CAPITAL RESERVES.


 


 


3.1.2


THE PURCHASE PRICE FOR THE SALE AND TRANSFER OF THE KEMIRA OBERHAUSEN ASSETS
PURSUANT TO SECTION 2.1(B) AMOUNTS TO A FIXED AMOUNT OF A NET AMOUNT OF
EUR 2,300,000.00 (PLUS APPLICABLE TRANSFER TAXES, IF ANY) (THE NET AMOUNT THE
“OBERHAUSEN TRANSFER RECEIVABLE”).


 

18

--------------------------------------------------------------------------------


 

 

 

The Oberhausen Transfer Receivable shall not be due and payable in cash but
shall be settled pursuant to sections 3.4.1 to 3.4.5 through a payment into the
capital reserves of JV Europe.

 

 

 


3.2


 


PURCHASE PRICE FOR ROCKWOOD TIO2 BUSINESS


 


 


 

3.2.1

 

The purchase price for the sale and transfer of the Sachtleben Shares pursuant
to section 2.1(c) amounts a fixed amount equal to the aggregate amount of

 

 

 

 

 

(A)

EUR 180,000,000.00 (THE “SACHTLEBEN SHARE TRANSFER RECEIVABLE”) WHICH AMOUNT HAS
BEEN DETERMINED ON THE BASIS OF AN ENTERPRISE VALUE OF SACHTLEBEN OF
EUR 363,000,000.00 BY DEDUCTING THE AMOUNT OF THE EXISTING INTERCOMPANY
RECEIVABLE OF EUR 183,000,000.00 AS DESCRIBED IN SECTION 2.2.2(A) OF THE MASTER
AGREEMENT; AND

 

 

 

 

 

 

(B)

AN ADDITIONAL AMOUNT OF EUR 2,900,000.00 (THE “SUBORDINATED NOTE AMOUNT”).

 

 

 

3.2.2

 

The Sachtleben Share Transfer Receivable shall not be due and payable in cash
but shall be settled pursuant to sections 3.4.1 to 3.4.5 through a payment into
the capital reserves of JV Europe. The Subordinated Note Amount shall not be due
and payable in cash but shall be automatically converted into a subordinated
note issued by Sachtleben to Rockwood Germany (the “Subordinated Note”) which
note shall bear interest at the net interest rate applicable under the
Refinancing (as defined in the Master Agreement), interest to be accrued and
repaid together with the principal amount at the later of (i) 31 December 2010
and (ii) repayment being permitted under the Refinancing commitments.

 

 

 


3.3


 


PURCHASE PRICE FOR ROCKWOOD TIO2 BUSINESS


 


 


 

 

 

The purchase price for the sale and transfer of the JV Europe Share B pursuant
to section 2.1(d) amounts to a fixed amount of EUR 11,661.00 (the “JV Europe
Share Transfer Receivable”) and shall be due and payable by Kemira to Rockwood
Germany in cash on the Closing Date.

 

 

 


3.4


 


SETTLEMENT ACTIONS


 


 


 


 


 


SUBJECT TO THE CONDITION PRECEDENT (AUFSCHIEBENDE BEDINGUNG) OF CLOSING
OCCURRING:


 


 


 


3.4.1


 


KEMIRA GERMANY HEREBY ASSIGNS (TRITT AB) TO KEMIRA THE OBERHAUSEN ASSET TRANSFER
RECEIVABLE IN THE AMOUNT OF EUR 2,300,000.00 AND KEMIRA HEREBY ACCEPTS SUCH
ASSIGNMENT.

 

19

--------------------------------------------------------------------------------


 


3.4.2


 


KEMIRA HEREBY ASSIGNS (TRITT AB) TO JV EUROPE THE OBERHAUSEN TRANSFER RECEIVABLE
IN THE AMOUNT OF EUR 2,300,000.00 WHICH SHALL BE RECORDED AS A CONTRIBUTION INTO
THE CAPITAL RESERVE (EINZAHLUNG IN DIE KAPITALRÜCKLAGE) OF JV EUROPE PURSUANT TO
SECTION 272 PARA. 2 NO. 4 GERMAN COMMERCIAL CODE (HGB). JV EUROPE HEREBY ACCEPTS
SUCH ASSIGNMENT AND TAKES NOTE OF (NIMMT ZUR KENNTNIS) THE PAYMENT INTO ITS
CAPITAL RESERVE.


 


 


 


3.4.3


 


KEMIRA HEREBY ASSIGNS (TRITT AB) TO FINNISH HOLDCO, AND FINNISH HOLDCO HEREBY
ACCEPTS SUCH ASSIGNMENT, A FRACTION OF THE KEMIRA SHARE TRANSFER RECEIVABLE
EQUAL TO


 


 


 

 

 

(A)

EUR 112,700,000.00; AND

 

 

 

 

 

 

(B)

(I) PLUS THE AMOUNT BY WHICH THE AGGREGATE AMOUNT OF EXISTING INTERCOMPANY
RECEIVABLES AS DEFINED IN THE MASTER AGREEMENT (INCLUDING THE RECEIVABLE
RESULTING FROM THE KEMIRA DIVIDEND BUT EXCLUDING THE EXISTING INTERCOMPANY
RECEIVABLE OWED BY KEMIRA INC. TO JV US PURSUANT TO SECTION 2.2.1(C) OF THE
MASTER AGREEMENT) EXCEEDS EUR 53,800,000.00; OR (II) MINUS THE AMOUNT BY WHICH
THE AGGREGATE AMOUNT OF EXISTING INTERCOMPANY RECEIVABLES AS DEFINED IN THE
MASTER AGREEMENT (INCLUDING THE RECEIVABLE RESULTING FROM THE KEMIRA DIVIDEND
BUT EXCLUDING THE EXISTING INTERCOMPANY RECEIVABLE OWED BY KEMIRA INC. TO JV US
PURSUANT TO SECTION 2.2.1(C) OF THE MASTER AGREEMENT) FALLS SHORT OF
EUR 53,800,000.00 , AS THE CASE MAY BE.

 

 

 

 

 

 

 

BY WAY OF EXAMPLE, IF THE EXISTING INTERCOMPANY RECEIVABLES AMOUNTED TO
EUR 54,000,000.00, THEN THE RESULTING AMOUNT UNDER THIS SECTION 3.4.3(B) WOULD
BE EUR 112,700,000.00 LESS EUR 53,800,000.00 PLUS EUR 54,000,000,
I.E. EUR 112,900,000.00.

 

 

 

 

 

THE FRACTION OF THE KEMIRA SHARE TRANSFER RECEIVABLE SO ASSIGNED SHALL BE
RECORDED AS A CONTRIBUTION INTO THE CAPITAL RESERVE (EINZAHLUNG IN DIE
KAPITALRÜCKLAGE) OF JV EUROPE PURSUANT TO SECTION 272 PARA. 2 NO. 4 GERMAN
COMMERCIAL CODE (HGB). JV EUROPE HEREBY ACCEPTS SUCH ASSIGNMENTS AND TAKES NOTE
OF (NIMMT ZUR KENNTNIS) THE PAYMENT INTO ITS CAPITAL RESERVE.

 

 

 

 

 

For the avoidance of doubt, it is hereby set forth that, as a result of the
adjustment of the fraction of the Kemira Share Transfer Receivable to be
assigned pursuant to section 3.4.3(b), the aggregate amount of (i) the Existing
Intercompany Receivables of Kemira against Kemira TiO2 immediately after the
Closing; and (ii) the remaining fraction of the Sachtleben Share Transfer
Receivable against Finnish HoldCo retained by Kemira shall together always equal
EUR 110,000,000.00.

 

20

--------------------------------------------------------------------------------


 


3.4.4


 


ROCKWOOD GERMANY HEREBY ASSIGNS (TRITT AB) TO JV EUROPE THE SACHTLEBEN SHARE
TRANSFER RECEIVABLE IN THE AMOUNT OF EUR 180,000,000.00, WHICH SHALL BE RECORDED
AS A CONTRIBUTION INTO THE CAPITAL RESERVE (EINZAHLUNG IN DIE KAPITALRÜCKLAGE)
OF JV EUROPE PURSUANT TO SECTION 272 PARA. 2 NO. 4 GERMAN COMMERCIAL CODE (HGB).
JV EUROPE HEREBY ACCEPTS SUCH ASSIGNMENT AND TAKES NOTE OF (NIMMT ZUR KENNTNIS)
THE PAYMENT INTO ITS CAPITAL RESERVE.


 


 


 


3.4.5


 


AS CONSIDERATION FOR THE SHARES OF KEMIRA INC. UNDER THE US TRANSFER AGREEMENT
KEMIRA SHALL RECEIVE AN INTERCOMPANY RECEIVABLE AGAINST JV US IN THE AMOUNT OF
(I) EUR 7,000,000.00 LESS (II) THE EXISTING INTERCOMPANY RECEIVABLE DESCRIBED IN
SECTION 2.2.1(C) (IN SUCH AMOUNT THAT IS OUTSTANDING UNDER THIS EXISTING
INTERCOMPANY RECEIVABLE AT CLOSING), REPRESENTING THE DIFFERENCE IN VALUATION
BETWEEN ITS 39 PER CENT LIMITED LIABILITY INTEREST IN JV US AND THE VALUE OF THE
KEMIRA INC. SHARES CONTRIBUTED BY IT, THUS RESULTING IN A TOTAL INTERCOMPANY
RECEIVABLE OF EUR 7,000,000.00 BY KEMIRA AGAINST JV US AND KEMIRA INC.


 


 


 


3.5


 


SITUATION AFTER IMPLEMENTATION ACTIONS


 


 


 

 

 

FOLLOWING THE CLOSING HAVING OCCURRED, THE US TRANSFER AGREEMENT AND THE MASTER
AGREEMENT ON THE CLOSING DATE AND AS FURTHER DESCRIBED IN THE MASTER AGREEMENT,

 

 

 

 

 

(A)

ROCKWOOD GERMANY’S INTERCOMPANY RECEIVABLES WILL CONSIST OF

 

 

 

 

 

 

(I)

AN INTERCOMPANY RECEIVABLE IN THE AMOUNT OF EUR 183,000,000.00 (BEING THE RESULT
OF A WAIVER OF THE EXCEEDING PART OF THE EXISTING INTERCOMPANY RECEIVABLE UNDER
THE MASTER AGREEMENT); AND

 

 

 

 

 

 

 

 

(II)

THE SUBORDINATED NOTE IN THE AMOUNT OF EUR 2,900,000.00;

 

 

 

 

 

 

(B)

KEMIRA’S INTERCOMPANY RECEIVABLES WILL TOTAL EUR 117,000,000.00; OF WHICH

 

 

 

 

 

 

(I)

EUR 7,000,000.00 WILL BE AGAINST JV US AND KEMIRA INC.; AND

 

 

 

 

 

 

 

 

(II)

THE REMAINING EUR 110,000,000.00 WILL COMPRISE OF (X) THE EXISTING INTERCOMPANY
RECEIVABLES OF KEMIRA AGAINST KEMIRA TIO2 IMMEDIATELY AFTER THE CLOSING; AND
(Y) THE REMAINING FRACTION OF THE SACHTLEBEN SHARE TRANSFER RECEIVABLE AGAINST
FINNISH HOLDCO RETAINED BY KEMIRA AS IT IS GOING TO BE DETERMINED PURSUANT TO
SECTION 3.4.3;

 

 

 

 

 

 

 

(C)

JV EUROPE’S INTERCOMPANY RECEIVABLES WILL AMOUNT TO A TOTAL OF EUR 0.00 (IN
WORDS: ZERO) AS A RESULT OF THE TRANSACTION PURSUANT TO SECTION 3.4.3 AND THE JV
EUROPE SHARE TRANSFER RECEIVABLE HAVING BEEN SETTLED IN CASH.

 

21

--------------------------------------------------------------------------------


 

 

 

For the avoidance of doubt and notwithstanding anything to the contrary
contained herein or in the Master Agreement if, for whatever reason, the amount
of intercompany receivables of the Parties against the JV Group Companies will
deviate from what has been outlined in this section 3.5, the Parties shall take
all such actions and make or receive all such declarations in order to provide a
situation which is, from an economical point of view, identical to the situation
outlined in this section 3.5.

 

 

 


4.


 


KEMIRA OBERHAUSEN ASSETS


 


 


 


4.1


 


ASSETS SUBJECT TO TRANSFER


 


 


 

 

 

The Kemira Oberhausen Assets subject to the transfer pursuant to section 2 shall
include

 

 

 

 

 

(a)

the tangible assets, other movable property, stocks and including contracts and
contract offers listed in Annex 4.1(a);

 

 

 

 

 

 

(b)

such other tangible assets, other movable property, stocks, contracts and
contract offers owned by or acquired by or on behalf of the Oberhausen Business
Unit, or otherwise supplied to the Oberhausen Business Unit from the Effective
Date and until the Closing Date, except where

 

 

 

 

 

 

(I)

A PREDOMINANT USE OF SUCH ASSET WAS MADE BY KEMIRA AFFILIATES (AS DEFINED BELOW)
OUTSIDE THE OBERHAUSEN BUSINESS UNIT AND THE CONTINUED USE OF SUCH ASSET IS
EITHER PROCURED UNDER A TRANSITIONAL SERVICE AGREEMENT OR OTHERWISE PROVIDED
FREE OF CHARGE TO THE TIO2 PIGMENTS BUSINESS TO THE SAME EXTENT SUCH ASSET WAS
USED PRIOR TO THE DATE HEREOF OR WILL BE USED IN LINE WITH CURRENT PLANNING;

 

 

 

 

 

 

 

 

(II)

SUCH ASSET IS LISTED IN ANNEX 4.1(B)(II); OR

 

 

 

 

 

 

 

 

(III)

SUCH ASSETS PURSUANT TO ANNEX 4.1(B)(II) INCLUDE CONTRACTS AND CONTRACT OFFERS
WHICH ARE NOT INCLUDED IN ANNEX 4.1(A); OR

 

 

 

 

 

 

 

 

(IV)

SUCH CONTRACTS RELATE TO INSURANCE POLICIES (AS DEFINED BELOW).

 

 

 

 

 

(c)

the Oberhausen IP Rights as defined in section 5.2.1; and

 

 

 

 

 

 

(d)

liabilities

 

 

 

 

 

 

 

(i)

specifically listed in Annex 4.1(d)(i) (without prejudice to employment-related
liabilities, which shall solely be governed by section 17.6); and

 

22

--------------------------------------------------------------------------------


 

 

 

 

(II)

EARN-OUT PAYMENTS OWED TO GERD DAHMS PAYABLE AFTER THE CLOSING DATE IN AN AMOUNT
OF UP TO EUR 233,333.00, PROVIDED, HOWEVER, THAT KEMIRA GERMANY SHALL REMAIN
LIABLE FOR ANY PRIOR PERIODS AND EXCEEDING PAYMENTS;

 

 

 

 

 

PROVIDED, HOWEVER, THAT

 

 

 

 

 

 

(e)

in respect of each of (a) to (d) and in order to avoid a double consideration of
items, such items shall be deemed removed or added from or to the Kemira
Oberhausen Assets, as the case may be, if and to the extent these items

 

 

 

 

 

 

(I)

HAVE BEEN SOLD AND TRANSFERRED, ADDED, INCURRED OR CREATED BETWEEN THE EFFECTIVE
DATE AND THE CLOSING DATE OTHER THAN THROUGH A BREACH OF THE NO LEAKAGE
PROVISIONS (AS DEFINED BELOW); OR

 

 

 

 

 

 

 

 

(II)

HAVE BEEN SOLD AND TRANSFERRED, ADDED, INCURRED OR CREATED BETWEEN THE EFFECTIVE
DATE AND THE CLOSING DATE AS A RESULT OF A BREACH OF THE NO LEAKAGE PROVISIONS
IF AND TO THE EXTENT SUCH BREACH WILL BE COMPENSATED PURSUANT TO SECTION 16; OR

 

 

 

 

 

 

 

 

(III)

HAVE RESULTED IN AN ACTUAL ADJUSTMENT OF THE SHAREHOLDING SPLIT UNDER THE MASTER
AGREEMENT.

 

 

 

 

 

 

 

 

ANY MATERIAL CHANGES SHALL BE NOTIFIED TO ROCKWOOD UNTIL FIVE DAYS BEFORE THE
CLOSING DATE.

 

 

 


4.2


 


PROVISIONS RELATING TO THE KEMIRA OBERHAUSEN ASSETS


 


 


 


4.2.1


 


TO THE EXTENT THERE IS A RESERVATION OF TITLE IN FAVOR OF THIRD PARTIES ATTACHED
TO KEMIRA OBERHAUSEN ASSETS (OTHER THAN IP RIGHTS AND KNOW-HOW) OR THERE HAS
BEEN A TRANSFER OF OWNERSHIP OF SUCH ASSETS BY WAY OF SECURITY
(SICHERUNGSÜBEREIGNUNG), THE PERFORMANCE OBLIGATION IN RELATION TO THE THIRD
PARTY REMAINS WITH THE RESPECTIVE KEMIRA AFFILIATE. IF THE KEMIRA AFFILIATE
FAILS TO FULFILL THIS OBLIGATION ON OR BEFORE THE CLOSING DATE, KEMIRA MAY, WITH
THE CONSENT OF JV EUROPE, DO SO (OR PROCURE THAT THE AFFILIATE DOES SO) NO LATER
THAN FIVE DAYS ON WHICH BANKS IN FRANKFURT AM MAIN, GERMANY, AND HELSINKI,
FINLAND, ARE GENERALLY OPEN FOR BUSINESS (A “BUSINESS DAY”) FOLLOWING THE
CLOSING DATE, PROVIDED THAT KEMIRA SHALL PROVIDE EVIDENCE OF SUCH FULFILLMENT TO
JV EUROPE WITHOUT UNDUE DELAY (UNVERZÜGLICH).


 


 


 


4.2.2


 


AS USED IN THIS AGREEMENT, WITH RESPECT TO A PERSON OR ENTITY, “AFFILIATE” SHALL
HAVE THE MEANING GIVEN IN SECTION 15 ET SEQ. OF THE GERMAN STOCK CORPORATION ACT
(AKTG), BUT


 


 


 

 

 

(A)

WITH RESPECT TO ROCKWOOD HOLDINGS, ROCKWOOD, ROCKWOOD GERMANY AND KEMIRA SHALL
EXCLUDE JV GROUP COMPANIES (“JV GROUP COMPANIES” DEFINED AS INCLUDING

 

23

--------------------------------------------------------------------------------


 

 

 

 

ONLY JV EUROPE, SACHTLEBEN, FINNISH HOLDCO, KEMIRA TIO2, JV US, SACHTLEBEN CORP,
KEMIRA INC. AND MAYBROOK, SACHTLEBEN TRADING (SHANGHAI) COMPANY LIMITED, EACH A
“JV GROUP COMPANY”) AS WELL AS JV EUROPE’S DIRECT AND INDIRECT SUBSIDIARIES AND
SHAREHOLDINGS; AND

 

 

 

 

 

 

(B)

WITH RESPECT TO THE JV GROUP COMPANIES SHALL EXCLUDE ROCKWOOD HOLDINGS,
ROCKWOOD, ROCKWOOD GERMANY AND KEMIRA AND THEIR AFFILIATES.

 

 

 


4.3


 


TRANSFER OF CONTRACTS AND CONTRACT OFFERS


 


 


 

 

 

Kemira hereby undertakes vis-à-vis JV Europe with effect as of the Closing Date
to assign or secure the assignment of the contracts listed in Annex 4.3 to JV
Europe (or at JV Europe’s election to any JV Group Company).

 

 

 


4.4


 


TRANSFER OF LIABILITIES


 


 


 

 

 

To the extent the Kemira Oberhausen Assets include liabilities (collectively,
the “Transferred Liabilities”)

 

 

 

 

 

(A)

JV EUROPE HEREBY UNDERTAKES TO THE OBLIGOR UNDER SUCH LIABILITY (I.E. KEMIRA OR
KEMIRA GERMANY) TO ASSUME SUCH LIABILITY WITH EFFECT AS OF THE CLOSING DATE AND
WITH A DISCHARGING EFFECT.

 

 

 

 

 

 

(B)

KEMIRA AND JV EUROPE JOINTLY ENDEAVOR (AND WILL CAUSE THEIR AFFILIATES TO
ENDEAVOR) TO OBTAIN THE CONSENT OF THOSE THIRD PARTIES WHO ARE CREDITORS OF THE
TRANSFERRED LIABILITIES. IF IT IS NOT POSSIBLE TO OBTAIN SUCH CONSENT OR IF THIS
IS NOT EXPEDIENT (IN THE OPINION OF BOTH KEMIRA AND JV EUROPE), KEMIRA AND/OR
KEMIRA’S AFFILIATE, AS APPLICABLE, AND JV EUROPE WILL – TO THE EXTENT LEGALLY
PERMISSIBLE – CONDUCT THEMSELVES AND TREAT EACH OTHER INTER SE AS IF JV EUROPE
HAD VALIDLY ASSUMED THE RELEVANT LIABILITY WITH EFFECT AS OF THE CLOSING DATE.
IN THIS CASE, KEMIRA AND/OR KEMIRA’S AFFILIATE, AS APPLICABLE, WILL REMAIN THE
NOMINAL DEBTOR IN RELATION TO THIRD PARTIES, BUT WILL INTERNALLY FULFILL THE
LIABILITY FOR THE ACCOUNT OF AND ON THE INSTRUCTIONS OF JV EUROPE.

 

 

 

4.5

 

Each of Kemira and Kemira Germany and JV Europe, as the case may be, hereby
accept any transfers or declarations as set out in section 4.

 

 

 

4.6

 

The Parties shall cooperate in good faith on the transfer or migration of any
other services required by the Oberhausen Assets after the Closing Date,
including, for the avoidance of doubt, IT services and payroll services.

 

24

--------------------------------------------------------------------------------


 


5.


 


INTELLECTUAL PROPERTY RIGHTS


 


 


 


5.1


 


DEFINITIONS


 


 


 


5.1.1


 


“IP RIGHTS” SHALL BE DEFINED AS PATENTS, UTILITY MODELS, DOMAIN NAMES AND
TRADEMARKS AS WELL AS RIGHTS OF USE AND ENJOYMENT AND RIGHTS OF EXPLOITATION OF
WORKS PROTECTED BY COPYRIGHT (INCLUDING COMPUTER PROGRAMS), OF COMPILATIONS
(SAMMELWERKE) AND DATA BASE WORKS PROTECTED BY COPYRIGHT LIKE INDEPENDENT WORKS,
AS WELL AS OF INDUSTRIAL PROPERTY AND COPYRIGHT PROTECTION RIGHTS
(LEISTUNGSSCHUTZRECHTE) (INCLUDING RIGHTS TO DATA BASES PROTECTED BY COPYRIGHT),
INCLUDING ALL RIGHTS ACQUIRED TO IDENTIFICATION MARKS THROUGH USE, AND THE
RIGHTS TO THE RELEVANT APPLICATIONS FOR REGISTRATION, IRRESPECTIVE OF WHETHER
ANY SUCH RIGHTS ARE REGISTERED AND LICENSES THERETO.


 


 


 


5.1.2


 


“KNOW HOW” SHALL BE DEFINED AS THE INVENTIONS, TRADE SECRETS, PROCEDURES,
FORMULAE AND ALL TECHNICAL, OPERATIONAL AND COMMERCIAL KNOW-HOW (INCLUDING
MACHINE-READABLE DATA) AND OTHER IMMATERIAL ASSETS, IRRESPECTIVE OF WHETHER OR
NOT THEY CAN BE REGISTERED, INCLUDING ALL EMBODIMENTS, SUCH AS DRAWINGS, NOTES,
OR DOCUMENTATION, AND LICENSES THERETO.


 


 


 


5.1.3


 


“NANOTECHNOLOGY IP RIGHTS” SHALL BE DEFINED AS


 


 


 

 

 

(a)

the IP Rights listed in Annex 5.1.3(a); and

 

 

 

 

 

 

(b)

the Know-How developed by Kemira Germany primarily relating to nanoemulsions and
nanodispersions and the production thereof as well as related to the IP Rights
pursuant to section 5.1.3(a) (the “Nanotechnology Know How”).

 

 

 


5.2


 


TRANSFER OF IP RIGHTS


 


 


 

5.2.1

 

The IP Rights and Know-How which transfer as part of the Kemira Oberhausen
Assets (the “Oberhausen IP Rights”) pursuant to sections 2 and 4 shall include

 

 

 

 

 

(a)

the IP Rights and Know-How listed in Annex 5.2.1(a); and

 

 

 

 

 

 

(b)

the IP Rights (if any) and Know-How owned or licensed by Kemira Germany that was
used primarily by or relate primarily to the Kemira TiO2 Pigments Business in
the year preceding the date of this Agreement.

 

 

 

 

 

For the avoidance of doubt, the Nanotechnology IP Rights shall not be the
subject of the sale and transfers set forth in this Agreement but of a separate
license agreement pursuant to section 5.3.1.

 

25

--------------------------------------------------------------------------------


 

5.2.2

 

The assignment and transfer of the Oberhausen IP Rights shall be made with
commercial effect (mit wirtschaftlicher Wirkung) as of the Effective Date,
provided that the assignment and transfer in rem (mit dinglicher Wirkung) shall
be effected, subject to the condition precedent (aufschiebende Bedingung) of the
Closing occurring, with effect as of the Closing Date, by virtue of a separate
assignment and transfer agreement which was entered into by Kemira Germany and
JV Europe on the date hereof, a copy of which is attached hereto as Annex 5.2.2,
(the “Oberhausen IP Rights Transfer Agreement”).

 

 

 

5.2.3

 

Section 4.2.1 shall apply mutatis mutandis to the extent that the IP Rights or
the Know-How are subject to third party rights securing obligations of Kemira
and its Affiliates.

 

 

 

5.2.4

 

With respect to IP Rights and Know-How owned or licensed by either Kemira or
Kemira Germany and their respective Affiliates and existing on the Closing Date
that are not transferred under the Oberhausen IP Rights Transfer Agreement
although such IP Rights and Know-How predominantly relate to the Kemira TiO2
Pigments Business and were either (i) predominantly used by or (ii) primarily
belong to the Kemira TiO2 Pigments Business, Kemira or Kemira Germany and their
respective Affiliates, as the case may be, on the one hand and JV Europe on the
other hand will arrange for a transfer of such IP Rights and Know-How to JV
Europe by virtue of a separate transfer agreement on terms and conditions that
are substantially the same as those set forth in the Oberhausen IP Rights
Transfer Agreement. To the extent such an IP Right or Know-How is only licensed,
the relevant parties shall, to the extent this is permitted under the relevant
license arrangement, agree on a transfer of such license or, if a transfer is
not possible, grant a sub-license as available under such license, but with no
less favourable terms and conditions as presently granted under the respective
license arrangement.

 

 

 

5.2.5

 

With respect to IP Rights and Know-How owned or licensed by either Rockwood or
Rockwood Germany and their respective Affiliates and existing on the Closing
Date that were not transferred hereunder although the Parties agree that such IP
Rights and Know-How predominantly relate to the Rockwood TiO2 Pigments Business
and were predominantly used by the Rockwood TiO2 Pigments Business,
section 5.2.4 shall apply mutadis mutandis.

 

 

 


5.3


 


LICENSES AND BACK-LICENSE


 


 


 

5.3.1

 

To the extent IP Rights and Know-How that are (i) owned or licensed by Kemira
and as applicable Kemira Germany and their respective Affiliates, (ii) existing
on the Closing Date, and (iii) required to conduct the Kemira TiO2 Pigments
Business substantially as conducted on the date of this Agreement were not
transferred under section 5.2 because they do not predominately relate to the
Kemira TiO2 Pigments Business, or are part of the

 

26

--------------------------------------------------------------------------------


 

 

 

Nanotechnology IP Rights, Kemira and as applicable Kemira Germany hereby, grants
subject to the condition precedent (aufschiebende Bedingung) of the Closing
occuring, with effect as of the Closing Date, on the basis of a separate license
agreement to be executed between Kemira and as applicable Kemira Germany on the
one hand and JV Europe on the other hand on or prior to the Closing Date
substantially in the form attached hereto as Annex 5.3.1, to JV Europe

 

 

 

 

 

(A)

A PERPETUAL, EXCLUSIVE, TRANSFERABLE (IN WHOLE OR IN PART), FULLY PAID-UP
LICENSE, WITH A LIMITED RIGHT TO GRANT SUBLICENSES, TO USE SUCH IP RIGHTS AND
KNOW-HOW FOR THE PRODUCTION, SALE AND MARKETING OF (Y) TITANIUM DIOXIDE PIGMENTS
(INCLUDING ITS APPLICATIONS) AS WELL AS BY-PRODUCTS (SUCH AS COPPERAS AND FILTER
SALTS) AND (Z) TITANIUM DIOXIDE-BASED PRODUCTS AND SERVICES IN THE COSMETICS
INDUSTRY, AS WELL AS

 

 

 

 

 

 

(B)

A PERPETUAL, NON-EXCLUSIVE, TRANSFERABLE (IN WHOLE OR IN PART), FULLY PAID-UP
LICENSE, WITH A LIMITED RIGHT TO GRANT SUBLICENSES, TO USE THE NANOTECHNOLOGY IP
RIGHTS FOR THE PRODUCTION, SALE AND MARKETING OF CERTAIN OTHER THAN TITANIUM
DIOXIDE BASED PRODUCTS AND SERVICES IN THE COSMETIC INDUSTRY.

 

 

 

 

 

THIS LICENSE IS NOT SUB-LICENSABLE EXCEPT TO (I) JV EUROPE’S AFFILIATES (FOR AS
LONG AS THESE ARE AFFILIATES) AND (II) CUSTOMERS AS A PROTECTIVE LICENCE AND NOT
GRANTED FOR THE GENERATION OF LICENSE FEES. THIS LICENSE SHALL NOT EXTEND TO THE
ROCKWOOD WATER BUSINESS .

 

 

 

5.3.2

 

JV Europe and as applicable Kemira TiO2 hereby grant, subject to the condition
precedent (aufschiebende Bedingung) of the Closing occurring, with effect as of
the Closing Date and shall cause its Affiliates to grant, on the basis of a
separate license agreement to be executed between JV Europe and Kemira on or
prior to the Closing Date substantially in the form attached hereto as
Annex 5.3.2-1, to Kemira (and as required its Affiliates) a perpetual,
transferable (in whole or in part), fully paid-up license, with a limited right
to grant sub-licenses, to use the IP Rights and Know-How listed in Annex 5.3.2-2
for Kemira’s or its respective Affiliate’s business outside the TiO2 Pigments
Business, provided that such license shall (i) exclude the production, sale and
marketing of titanium dioxide pigments, and (ii) be non-exclusive in relation to
all other business fields. This licence is not sub-licensable except to
(i) Kemira’s Affiliates (for as long as these are Affiliates) and (ii) customers
as a protective license and not granted for the generation of license fees, but
to afford protection to such third parties (e.g. customers that use products of
the TiO2 Business).

 

 

 


6.


 


SHAREHOLDING IN POHJOLAN VOIMA OY


 


 


 


6.1


 


KEMIRA HOLDS G6 SHARES (“G6 SHARES”) IN POHJOLAN VOIMA OY (“PVO”), THE NUMBER OF
WHICH CORRESPONDS TO A TOTAL OF APPROXIMATELY 59.2 PER CENT OF THE OUTSTANDING
AND ISSUED

 

27

--------------------------------------------------------------------------------


 


 


 


G6 SHARES. AS A SHAREHOLDER, KEMIRA HAS THE RIGHT TO PURCHASE A PERCENTAGE
CORRESPONDING TO ITS G6 SHAREHOLDING OF THE AMOUNT OF ELECTRICITY GENERATED BY
THE POWER PLANT OPERATED BY PVO’S SUBSIDIARY PORIN PROSESSIVOIMA OY (“PPV”) AT
FAVORABLE TERMS AND CONDITIONS.


 


 


 

6.2

 

Kemira shall, subject to the condition precedent (aufschiebende Bedingung) of
Closing occurring, use its rights as a shareholder of PVO and otherwise
commercially reasonable efforts to procure that Kemira TiO2 shall remain able to
purchase the electricity pursuant to section 6.1 through Kemira, at the terms
available to holders of G6 Shares in PVO from time to time, currently as set out
in the energy frame agreement and the energy supply agreement, dated 29
June 2007 between Kemira and Kemira TiO2 (the “Energy Agreements”).

 

 

 


6.3


 


KEMIRA SHALL, SUBJECT TO THE CONDITION PRECEDENT (AUFSCHIEBENDE BEDINGUNG) OF
CLOSING OCCURRING, FURTHER USE COMMERCIALLY REASONABLE EFFORTS TO EFFECT A
TRANSFER OF THE G6 SHARES TO KEMIRA TIO2 AS SOON AS REASONABLY PRACTICABLE AND
AT NO COST (OTHER THAN THE COSTS OF THE TRANSFER SUCH AS TRANSFER TAXES AND
STAMP DUTY) TO ANY JV GROUP COMPANY AND ITS DIRECT OR INDIRECT SUBSIDIARIES.


 


 


 


6.4


 


KEMIRA SHALL BE RESPONSIBLE FOR ALL INVESTMENTS INTO THE POWER PLANT MADE OR DUE
UNTIL THE END OF 2007 IN THE AMOUNT OF EUR 9,974,000.00 WHICH WILL HAVE BEEN
MADE IN FULL BY KEMIRA (DIRECTLY OR INDIRECTLY) AND THAT THE CORRESPONDING
AMOUNT SHALL BE OWED BY KEMIRA TIO2 TO KEMIRA AS PART OF THE EXISTING
INTERCOMPANY RECEIVABLES. KEMIRA SHALL NOT BE RESPONSIBLE FOR ANY DIRECT AND
INDIRECT INVESTMENTS REQUIRED FROM 1 JANUARY 2008 ONWARDS.


 


 


 


7.


 


BUSINESS DOCUMENTS


 


 


 


7.1


 


FOLLOWING CLOSING, KEMIRA AND KEMIRA GERMANY AND ROCKWOOD AND ROCKWOOD GERMANY
SHALL EACH PROVIDE TO JV EUROPE THE SUPPLIER AND CUSTOMER DOCUMENTS, BUSINESS
CORRESPONDENCE AND OTHER BUSINESS DOCUMENTS, IN PARTICULAR THE ACCOUNTING
DOCUMENTS THAT ARE NECESSARY PURSUANT TO COMMERCIAL AND TAX LAW (COLLECTIVELY,
THE “BUSINESS DOCUMENTS”) BELONGING OR RELATING TO OR USED BY RESPECTIVELY THE
KEMIRA TIO2 PIGMENTS BUSINESS AND THE ROCKWOOD TIO2 PIGMENTS BUSINESS, EXCEPT TO
THE EXTENT


 


 


 

 

 

(A)

A BUSINESS DOCUMENT IS ALREADY AVAILABLE AT ONE OF THE JV GROUP COMPANIES OR THE
OBERHAUSEN BUSINESS UNIT; OR

 

 

 

 

 

 

(B)

WHERE A PARTY IS BOUND BY ANY LAW, ORDINANCE, STATUTE, RULE, REGULATION, CODE,
JUDGMENT, DECREE, INJUNCTION, ORDER, WRIT, RULING OR OTHER REQUIREMENT OF ANY
GOVERNMENTAL AUTHORITY OR APPLICABLE LAW (COLLECTIVELY, THE “LAW”) TO RETAIN
ORIGINALS OF THE BUSINESS DOCUMENT, IN WHICH CASE COMPLETE AND CORRECT COPIES OF
SUCH BUSINESS DOCUMENT SHALL BE MADE AVAILABLE.

 

28

--------------------------------------------------------------------------------


 


7.2


 


EACH PARTY MAY KEEP COPIES OF BUSINESS DOCUMENTS TO THE EXTENT THAT THESE COPIES
ARE NECESSARY FOR THE PERFORMANCE OF THIS AGREEMENT, FOR ACCOUNTING PURPOSES OR
AS REQUIRED BY LAW.


 


 


 


8.


 


TRANSITIONAL SERVICES


 


 


 

8.1

 

On the Closing Date, Kemira TiO2 and Kemira will execute transitional services
agreements for the provision of the services and at the terms described in
Annex 8.1-1 such terms including a fixed term until 31 December 2008 and JV
Europe, Sachtleben, Rockwood Germany and Rockwood Germany will procure that
Sachtleben Water will execute transitional services agreements for the provision
of the services in accordance with section 8.2 such terms including a fixed term
until 31 December 2008 (the “Transitional Service Agreements”). Should Kemira
TiO2 or JV Europe, Sachtleben or Sachtleben Water require any of such
transitional services after 31 December 2008, the Parties will negotiate in good
faith on the extension of this term.

 

 

 

8.2

 

Should any services that (i) have been provided to Kemira TiO2, JV Europe,
Sachtleben, Finnish HoldCo or Sachtleben Water as of the date hereof, and
(ii) are required by Kemira TiO2, Sachtleben, JV Europe, Finnish HoldCo and or
Sachtleben Water after the Closing Date have been omitted from the descriptions
in Annex 8.1-1 or Annex 8.1-2, as the case may be, Kemira and Rockwood Germany
hereby agree, and Rockwood Germany will procure that Sachtleben Water shall
provide Kemira TiO2, Sachtleben, JV Europe, Finnish HoldCo or Sachtleben Water,
respectively, with such services

 

 

 

 

 

(A)

TO THE SAME EXTENT AND UNDER TERMS AND CONDITIONS NOT LESS FAVORABLE THAN THE
TERMS AND CONDITIONS UNDER WHICH SUCH OMITTED SERVICES HAVE BEEN PROVIDED BEFORE
THE DATE HEREOF;

 

 

 

 

 

 

(b)

subject to the same fixed terms as set forth in section 8.1, unless these could
be replaced under commercially reasonable conditions; and

 

 

 

 

 

 

(c)

in compliance with past practices, but at no higher cost than as reflected in
Annex 1.5 of the Master Agreement (the “Financial Information and Valuation”).

 

 

 

 

 

This obligation shall also be a direct obligation for the benefit of Sachtleben
Water (Vertrag zugunsten Dritter) to the extent these services are provided by
Rockwood Germany, JV Europe or Sachtleben.

 

 

 


8.3


 


KEMIRA WILL PROVIDE INFORMATION TECHNOLOGY SERVICES UNTIL THE INFORMATION
TECHNOLOGY SYSTEMS OF KEMIRA TIO2 WILL BE COMPLETELY SET UP. THE PARTIES WILL
USE COMMERCIALLY

 

29

--------------------------------------------------------------------------------


 


 


 


REASONABLE EFFORTS TO COMPLETE THE SET-UP UNTIL 31 DECEMBER 2008. KEMIRA TIO2
SHALL BEAR ANY ADDITIONAL COSTS OF KEMIRA, IF SUCH SET UP IS NOT COMPLETED PRIOR
TO 1 JANUARY 2009.


 


 


 


 


9.


 


WARRANTIES


 


 


 


 


 


9.1


 


THE PARTIES MAKE THE FOLLOWING REPRESENTATIONS AND WARRANTIES:


 


 


 


 


 

 

 

(a)

Kemira hereby represents and warrants to Rockwood Germany the correctness and
completeness of the statements under sections 9.2 through 9.16 and sections 12
and 13 with regard to Kemira TiO2, Kemira Inc., the Kemira TiO2 Shares, the
Kemira Inc. Shares, the Maybrook Shares and the Kemira Oberhausen Assets;

 

 

 

 

 

 

 

(b)

Rockwood Germany hereby represents and warrants to Kemira the correctness and
completeness of the statements under sections 9.2 through 9.15 and sections 12
and 13 with regard to Sachtleben, the JV Europe Share held by Rockwood Germany,
the shares in Sachtleben held by Rockwood Germany and the shares in Finnish
HoldCo held by JV Europe; and

 

 

 

 

 

 

 

(c)

Rockwood hereby represents and warrants to Kemira the correctness and
completeness of the statements under sections 9.2 through 9.15 and sections 12
and 13 with regard to Sachtleben Corp and the Sachtleben Corp Shares

 

 

 

 

 

 

(each a “Warranty” and collectively, the “Warranties”), provided that,

 

 

 

 

 

 

(d)

(i)

the Warranties shall in each case be made by means of an independent guarantee
promise (selbständiges Garantieversprechen) as defined in section 311 para 1 of
the German Civil Code (BGB), which – according to the Parties’ express intention
– constitutes a promise that is made from the start only with the restricted
content according to sections 9 through 13;

 

 

 

 

 

 

 

 

(II)

REFERENCES TO THE “BUSINESS” REFERS TO (X) KEMIRA TIO2, THE KEMIRA TIO2 PIGMENTS
BUSINESS AND THE KEMIRA OBERHAUSEN ASSETS TO THE EXTENT THE WARRANTY OR
INDEMNITY IS GIVEN BY KEMIRA AND (Y) THE ROCKWOOD TIO2 PIGMENTS BUSINESS
(EXCLUDING THE ROCKWOOD WATER BUSINESS) AS OPERATED BY JV EUROPE TO THE EXTENT
THE WARRANTY OR INDEMNITY IS GIVEN BY ROCKWOOD GERMANY AND (Z) THE ROCKWOOD TIO2
PIGMENTS BUSINESS AS OPERATED BY SACHTLEBEN CORP TO THE EXTENT THE WARRANTY OR
INDEMNITY IS GIVEN BY ROCKWOOD;

 

 

 

 

 

 

 

 

(III)

REFERENCES TO THE “TRANSFERRED COMPANY” REFER TO (X) KEMIRA TIO2 AND KEMIRA INC.
TO THE EXTENT THE WARRANTY OR INDEMNITY IS GIVEN BY KEMIRA, (Y)

 

30

--------------------------------------------------------------------------------


 

 

 

 

 

Sachtleben excluding the Rockwood Water Business and, solely for the purposes of
section 9.2, JV Europe and Finnish HoldCo to the extent the Warranty or
indemnity is given by Rockwood Germany and (z) Sachtleben Corp and, solely for
the purposes of section 9.2, JV US to the extent the Warranty or indemnity is
given by Rockwood;

 

 

 

 

 

 

 

 

(iv)

references to a “US Transferred Company” refer to (x) Kemira Inc. to the extent
the Warranty or indemnity is given by Kemira and (y) Sachtleben Corp to the
extent the Warranty or indemnity is given by Rockwood;

 

 

 

 

 

 

 

 

(v)

references to a “Warranting Party” refer to (x) Kemira to the extent the
Warranty or indemnity is given by Kemira, (y) Rockwood Germany to the extent the
Warranty or indemnity is given by Rockwood Germany and (z) Rockwood to the
extent the Warranty or indemnity is given by Rockwood. The Warranties and
indemnities are given solely between Rockwood Germany and Rockwood on the one
hand and Kemira on the other hand and do not constitute an agreement for the
benefit of a third party (Vertrag zu Gunsten Dritter) unless otherwise expressly
set out below; and

 

 

 

 

 

 

 

 

(vi)

the Warranties and indemnities are given as of the date of this Agreement and as
of the Closing Date, except where the Warranty (x) is given to “best knowledge”
in the meaning of section 10.2, in which case such Warranty shall be given as of
the date of this Agreement and (y) is expressly made with reference to a
specific point in time, in which case the Warranty is given as per such point in
time.

 

 

 


9.2


 


STATUS, TITLE AND AUTHORITY


 


 


 


9.2.1


 


THE EXECUTION OF THIS AGREEMENT AND THE CONSUMMATION OF THE TRANSACTION (I) HAVE
BEEN DULY AUTHORIZED BY ALL NECESSARY CORPORATE ACTIONS ON PART OF THE RELEVANT
TRANSFERRED COMPANY AND (II) WILL NOT VIOLATE OR CONFLICT WITH THE
CONSTITUTIONAL DOCUMENTS OF THE RELEVANT TRANSFERRED COMPANY OR ANY PERMIT,
LICENSE OR ORDER OF A COURT OR REGULATORY BODY.


 


 


 


9.2.2


 


THE TRANSFERRED COMPANY (I) IS DULY ORGANIZED, VALIDLY EXISTING AND (WHERE SUCH
CONCEPT APPLIES) IN GOOD STANDING UNDER THE LAWS OF THE JURISDICTION IN WHICH IT
WAS ORGANIZED, (II) IS QUALIFIED TO DO BUSINESS AND (WHERE SUCH CONCEPT APPLIES)
IN GOOD STANDING IN EACH JURISDICTION WHERE THE CONDUCT OF ITS BUSINESS REQUIRES
IT TO BE SO QUALIFIED AND (III) HOLDS ALL REQUISITE CORPORATE POWER AND
AUTHORITY TO OWN, OPERATE OR LEASE THE PROPERTIES THAT IT PURPORTS TO OWN,
OPERATE OR LEASE AND TO CARRY ON ITS BUSINESS OPERATIONS AS THEY ARE NOW BEING
CONDUCTED.

 

31

--------------------------------------------------------------------------------


 


9.2.3


 


THE WARRANTING PARTY HOLDS THE SOLE, FULL AND UNENCUMBERED OWNERSHIP IN THE
SHARES IN THE TRANSFERRED COMPANY AND IN THE BUSINESS AND HAS THE FULL POWER AND
AUTHORITY TO SELL AND TRANSFER ALL RIGHTS RELATED TO THE BUSINESS. THE
WARRANTING PARTY IS FREE TO DISPOSE OF ALL RIGHTS RELATED TO THE BUSINESS
WITHOUT THE CONSENT OF THIRD PARTIES OR HAS PREVIOUSLY OBTAINED SUCH CONSENT.
THERE EXIST NO RIGHTS IN REM OR ANY OTHER THIRD-PARTY RIGHTS IN OR WITH REGARD
TO THE BUSINESS, WITH THE EXCEPTION OF RETENTION OF TITLE RIGHTS GRANTED TO
SUPPLIERS (EIGENTUMSVORBEHALTE ZUGUNSTEN VON LIEFERANTEN) CUSTOMARY IN THE
INDUSTRY OF THE BUSINESS AND MADE IN THE ORDINARY COURSE OF BUSINESS.


 


 


 


 


9.2.4


 


(A)


THE KEMIRA TIO2 SHARES, KEMIRA INC. SHARES, MAYBROOK SHARES, SACHTLEBEN SHARES,
JV EUROPE SHARE, THE JV US INTERESTS AND THE SACHTLEBEN CORP SHARES, AS THE CASE
MAY BE, HAVE OR HAS BEEN LEGALLY AND VALIDLY ISSUED AND FULLY PAID UP AND


 


 


 


 

 

 

 

(I)

WITH RESPECT TO THE KEMIRA TIO2 SHARES, REPRESENT 100 PER CENT OF THE ISSUED AND
OUTSTANDING SHARES IN KEMIRA TIO2;

 

 

 

 

 

 

 

 

(II)

WITH RESPECT TO THE KEMIRA INC. SHARES, REPRESENT 100 PER CENT OF THE ISSUED AND
OUTSTANDING SHARES IN KEMIRA INC.;

 

 

 

 

 

 

 

 

(III)

WITH RESPECT TO THE MAYBROOK SHARES, REPRESENT 100 PER CENT OF THE ISSUED AND
OUTSTANDING SHARES IN MAYBROOK;

 

 

 

 

 

 

 

 

(IV)

WITH RESPECT TO THE SACHTLEBEN SHARES REPRESENT 100 PER CENT OF THE ISSUED AND
OUTSTANDING SHARES IN SACHTLEBEN;

 

 

 

 

 

 

 

 

(V)

WITH RESPECT TO THE JV EUROPE SHARE, REPRESENTS 100 PER CENT OF THE ISSUED AND
OUTSTANDING SHARES IN JV EUROPE;

 

 

 

 

 

 

 

 

(VI)

WITH RESPECT TO THE JV US INTERESTS, REPRESENT 100 PER CENT OF THE ISSUED AND
OUTSTANDING LIMITED LIABILITY INTERESTS IN JV US;

 

 

 

 

 

 

 

 

(VII)

WITH RESPECT TO THE SACHTLEBEN CORP SHARES, REPRESENT 100 PER CENT OF THE ISSUED
AND OUTSTANDING SHARES IN SACHTLEBEN CORP; AND

 

 

 

 

 

 

 

 

(VIII)

WITH RESPECT TO THE SHARES IN FINNISH HOLDCO HELD BY JV EUROPE REPRESENT 100 PER
CENT OF THE ISSUED AND OUTSTANDING SHARES IN FINNISH HOLDCO.

 

 

 

 

 

 

 

(B)

ALL OF

 

 

 

 

 

 

 

 

 

(I)

THE KEMIRA TIO2 SHARES AND THE KEMIRA INC. SHARES ARE OWNED BY KEMIRA;

 

 

 

 

 

 

 

 

(II)

THE MAYBROOK SHARES ARE OWNED BY KEMIRA INC.;

 

32

--------------------------------------------------------------------------------


 

 

 

 

(III)

THE SACHTLEBEN SHARES ARE OWNED BY ROCKWOOD GERMANY;

 

 

 

 

 

 

 

 

(IV)

THE SACHTLEBEN CORP SHARES ARE OWNED BY ROCKWOOD;

 

 

 

 

 

 

 

 

(V)

THE JV EUROPE SHARE IS OWNED BY ROCKWOOD GERMANY;

 

 

 

 

 

 

 

 

(VI)

THE SHARES IN FINNISH HOLDCO ARE OWNED BY JV EUROPE; AND

 

 

 

 

 

 

 

 

(VII)

THE JV US INTERESTS ARE OWNED BY ROCKWOOD;

 

 

 

 

 

 

 

 

and in each case will be free and clear of any security interests, pledges,
liens, encumbrances, options or similar rights or interests as of the Closing
Date. Contributions in kind have full intrinsic value. No hidden contributions
in kind have been made and contributions have not been repaid. There are no
outstanding duties to make additional contributions.

 

 

 

 

 

 

(C)

THIS SECTION 9.2.4 IS WARRANTED BY

 

 

 

 

 

 

 

(I)

KEMIRA WITH RESPECT TO THE KEMIRA TIO2 SHARES, THE KEMIRA INC. SHARES AND THE
MAYBROOK SHARES ONLY;

 

 

 

 

 

 

 

 

(II)

BY ROCKWOOD GERMANY WITH RESPECT TO THE JV EUROPE SHARE, THE SACHTLEBEN SHARES
AND THE SHARES IN FINNISH HOLDCO HELD BY JV EUROPE ONLY; AND

 

 

 

 

 

 

 

 

(III)

BY ROCKWOOD WITH RESPECT TO THE SACHTLEBEN CORP. SHARES AND THE JV US INTERESTS
ONLY.

 

 

 

 


9.2.5


 


THERE IS NO SECURITY, OPTION, WARRANT, RIGHT, CALL, SUBSCRIPTION AGREEMENT,
COMMITMENT OR UNDERSTANDING OF ANY NATURE WHATSOEVER, FIXED OR CONTINGENT, THAT
DIRECTLY OR INDIRECTLY (X) CALLS FOR THE ISSUANCE, REDEMPTION, SALE, PLEDGE OR
OTHER DISPOSITION OF ANY SHARES OF CAPITAL STOCK OR OTHER EQUITY INTERESTS OF
THE TRANSFERRED COMPANY OR ANY SECURITIES CONVERTIBLE INTO, OR OTHER RIGHTS TO
ACQUIRE, ANY SHARES OF CAPITAL STOCK OR OTHER EQUITY INTERESTS IN THE
TRANSFERRED COMPANY OR (Y) OBLIGATES THE TRANSFERRED COMPANY TO GRANT, OFFER OR
ENTER INTO ANY OF THE FOREGOING. NO SHAREHOLDER, MEMBER OR OTHER PERSON OR
ENTITY HOLDING AN EQUITY INTEREST OF THE TRANSFERRED COMPANY OR ANY OTHER PERSON
OR ENTITY IS ENTITLED TO ANY PREEMPTIVE OR SIMILAR RIGHTS TO SUBSCRIBE FOR
SHARES OF CAPITAL STOCK OR OTHER EQUITY INTERESTS OF THE TRANSFERRED COMPANY.


 


 


 


 

9.2.6

 

There exist no participations, including silent participations or
sub-participations, in the Transferred Company other than those listed in
Annex 9.2.6, and there exist no conditional obligations or binding offers
concerning the creation of such participations. There are no

 

33

--------------------------------------------------------------------------------


 

 

 

trust agreements or similar agreements in relation to the Business, nor are
there obligations in relation to shareholders or similar rights (e.g. a voting
trust or participation in profits).

 

 

 

9.2.7

 

The Transferred Company does not hold any interests – including in the form of a
silent participation or sub-participation – in any other enterprises and is also
not obliged to acquire any such interests, except (i) as specified in
Annex 9.2.7 or (ii) in the case of Kemira Inc., the Maybrook Shares or (iii) in
the case of JV Europe, the shares in Finnish HoldCo.

 

 

 


9.2.8


 


ON THE DAY FOLLOWING THE CLOSING DATE, THE TRANSFERRED COMPANY IS NOT SUBJECT TO
ANY CONTROL AGREEMENT, PROFIT AND LOSS TRANSFER AGREEMENT OR OTHER ENTERPRISE
AGREEMENT AS DEFINED IN SECTIONS 291 ET SEQ. OF THE GERMAN STOCK CORPORATION ACT
(AKTG).


 


 


 


9.2.9


 


THE TRANSFERRED COMPANY IS NEITHER OVER-INDEBTED NOR INSOLVENT UNDER APPLICABLE
LAWS AND NO BANKRUPTCY, COMPOSITION, INSOLVENCY OR WINDING-UP PROCEEDINGS HAVE
BEEN COMMENCED AGAINST THE ASSETS OF THE TRANSFERRED COMPANY, NOR HAS A PETITION
BEEN FILED FOR THE COMMENCEMENT OF BANKRUPTCY, COMPOSITION, INSOLVENCY OR
WINDING-UP PROCEEDINGS WITH RESPECT TO THE TRANSFERRED COMPANY AND/OR ITS
ASSETS, NOR ARE THERE ANY REASONS TO COMMENCE OR FILE FOR SUCH PROCEEDINGS, AND
THE TRANSFERRED COMPANY HAVE NOT ENTERED INTO DEBT SETTLEMENT ARRANGEMENTS IN
FINANCIAL DISTRESS WITH THIRD PARTIES. THERE ARE NO CIRCUMSTANCES THAT COULD
JUSTIFY THE AVOIDANCE OF THE TRANSFER OF THE BUSINESS PURSUANT TO THE PROVISIONS
OF THE GERMAN INSOLVENCY CODE (INSOLVENZORDNUNG) AND/OR THE GERMAN AVOIDANCE ACT
(ANFECHTUNGSGESETZ).


 


 


 


9.2.10


 


KEMIRA AND ROCKWOOD, AS APPLICABLE, HAS AND SHALL TRANSFER TO JV US ON THE
CLOSING DATE, GOOD, VALID AND MARKETABLE TITLE TO THE KEMIRA INC. SHARES OR THE
SACHTLEBEN CORP SHARES, AS APPLICABLE, FREE AND CLEAR OF ANY SECURITY INTERESTS,
PLEDGES, LIENS, ENCUMBRANCES, OPTIONS OR SIMILAR RIGHTS OR INTERESTS.


 


 


 


9.3


 


ACCOUNTING, ANNUAL ACCOUNTS AND PROFIT DISTRIBUTIONS


 


 


 


9.3.1


 


THE TRANSFERRED COMPANY’S AUDITED ANNUAL ACCOUNTS FOR THE FINANCIAL YEARS 2005
THROUGH 2007 (THE “AUDITED ANNUAL ACCOUNTS”) HAVE BEEN PREPARED IN COMPLIANCE
WITH THE APPLICABLE ACCOUNTING PRINCIPLES: WITH RESPECT TO (I) KEMIRA TIO2, THE
INTERNATIONAL FINANCIAL REPORTING STANDARD (IFRS); (II) THE OBERHAUSEN BUSINESS
UNIT AND SACHTLEBEN, THE GENERALLY ACCEPTED ACCOUNTING PRINCIPLES IN GERMANY;
AND (III) THE US COMPANIES, GENERALLY ACCEPTED ACCOUNTING PRINCIPLES IN THE
UNITED STATES AS IN EFFECT FROM TIME TO TIME (THE “ACCOUNTING PRINCIPLES”), IN
EACH CASE AS CONSISTENTLY APPLIED BY THE TRANSFERRED COMPANY; PROVIDED THAT, IF
THERE IS A CONFLICT BETWEEN SUCH PRACTICES AND THE RELEVANT GENERALLY ACCEPTED
ACCOUNTING PRINCIPLES, THE RELEVANT GENERALLY ACCEPTED ACCOUNTING PRINCIPLES
SHALL PREVAIL. THE AUDITED ANNUAL ACCOUNTS ARE TRUE, COMPLETE AND CORRECT IN ALL
MATERIAL RESPECTS AND TRULY AND CORRECTLY REFLECT IN ALL MATERIAL RESPECTS THE
RESULTS OF THE

 

34

--------------------------------------------------------------------------------


 


 


 


TRANSFERRED COMPANY’S OPERATIONS, FINANCIAL CONDITION AND ASSETS AND LIABILITIES
AS AT 31 DECEMBER 2007 (THE “BALANCE SHEET DATE”).


 


 


 


9.3.2


 


THE PROVISIONS MADE FOR ANY LIABILITIES ON THE AUDITED ANNUAL ACCOUNTS ARE,
ACCORDING TO THE ACCOUNTING PRINCIPLES, SUFFICIENT AND ADEQUATE.


 


 


 


9.3.3


 


THERE ARE NO RESOLUTIONS ON THE APPROPRIATION OF PROFITS EXCEPT FOR (I) THOSE
THAT HAVE PREVIOUSLY BEEN IMPLEMENTED BY DISTRIBUTION AND/OR (II) THOSE
CONTEMPLATED BY AND MADE IN CONNECTION WITH THE EXECUTION OF THIS AGREEMENT OR
THE MASTER AGREEMENT, IN PARTICULAR THE KEMIRA DIVIDEND. NO PROVISIONAL OR
HIDDEN DISTRIBUTIONS OF PROFITS OR OTHER PAYMENTS TO SHAREHOLDERS AND/OR MEMBERS
OF CORPORATE ORGANS HAVE BEEN MADE. NO HIDDEN RESERVES HAVE BEEN DISSOLVED OR
WITHDRAWN, EXCEPT IN EACH CASE IN THE ORDINARY COURSE OF BUSINESS CONSISTENT
WITH PAST PRACTICE.


 


 


 


9.4


 


ASSETS


 


 


 


9.4.1


 


WITH THE EXCEPTION OF RETENTION OF TITLE RIGHTS GRANTED TO SUPPLIERS
(EIGENTUMSVORBEHALTE ZUGUNSTEN VON LIEFERANTEN) CUSTOMARY IN THE INDUSTRY, THE
TRANSFERRED COMPANY AND, WITH REGARD TO THE KEMIRA OBERHAUSEN ASSETS, KEMIRA
AND/OR KEMIRA’S AFFILIATE, AS APPLICABLE, HAS FULL AND UNENCUMBERED TITLE, OR IS
OTHERWISE ENTITLED TO USE, ALL ASSETS WHETHER TANGIBLE OR INTANGIBLE, THAT ARE
OF MORE THAN MINOR IMPORTANCE TO THE BUSINESS AS IT IS CURRENTLY CONDUCTED (EACH
AN “ASSET” AND, COLLECTIVELY, THE “ASSETS”).


 


 


 

9.4.2

 

No Asset is subject to any security interest, any charge or any other
encumbrance of any third party (including, as applicable, for the benefit of
Rockwood Germany or Kemira), except for retention of title rights customary in
the industry or (i) liens for Taxes, assessments and other governmental charges
that are not due and payable and that may thereafter be paid without penalty,
(ii) the title and other interests of a lessor under a capital or operating
lease or of a licensor under a license or royalty agreement, (iii) carriers’,
warehousemen’s, mechanics’, materialmen’s, repairmen’s or other similar liens
arising in the ordinary course of business or (iv) security interests, charges
and other encumbrances as set forth in Annex 9.4.2-1 (the “Permitted Liens”).
None of the Transferred Company, Kemira or Kemira’s Affiliate, as applicable, is
obligated to grant any such security interests, charges, encumbrances or similar
rights, except as set forth in Annex 9.4.2-2; in particular, except for
Permitted Liens, no third party has any claims to such security interests,
charges or encumbrances and the power of the Transferred Company, Kemira and
Kemira’s Affiliate, as applicable, to dispose of Assets is not limited in any
way.


 


 


 


9.4.3


 


UNLESS THEY ARE OF MINOR IMPORTANCE TO THE BUSINESS, THE ASSETS (I) ARE IN GOOD
WORKING ORDER ORDINARY WEAR AND TEAR EXCEPTED, (II) HAVE BEEN MAINTAINED AND
REPAIRED ON A REGULAR

 

35

--------------------------------------------------------------------------------


 


 


 


BASIS AND, (III) IF TAKEN TOGETHER, ARE SUFFICIENT TO CONDUCT THE BUSINESS AS IT
WAS CONDUCTED BEFORE THE DATE OF THIS AGREEMENT.


 


 


 


9.4.4


 


AS OF THE CLOSING DATE, NO US COMPANY SHALL HAVE ANY ASSETS, OBLIGATIONS,
LIABILITIES OR COMMITMENTS OTHER THAN ASSETS, OBLIGATIONS, LIABILITIES AND
COMMITMENTS RELATING TO OR ARISING FROM THE CONDUCT OF THE BUSINESS.


 


 


 


9.5


 


REAL ESTATE


 


 


 

9.5.1

 

The Transferred Company is the owner of all of the real estate specified in
Annex 9.5.1-1 (the “Owned Properties”) and uses, in connection with the
Business, the real estate specified in Annex 9.5.1-2 (the “Used Properties”,
together with the Owned Properties, each a “Property” and collectively, the
“Properties”). Apart from the Owned Properties, the Transferred Company does not
own any real estate or rights equivalent to real estate (grundstücksgleiche
Rechte), nor is the Transferred Company obliged to acquire any further real
estate or rights equivalent to real estate (grundstücksgleiche Rechte).

 

 

 

9.5.2

 

The Owned Properties are not subject to any security interest, any charge or any
other third-party encumbrance (including, as applicable, for the benefit of
Rockwood Germany or Kemira), except Permitted Liens or as set forth in Annex
9.5.2-1. The Transferred Company is not obligated to grant any such security
interests, charges, encumbrances or similar rights, except as set forth in
Annex 9.5.2-2; in particular, there are no security interests, charges or other
encumbrances that have not yet been registered in the relevant land register or
in the relevant register of public charges, no third party has any claims to
such security interests, charges or encumbrances, and the Transferred Company’s
power to dispose of the Owned Properties is not limited in any way, except, in
each case, for Permitted Liens.

 

 

 

9.5.3

 

Annex 9.5.3-1 contains a true, accurate and complete list of all particulars
(including address, name of lessor, name of lessee, size, annual amount of lease
payments, term and termination) of all agreements relating to Used Properties
(each a “Lease” and collectively, the “Leases”). No party to any Lease has
committed a material violation of such Lease that would give the other party the
right to prematurely terminate such Lease, and no lessor under any Lease has
given notice of termination regarding such Lease. None of the Transferred
Company, the Warranting Party or the Warranting Party’s Affiliates, as
applicable, has received any notice that it is in default with regard to
payments or any other obligations owed under any Lease except as described in
Annex 9.5.3-2.

 

 

 

9.5.4

 

All development and construction carried out by or on behalf of the Business in
relation to each Property has been done in accordance with all applicable safety
Laws except where such non-compliance would not have a material adverse impact
on the Business. The current use of each Property conforms to all applicable
safety Laws, except where such

 

36

--------------------------------------------------------------------------------


 

 

 

non-compliance would not have a material adverse impact on the Business. The
construction of all buildings and other premises on the Properties has been
approved by the relevant authorities and such approvals have not been revoked
and are either unconditional or were subject only to conditions that have been
satisfied such that nothing further remains to be done thereunder except where
such revocation and/or non-fulfillment of such condition would not have a
material adverse impact on the Business. Any such failure, non-compliance,
revocation or non-fulfillment is considered to have a material impact on the
Business, if it either (i) could potentially lead to any restriction, closure or
suspension of the Business or (ii) capital expenditures above EUR 500,000.00.

 

 

 


9.6


 


INTELLECTUAL PROPERTY RIGHTS


 


 


 


9.6.1


 


THE TRANSFERRED COMPANY IS ENTITLED TO USE THE IP RIGHTS AND KNOW-HOW THAT ARE
MATERIAL FOR CARRYING OUT THE BUSINESS SUBSTANTIALLY IN THE SAME MANNER AS
CONDUCTED BY THE TRANSFERRED COMPANY OF THE DATE HEREOF (THE “MATERIAL IP
RIGHTS”).


 


 


 

9.6.2

 

Annex 9.6.2 contains a complete and correct list of all registered IP Rights or
pending applications thereof (the “Registered IP Rights”) of the Transferred
Company and, with regard to Kemira’s TiO2 Pigments Business, the Oberhausen IP
Rights. Annex 9.6.2 correctly indicates the nature, the registration or
application number, the application date, the registered owner or applicant of
the Registered IP Rights and the jurisdictions in which such Registered IP
Rights have been registered or applied for.

 

 

 

9.6.3

 

Except for the IP Rights listed in Annexes 5.1.3 and 5.2.1(a) Kemira Germany
does not own or has owned in the year prior to the date hereof any patents (and
has not applied for any) that were developed by the Oberhausen Business Unit and
that are material for Kemira’s TiO2 Business.

 

 

 

9.6.4

 

Except as specified in Annex 9.6.4, no Registered IP Rights or Material IP Right
are licensed to any third party. Annex 9.6.4 contains a list of all contracts,
in particular license agreements, with regard to the Registered IP Rights that
is complete and correct in all material respects.

 

 

 

9.6.5

 

Except as specified in Annex 9.6.5, the Registered IP Rights are not subject to
any pending or, to the Warranting Party’s best knowledge, threatened proceedings
for opposition, cancellation, revocation or limitation. The payment of fees due
and all other measures necessary to maintain the Registered Material IP Rights
have been undertaken completely and in good time.

 

 

 

9.6.6

 

To the Warranting Party’s best knowledge, the activities of the Business and the
IP Rights of the Business do not infringe any third-party IP Rights or other
third-party rights.

 

37

--------------------------------------------------------------------------------


 

9.6.7

 

To the Warranting Party’s best knowledge, all compensation and fees for employee
inventions of any of the employees of the Business have been paid when due and,
if not mandatory under applicable Law, such employees of the Business have
validly assigned or agreed to assign any rights to their inventions to the
Business, except as otherwise described in Annex 9.6.7.

 

 

 


9.7


 


BUSINESS OPERATIONS


 


 


 


9.7.1


 


THE BUSINESS DOES NOT INFRINGE ANY THIRD-PARTY RIGHTS UNDER PUBLIC OR CIVIL LAW,
EXCEPT WHERE SUCH INFRINGEMENT CANNOT BE EXPECTED TO HAVE A MATERIAL EFFECT ON
THE OPERATION OF THE BUSINESS.


 


 


 

9.7.2

 

Except as set out in Annex 9.7.2, no claims for damages based on defective
products or co-products (including, but not limited to, filter salt and
copperas) (i) with a value of more than EUR 250,000.00 in an individual case or
(ii) for serial defects (Serienschaden) have been asserted or threatened against
the Business during the five years immediately preceding the date of this
Agreement, nor have any preliminary investigations under criminal or public Law
been instituted against the Business or the employees, executives and/or members
of corporate bodies of the Business in connection with defective products or
serial defects (Serienschaden) and there is no indication that any such claims
may be asserted or investigations instituted.

 

 

 


9.8


 


GOVERNMENTAL AUTHORIZATIONS AND COMPLIANCE WITH LAWS


 


 


 

9.8.1

 

Other than environmental permits, licenses, consents, concessions, approvals and
other public law legal positions, which are solely subject to section 13.2, the
Business holds all permits, licenses, consents, concessions, approvals and other
public law legal positions required under applicable Laws for the operation the
Business (collectively, the “Permits”) and the Business is conducted in
accordance with the Permits, including any ancillary provisions, and in
compliance with all applicable Laws, in particular provisions on employment
safety and environmental protection, unless the failure to hold the Permits or
the non-compliance with the Permits would not have a material impact on the
Business and would not result in expenditures or liabilities of more than
EUR 250,000.00. There is no indication that the Permits will expire or be
withdrawn, revoked, restricted or altered (in particular by imposition of
obligations) or otherwise negatively affected by the consummation of the
Transaction. There are no unsettled complaints by the competent public
authorities or employers’ liability insurance associations with an amount in
dispute above EUR 100,000.00. In addition, other third parties – in particular
neighbors – have not lodged complaints or asserted claims in relation to the
Business operations or parts thereof.

 

38

--------------------------------------------------------------------------------


 

9.8.2

 

The Transferred Company maintains all material Permits that belong to the
Business from an economic point of view and are necessary or exist for the
operation of the Business. The consummation of the Transaction will not result
in the cancellation, termination, revocation, modification, suspension,
restriction, limitation of or other change to any such Permits that will have a
material impact on the operations of the Business.

 

 

 


9.8.3


 


THE BUSINESS IS CURRENTLY AND HAS IN THE PAST IN ALL MATERIAL RESPECTS BEEN
CONDUCTED IN COMPLIANCE WITH APPLICABLE LAWS.


 


 


 


9.9


 


SUBSIDIES


 


 


 

9.9.1

 

Annex 9.9.1 contains a true and complete list of all public grants and subsidies
applied or, received and used by the Transferred Company that provide for any
ongoing obligation of the Company, including site or employment guarantees.

 

 

 

9.9.2

 

The Transferred Company has applied for, received and used public grants and
subsidies only in accordance with the applicable legal provisions and in
compliance with the orders, conditions and obligations of any relevant public
authority. Neither the consummation of the Transaction nor any other
circumstances currently in existence require the repayment or will lead to the
acceleration of the repayment of all or part of such grants or subsidies.

 

 

 


9.10


 


PERSONNEL MATTERS


 


 


 

9.10.1

 

Annex 9.10.1 contains a list of all current service contracts of the Transferred
Company’s managing directors or officers, as applicable, and members of the
Transferred Company’s supervisory board or board of directors, as applicable, in
their function as such and all additional agreements concluded with or offered
to them, and all other benefits owed, paid or offered to them by such
Transferred Company, including, but not limited to, profit participations,
bonuses, option rights, premiums and profit-based bonuses.

 

 

 

9.10.2

 

Annex 9.10.2 contains a list of all employees of the Transferred Company
(a) with an annual salary of more than EUR 100,000.00 (including bonuses and
performance-based payments) or (b) who are domiciled (i) outside Germany with
respect to the Rockwood TiO2 Pigments Business and (ii) outside Finland with
respect to the Kemira TiO2 Pigments Business and the Kemira Oberhausen Assets.

 

 

 

9.10.3

 

Annex 9.10.3-1 contains a true and complete list of all employees of the
Business that were laid off during the last twelve months and which the Business
may be required under applicable Law to rehire in case any new employees are
hired by the Business. Except as specified in Annex 9.10.3-2, the Business has
no liabilities towards retired members of corporate bodies or laid-off
employees.

 

39

--------------------------------------------------------------------------------


 

9.10.4

 

Except as specified in Annex 9.10.4, there are no agreements or promises
regarding special rights (in particular special termination rights, bonus
payments or other benefits) in connection with, arising from or triggered by a
change of shareholders.

 

 

 

9.10.5

 

The Business is not a member of any employers’ association and is not subject to
any collective bargaining agreements, including any collective bargaining
agreements that may cover employees of any US Transferred Company and collective
bargaining agreements declared to be generally binding, except as specified in
Annex 9.10.5.

 

 

 

9.10.6

 

Annex 9.10.6-1 contains a list of all shop agreements that are applied at the
Business. Except for the reconcilements of interests (Interessenausgleiche) and
the social plans (Sozialpläne) listed in Annex 9.10.6-2, there are no
agreements, promises or other obligations of the Business to be fulfilled for
past, current or future restructurings or other operational changes.

 

 

 

9.10.7

 

Annex 9.10.7 contains a list of all agreements and promises at the Business
regarding benefits from the company pension schemes. All agreements and promises
comply with applicable Law.

 

 

 

9.10.8

 

Annex 9.10.8 contains a list of all obligations of the Business based on
customary business practice (betriebliche Übung).

 

 

 

9.10.9

 

Annex 9.10.9 contains a list of all collective and individual promises,
agreements, plans, schemes, regulations or other arrangements or understandings
that restrict the Business’ right of termination beyond the statutory
regulations (e.g. regulations on protection against rationalization).

 

 

 

9.10.10

 

Annex 9.10.10 contains a complete list of all stock options granted by the
Business including the names of the persons entitled to, the number of and the
value of such stock options at the time of their issuance.

 

 

 

9.10.11

 

To the extent required by applicable Law and the Accounting Principles,
appropriate provisions have been made in the Audited Annual Accounts, for the
full amount of present and future liabilities in respect of pension undertakings
to be paid to current or former managing directors, or to officers or other
employees of the Business. All statutory contributions in respect of pension
undertakings to current or former managing directors, or to officers or other
employees engaged in the Business have been made when due.

 

 

 

9.10.12

 

The Business is not a party – be it as plaintiff, defendant or otherwise – to
any court, arbitration or public authority proceedings involving employees,
managing directors, works councils, trade unions or other employee
representatives and, to the best knowledge of the

 

40

--------------------------------------------------------------------------------


 

 

 

Warranting Party, the US Transferred Company is in compliance in all material
respects with all applicable US federal, state and local Laws respecting
employment, occupational safety and health, employment practices, terms and
conditions of employment and wages and hours of employment with respect to the
current and former employees of the US Transferred Companies, except as
specified in Annex 9.10.12 or where such non-compliance would not have a
material adverse impact on the relevant US Transferred Company.

 

 

 

9.10.13

 

Annex 9.10.13 contains a complete list of all “employee benefit plans” within
the meaning of section 3(3) of the U.S. Employee Retirement Security Act of
1974, as amended (“ERISA”), all other employee benefit plans, arrangements or
policies (including, without limitation, any equity, deferred compensation,
pension, retirement, savings, profit sharing, incentive, bonus, health, life
insurance, cafeteria, flexible spending, dependent care, fringe benefit,
vacation, holiday, disability, unemployment, severance, or employee loan
arrangement or policy), all employment, indemnification, consulting, retention,
severance or change of control agreements, in each case, that is sponsored or
maintained by the US Transferred Company or to which the US Transferred Company
or any of its respective Affiliates contributes or is required to contribute on
behalf of current or former employees, consultants or directors of the US
Transferred Company or their beneficiaries or dependents, whether or not written
(“US Benefit Plans”). Neither the US Transferred Company nor any of its
Affiliates has communicated to present or former employees of the US Transferred
Company or formally adopted or authorized any additional US Benefit Plan or any
material change in or termination of any existing US Benefit Plan. Except as
would not be reasonably expected to have a material adverse effect on the US
Transferred Company, each US Benefit Plan has been construed, operated and
administered in accordance with its terms and all applicable Laws. Each US
Benefit Plan intended to be Tax-qualified under section 401(a) of the of the
U.S. Internal Revenue Code of 1986, as amended (the “IRC”), has received a
favorable determination letter from the U.S. Internal Revenue Service as to its
Tax-qualified status under the IRC and nothing has occurred since the date of
such favorable determination letter that would adversely affect the qualified
status of such plan.

 

 

 

9.10.14

 

No US Benefit Plan is a pension plan subject to Title IV of ERISA, or a
multiemployer plan within the meaning of section 3(37) of ERISA, and the US
Transferred Company does not have any outstanding liabilities with respect to
any such plan previously maintained or contributed to by such US Transferred
Company.

 

 

 

9.10.15

 

Except as would not be reasonably expected to have a material adverse effect on
the US Transferred company, there are no actions, suits, or claims (other than
routine claims for benefits in the ordinary course) with respect to any US
Benefit Plan that could give rise to a material liability, or to the best
knowledge of the Warranting Party, threatened, and the

 

41

--------------------------------------------------------------------------------


 

 

 

Warranting Party has no knowledge of any facts which could give rise to any such
actions, suits or claims (other than routine claims for benefits). No US Benefit
Plan is currently under governmental investigation or audit and, to the best
knowledge of the Warranting Party, no such investigation or audit is
contemplated or under consideration.

 

 

 

9.10.16

 

No event has occurred and no condition exists with respect to any US Benefit
Plan which could reasonably be expected to subject the US Transferred Company,
or any of its employees, agents, directors or affiliates, directly or indirectly
(through an indemnification agreement or otherwise), to a material liability for
breach of fiduciary duty, a “prohibited transaction”, within the meaning of
section 406 of ERISA or section 4975 of the IRC, or a material tax, penalty or
fine under section 502 or 4071 of ERISA or Subtitle D, Chapter 43 of the IRC.

 

 

 

9.10.17

 

No event has occurred and no condition exists with respect to any employee
benefit plan or arrangement currently or previously maintained or contributed to
by any Affiliate of the US Transferred Company that could subject the US
Transferred Company or any of its employees, directly or indirectly (through
indemnification or otherwise), to material liability, including, without
limitation, liability under section 412, 4971 or 4980B of the IRC or Title IV of
ERISA.

 

 

 

9.10.18

 

Except as set forth in Annex 9.10.18, neither the execution of this Agreement
nor the consummation of the Transaction will (i) increase the amount of benefits
otherwise payable under any US Benefit Plan, (ii) result in the acceleration of
the time of payment, exercisability, funding or vesting of any such benefits, or
(iii) result in any payment (whether severance pay or otherwise) becoming due
to, or with respect to, any current or former employee or director of the US
Transferred Company. No payment or series of payments that would constitute a
“parachute payment” (within the meaning of section 280G of the IRC) has been
made or will be made by the US Transferred Company, directly or indirectly, to
any employee in connection with the execution of this Agreement or as a result
of the consummation of the Transaction.

 

 

 


9.11


 


MATERIAL AGREEMENTS


 


 


 

9.11.1

 

Annex 9.11.1 contains a list of all Material Agreements. “Material Agreements”
shall mean any of the following written or oral agreements, contracts and
arrangements, in each case, as amended from time to time:

 

 

 

 

 

(A)

AGREEMENTS FOR JOINT VENTURES, STRATEGIC ALLIANCES;

 

 

 

 

 

 

(B)

CREDIT AGREEMENTS WITH THE TRANSFERRED COMPANY AS A LENDER OR BORROWER;

 

42

--------------------------------------------------------------------------------


 

 

 

(C)

LOANS, GUARANTEES, SURETYSHIPS, LETTERS OF COMFORT, PERFORMANCE OR WARRANTY
BONDS AND SIMILAR INSTRUMENTS IN EACH CASE (I) ISSUED BY ANY THIRD PARTY,
INCLUDING, WITHOUT LIMITATION, THE WARRANTING PARTY OR THE WARRANTING PARTY’S
AFFILIATES, OR THE TRANSFERRED COMPANY, TO SECURE ANY INDEBTEDNESS OR OTHER
OBLIGATION OF THE BUSINESS OR (II) ISSUED BY THE TRANSFERRED COMPANY TO SECURE
ANY INDEBTEDNESS OR OTHER OBLIGATION OF A THIRD PARTY INCLUDING, WITHOUT
LIMITATIONS, THE WARRANTING PARTY OR THE WARRANTING PARTY’S AFFILIATES;

 

 

 

 

 

 

(D)

FORWARD SALES OR PURCHASES, FUTURES, FINANCIAL SWAPS, OPTIONS AND OTHER
FINANCIAL DERIVATES AND COMBINATIONS THEREOF;

 

 

 

 

 

 

(E)

ALL INTRA-GROUP AGREEMENTS NOT AT ARM’S LENGTH AND NOT IN THE ORDINARY COURSE OF
BUSINESS;

 

 

 

 

 

 

(F)

NON-COMPETE COVENANTS OR OTHER RESTRICTIVE AGREEMENTS ENTERED INTO BY THE
TRANSFERRED COMPANY THAT MAY RESTRICT THE TRANSFERRED COMPANY FROM OPERATING ITS
BUSINESS AS BEFORE THE DATE OF THIS AGREEMENT IN LINE WITH THE TRANSFERRED
COMPANY’S BUSINESS PLAN OR RESTRICT THE ABILITY OF THE TRANSFERRED COMPANY TO
COMPETE IN ANY LINE OF BUSINESS;

 

 

 

 

 

 

(G)

ANY AGREEMENT RELATING TO ANY MERGER, ACQUISITION OR DISPOSAL, AMALGAMATION OR
CONSOLIDATION OR REORGANIZATION INVOLVING THE BUSINESS DURING THE LAST TWO YEARS
OR OLDER IF THERE ARE ONGOING CONTRACTUAL OBLIGATIONS;

 

 

 

 

 

 

(H)

ANY FINANCIAL LEASE AGREEMENT ENTERED INTO BY THE TRANSFERRED COMPANY INVOLVING
AN ANNUAL LEASE IN EXCESS OF EUR 250,000.00;

 

 

 

 

 

 

(I)

ANY FACTORING AGREEMENT OR ANY OTHER SALE OF RECEIVABLE ENTERED INTO BY THE
TRANSFERRED COMPANY;

 

 

 

 

 

 

(J)

AGREEMENTS TO SELL OR OTHERWISE DISPOSE OF ANY FIXED ASSETS WITH A FAIR MARKET
VALUE OR A REPLACEMENT VALUE IN EXCESS OF EUR 250,000.00;

 

 

 

 

 

 

(K)

ENERGY AGREEMENTS AND AGREEMENTS WITH SUPPLIERS OR CUSTOMERS WHOSE BUSINESS WITH
THE BUSINESS EXCEEDED AN AGGREGATE VOLUME OF EUR 200,000.00 IN THE YEAR 2007 OR
ARE EXPECTED OR BUDGETED TO EXCEED SUCH VOLUME IN 2008;

 

 

 

 

 

 

(L)

AGREEMENTS CONTAINING MINIMUM PURCHASE REQUIREMENTS IN EXCESS OF
EUR 2,000,000.00 PER YEAR; AND

 

43

--------------------------------------------------------------------------------


 

 

 

(M)

RENTAL, LEASE AND OTHER AGREEMENTS CONCERNING THE USE OF ASSETS IN CONNECTION
WITH THE BUSINESS AND INVOLVING AN ANNUAL FINANCIAL BURDEN OF MORE THAN
EUR 100,000.00 IN EACH INDIVIDUAL CASE.

 

 

 


9.11.2


 


ALL OF THE MATERIAL AGREEMENTS ARE IN FULL FORCE AND EFFECT AND NO NOTICES OF
TERMINATION HAVE BEEN GIVEN OR RECEIVED IN WRITING OR, TO THE WARRANTING PARTY’S
BEST KNOWLEDGE, ORALLY, AND TO THE WARRANTING PARTY’S BEST KNOWLEDGE, THE
BUSINESS IS NOT IN MATERIAL DEFAULT UNDER ANY MATERIAL AGREEMENT AND NO NOTICES
OF TERMINATION HAVE BEEN GIVEN OR RECEIVED.


 


 


 


9.11.3


 


THERE ARE NO MATERIAL AGREEMENTS THAT COULD REASONABLY BE EXPECTED TO IMPEDE THE
CONSUMMATION OF THE TRANSACTION. NO LOAN OR OTHER INDEBTEDNESS WILL BE REPAYABLE
UPON THE CONSUMMATION OF THE TRANSACTION.


 


 


 


9.11.4


 


ALL MATERIAL AGREEMENTS ENTERED INTO BETWEEN THE BUSINESS AND THE WARRANTING
PARTY OR ANY AFFILIATE OF THE WARRANTING PARTY HAVE BEEN ENTERED INTO AT ARM’S
LENGTH.


 


 


 


9.12


 


SUPPLIERS AND CUSTOMERS


 


 


 

 

 

Annex 9.12 contains a list of the Business’ ten largest suppliers and of the ten
largest customers in the financial year 2007 and a list of all those suppliers
of the Business for whose goods and services no alternative source of supply at
comparable conditions exists. To the Warranting Party’s best knowledge, there is
no reason to assume that any of these suppliers or customers will substantially
reduce the extent of their business with the Business.

 

 

 


9.13


 


INSURANCE


 


 


 

9.13.1

 

Annex 9.13.1-1 contains a list of all insurance policies used in, taken out by,
relating to or for the benefit of the Business (each an “Insurance Policy” and,
collectively, the “Insurance Policies”), which (i) are maintained at group level
or (ii) relate to property damages, business liabilities and environmental
liabilities, in each case including the name of the insurance provider, the name
of the insured, the insured risk, the policy number, the date of issuance, the
term, the maximum amount of coverage, the amount of any deductible and to the
extent taken out by the respective Transferred Company and not maintained at
group level, the annual premium. Annex 9.13.1-2 contains a list of all Insurance
Policies where coverage will terminate or reduce upon or as a result of the
consummation of the Transaction.

 

 

 

9.13.2

 

The Insurance Policies provide coverage that is (i) customary in the Business’
industry both with respect to scope and nature and (ii) adequate under any
contractual or mandatory insurance requirement applicable to the Business. Each
Insurance Policy is in full force and

 

44

--------------------------------------------------------------------------------


 

 

 

effect and was in full force and effect during the periods of time that such
Insurance Policy was purported to be in effect, is valid, existing and binding
and all premiums due thereon have been timely paid (subject to changes made in
the ordinary course of business that did not materially reduce the coverage
thereunder). The Business has not received any notices of termination or
cancellation with respect to any Insurance Policy and the consummation of the
Transaction will not result in the termination of any Insurance Policy, except
as described in Annex 9.13.2.

 

 

 

9.13.3

 

Annex 9.13.3 sets forth all outstanding claims made under the Insurance
Policies. To the Warranting Party’s best knowledge, there are no circumstances
or facts that would entitle the Business to make any additional claims against
any insurance provider under any Insurance Policy in excess of EUR 100,000.00.

 

 

 


9.14


 


LEGAL DISPUTES


 


 


 

 

 

The Transferred Company is not a party – as plaintiff, defendant or otherwise –
to any court, arbitration or public authority proceedings involving a value in
dispute of more than EUR 100,000.00 in an individual case, except as specified
in Annex 9.14. The aggregate amount of the values in dispute in all proceedings
to which the Transferred Company is a party and which are not listed in Annex
9.14 does not exceed EUR 250,000.00. There is no indication that any additional
court, arbitration or public authority proceedings will be commenced after the
date of this Agreement.

 

 

 


9.15


 


NO BRIBERY OR CORRUPTION, COMPLIANCE WITH U.S. SANCTIONS


 


 


 


9.15.1


 


TO THE WARRANTING PARTY’S BEST KNOWLEDGE, DURING THE 10 YEARS IMMEDIATELY
PRECEDING THE DATE OF THIS AGREEMENT, NO EMPLOYEE OF THE TRANSFERRED COMPANY NOR
ANY THIRD PARTY ACTING ON BEHALF OF THE TRANSFERRED COMPANY HAS, IN VIOLATION OF
THE APPLICABLE LAW:


 


 


 

 

 

(A)

OFFERED, PROMISED OR GRANTED, DIRECTLY OR INDIRECTLY, ANY BENEFIT (E.G. BRIBES,
PAYMENTS IN KIND OR KICK-BACKS) TO ANY PERSON (E.G. A NATURAL OR LEGAL PERSON OR
HIS/HER/ITS REPRESENTATIVE(S)), IN RETURN FOR OBTAINING UNFAIR FAVORABLE
TREATMENT VIS-À-VIS COMPETITORS IN THE SUPPLY OF GOODS OR COMMERCIAL SERVICES,
OR, TO THE BEST OF THE WARRANTING PARTY’S BEST KNOWLEDGE, DEMANDED, ALLOWED HIM-
OR HERSELF TO BE PROMISED OR ACCEPTED SUCH BENEFIT FOR HIM- OR HERSELF OR A
THIRD PARTY FOR THE PURPOSE OF OBTAINING UNFAIR FAVORABLE TREATMENT VIS-À-VIS
COMPETITORS IN THE SUPPLY OF GOODS OR COMMERCIAL SERVICES;

 

 

 

 

 

 

(b)

offered, promised or granted, directly or indirectly, any benefit (cf.
section 9.15.1(a)) to a public official, a person with special public service
obligations or any other

 

45

--------------------------------------------------------------------------------


 

 

 

 

person who performs public functions, to or for that person or a third person,
in return for the fact that he/she performed or will in future perform an
official act;

 

 

 

 

 

 

(c)

made any unlawful political donations; and/or

 

 

 

 

 

 

(d)

otherwise used the Transferred Company’s funds for illegal purposes in
connection with the Business that could expose the Transferred Company or its
shareholders to the risk of the imposition of a penalty or fine (Geldstrafe oder
Geldbuße) payable by, or that could lead to an imposition of an obligation upon,
or a loss for, the Transferred Company or its respective shareholders.

 

 

 

9.15.2

 

The Business and the Transferred Company is in compliance with (i) all relevant
sanctions and regulations promulgated by the Office of Foreign Asset Control of
the U.S. Department of the Treasury, (ii) all relevant resolutions or directives
of the United Nations and (iii) the relevant Laws of the European Union. In
addition to the foregoing, the business operations do not include any business
relations with Cuba, Iran, Syria or North Korea or with any person or entity
included in the list of specially designated nationals and blocked persons of
the Office of Foreign Asset Control of the U.S. Department of the Treasury
except as disclosed in Annex 9.15.2.

 

 

 


9.16


 


WARRANTIES SPECIFIC TO KEMIRA


 


 


 

 

 

Each of the Kemira TiO2’s Finnish pension fund Kemira Pigments Oy:n eläkesäätiö
and Kemira TiO2’s Finnish sickness fund that manages, inter alia, mandatory
benefits in lieu of the competent Finnish governmental authority
(Kansaneläkelaitos), is fully funded as per December 31, 2007.

 

 

 


10.


 


SUPPLEMENTARY PROVISIONS REGARDING THE WARRANTIES


 


 


 

10.1

 

The Warranties together with their annexes also apply – to the extent required,
mutatis mutandis – to the Transferred Company’s consolidated Affiliates listed
in Annex 10.1-1. With respect to the Transferred Company’s non-consolidated
Affiliates listed in Annex 10.1-2, all Warranties are given to the best
knowledge of the Warranting Party in the meaning of section 10.2 only and
without any obligation to make any further enquiry.

 

 

 

10.2

 

Warranties that are given to the Warranting Party’s “best knowledge” are given
to the actual knowledge of the present members of Kemira’s, Rockwood Germany’s
or Rockwood’s managing directors / board or directors, as applicable, as of the
date of this Agreement.

 

 

 

10.3

 

Except where otherwise expressly set forth in this Agreement, the Affected Party
(as defined below) shall only be entitled to raise claims under the Warranties
if and to the extent the

 

46

--------------------------------------------------------------------------------


 

 

 

matter to which the claim relates is not disclosed in this Agreement, the Master
Agreement, the JV Agreement or their respective annexes. Section 442 of the
German Civil Code (BGB) does not apply. For the sake of clarity, the Parties
hereby acknowledge that disclosure of any matter in any context other than in
this Agreement, the Master Agreement, the JV Agreement or their respective
annexes (e.g. disclosure solely in a data room) is not sufficient to bar an
Affected Party (as defined below) from raising a claim under the Warranties.

 

 

 

10.4

 

To the extent that Warranties are limited by the disclosure of facts in the
relevant Warranty or in an Annex to this Agreement to which it expressly refers,
the respective limitation applies only to the Warranty to which it specifically
relates.

 

 

 


11.


 


REMEDIES


 


 


 


11.1


 


IF ONE OR MORE WARRANTIES ARE INCORRECT AND/OR INCOMPLETE, THEN THE PARTY TO
WHICH SUCH WARRANTY WAS GIVEN (THE “AFFECTED PARTY”) IS IN EACH CASE ENTITLED TO
DEMAND FROM THE PARTY BREACHING SUCH WARRANTY (THE “BREACHING PARTY”) THAT THE
WARRANTED SITUATION BE PROVIDED.


 


 


 


11.2


 


IF THE AFFECTED PARTY DEMANDS REMEDY OF THE WARRANTED SITUATION AND (I) THE
WARRANTED SITUATION IS NOT FULLY PROVIDED BY THE BREACHING PARTY WITHIN A
REASONABLE PERIOD, BUT IN ANY CASE WITHIN FOUR WEEKS AFTER RECEIPT OF THE
WARRANTY REMEDY DEMAND, (II) REMEDY OF THE WARRANTED SITUATION TURNS OUT TO BE
IMPOSSIBLE OR INEXPEDIENT FROM THE AFFECTED PARTY’S REASONABLE POINT OF VIEW, OR
(III) THE BREACHING PARTY REFUSES REMEDY OF THE WARRANTED SITUATION FOR ANY
REASON, THEN THE AFFECTED PARTY IS ENTITLED TO DEMAND PAYMENT OF DAMAGES FROM
THE BREACHING PARTY TO THE RESPECTIVE JV GROUP COMPANY AFFECTED BY THE BREACH IN
THE AMOUNT NEEDED FOR REMEDY OF THE WARRANTED SITUATION AND/OR FOR COMPENSATION
OF OTHER LOSSES, SUCH LOSSES SPECIFICALLY EXCLUDING:


 


 


 

 

 

(A)

CONSEQUENTIAL DAMAGES (FOLGESCHÄDEN), LOST PROFITS (ENTGANGENER GEWINN),
INTERNAL ADMINISTRATION AND OVERHEAD COSTS;

 

 

 

 

 

 

(B)

AMOUNTS FOR WHICH SPECIFIC ACCRUALS (RÜCKSTELLUNGEN) HAVE BEEN INCLUDED IN THE
ANNUAL AUDITED ACCOUNTS;

 

 

 

 

 

 

(C)

AMOUNTS THAT HAVE BEEN SPECIFICALLY TAKEN INTO CONSIDERATION IN THE EVALUATION
OF THE TRANSACTION AS SET OUT IN THE FINANCIAL INFORMATION AND VALUATION (AND
DEDUCTED FROM THE EBITDA OR ENTERPRISE VALUE); AND

 

 

 

 

 

 

(d)

amounts that are compensated pursuant to section 16 (Locked Box Concept) which
shall prevail over this section 11.

 

47

--------------------------------------------------------------------------------


 


11.3


 


THE JV GROUP COMPANIES SHALL BE OBLIGED TO INFORM THE ADVISORY BOARD OF JV
EUROPE AND ANY PARTY REASONABLY REQUESTING SUCH INFORMATION OF ANY BREACH OF THE
WARRANTIES WITHOUT UNDUE DELAY AFTER THEY BECOME AWARE OF SUCH BREACH.


 


 


 


11.4


 


THE LIABILITY OF THE BREACHING PARTY FOR A BREACH OF WARRANTY SHALL BE LIMITED
AS FOLLOWS:


 


 


 


11.4.1


 


THE AFFECTED PARTY IS ENTITLED TO RAISE CLAIMS FOR A BREACH OF WARRANTY ONLY TO
THE EXTENT THAT ANY INDIVIDUAL CLAIM OR A SERIES OF RELATED CLAIMS EXCEEDS
EUR 250,000.00 (DE MINIMIS), EXCEPT WHERE AN INDIVIDUAL WARRANTY SPECIFIED A
HIGHER OR LOWER MINIMUM AMOUNT, IN WHICH CASE SUCH AMOUNT SHALL APPLY, AND ONLY
IF AND TO THE EXTENT THE SUM OF SUCH CLAIMS EXCEEDS EUR 4,000,000.00, IN WHICH
CASE THE ENTIRE AMOUNT CAN BE CLAIMED (FREIGRENZE).


 


 


 

11.4.2

 

Subject to section 11.4.3, for all claims resulting from a breach of Warranty
except for a breach of any Warranty set forth in section 9.2 (but excluding
section 9.2.9), the maximum aggregate liability of the Breaching Party equals
EUR 25,000,000.00 unless otherwise set out in this Agreement.

 

 

 

11.4.3

 

For claims in respect of fraud or willful misconduct, the statutory rules shall
apply. Section 444 of the German Civil Code (BGB) remains applicable.

 

 

 


11.5


 


THE AFFECTED PARTY SHALL NOTIFY THE BREACHING PARTY IN WRITING OF ANY BREACH OF
WARRANTY WITHIN 60 DAYS AFTER THE AFFECTED PARTY BECAME AWARE OF SUCH BREACH,
PROVIDED THAT THE FAILURE TO SO NOTIFY THE BREACHING PARTY AS PROVIDED IN THIS
SENTENCE WILL NOT RELIEVE THE BREACHING PARTY FROM ANY LIABILITY OR OBLIGATION
THAT IT MAY HAVE PURSUANT TO THIS AGREEMENT EXCEPT TO THE EXTENT THE BREACHING
PARTY SHALL ACTUALLY HAVE BEEN MATERIALLY PREJUDICED BY SUCH FAILURE OR DELAY.


 


 


 

11.6

 

All claims arising pursuant to this section 11 shall be time-barred from the
earlier of

 

 

 

 

 

(A)

THE FIRST ANNIVERSARY OF THE CLOSING DATE; AND

 

 

 

 

 

 

(B)

THE OCCURRENCE OF A DISPOSAL OF ALL SHARES IN JV EUROPE (AND THE RESPECTIVE
LIMITED LIABILITY INTEREST IN JV US AS REQUIRED BY THE JV AGREEMENT) BY EITHER
KEMIRA AND / OR ROCKWOOD GERMANY; AND

 

 

 

 

 

 

(C)

AN INITIAL PUBLIC OFFERING OF THE SHARES IN JV EUROPE,

 

 

 

 

 

(each of (b) and (c) an “Exit Event”), provided, however, that to the extent any
claim pursuant to this section 11 was notified in writing to the Breaching Party
in accordance with this section 11 and is still pending at the time of the
earlier of the first anniversary of the Closing Date and an Exit Event, such
claim shall continue to be subject to the provisions of this section 11 until
such claim is finally resolved.

 

48

--------------------------------------------------------------------------------


 


12.


TAX WARRANTIES AND REMEDIES


 


 

12.1

For the purpose of this section 12,

 

 

 

“Tax” or “Taxes” shall refer to:

 

 

 

(A)

LIABILITY FOR ALL FORMS OF TAXATION, INCLUDING ANY CHARGE, TAX, DUTY, LEVY,
CUSTOMS, TARIFFS, WITHHOLDING OR LIABILITY WHEREVER IMPOSED FOR SUPPORT OF
NATIONAL, STATE, FEDERAL, MUNICIPAL OR LOCAL GOVERNMENT OR ANY OTHER PERSON,
INCLUDING SOCIAL INSURANCE CONTRIBUTIONS, CORPORATION TAX, TRADE TAX, VAT
(INCLUDING FOR THE AVOIDANCE OF DOUBT ANY NON-DEDUCTIBLE INPUT VAT), PAYROLL
TAX, SOLIDARITY SURCHARGE, ANTIDUMPING DUTIES, COUNTERVAILING DUTIES AND OTHER
PUBLIC LAW LEVIES;

 

 

 

 

(B)

SECONDARY LIABILITY FOR OTHER PERSON’S TAXES (STEUERHAFTUNGSBETRÄGE) BASED ON
LAW (E.G. WAGE TAX, REVERSE CHARGED VAT, WITHHOLDING TAX, DUE TO TAX GROUPS,
FISCAL UNITIES, ACQUISITIONS OF BUSINESS);

 

 

 

 

(C)

TAX EQUIVALENT INDEBTEDNESS BASED ON (I) CONTRACTUAL ARRANGEMENTS (E.G. UNDER A
TAX SHARING AGREEMENT (STEUERUMLAGEN), CONTRACTUAL TAX GUARANTEE OR INDEMNITY)
OR (II) LAW;

 

 

 

 

(D)

ANY PAYMENTS FOR NON-COMPLIANCE WITH TRANSFER PRICING OBLIGATIONS ESPECIALLY
PENALTIES TO BE LEVIED;

 

 

 

 

(E)

ANY DE-GROUPING CHARGES OR SIMILAR CHARGES BASED ON LAW OR CONTRACTUAL
ARRANGEMENTS; AND

 

 

 

 

(F)

ANY PENALTY, FINE, SURCHARGE, INTEREST, CHARGES OR COSTS PAYABLE IN CONNECTION
WITH ANY TAXATION WITHIN (A) TO (E), ABOVE.

 

 

 


12.2


IN ACCORDANCE WITH SECTION 9.1 ABOVE, KEMIRA, ROCKWOOD GERMANY AND ROCKWOOD
HEREBY REPRESENT AND WARRANT THE FOLLOWING:


 


 


12.2.1


THE TRANSFERRED COMPANY HAS FILED IN GOOD TIME ALL TAX RETURNS AND REPORTS IN
RESPECT OF TAXES WITH THE RELEVANT TAX AUTHORITIES AS ARE REQUIRED TO BE FILED.
FOR THE AVOIDANCE OF DOUBT, A TAX RETURN IS FILED IN GOOD TIME IF IT IS FILED IN
ACCORDANCE WITH (I) A TIME LIMIT SET FORTH IN THE APPLICABLE TAX CODE, OR (II) A
TIME LIMIT SET BY THE RELEVANT TAX AUTHORITY IN CHARGE. ALL SUCH TAX RETURNS ARE
TRUE, CORRECT AND COMPLETE IN ALL MATERIAL RESPECTS.


 


 


12.2.2


ALL TAXES REQUIRED TO HAVE BEEN PAID BY THE TRANSFERRED COMPANY HAVE BEEN PAID
IN FULL IN DUE TIME.

 

49

--------------------------------------------------------------------------------


 


12.2.3


THE TRANSFERRED COMPANY HAS NOT GIVEN ANY WAIVER OR BEEN GRANTED ANY EXTENSION
BY ANY TAX AUTHORITY OF ANY PERIOD OF LIMITATION GOVERNING THE TIME OF
ASSESSMENT OR COLLECTION OF ANY TAXES.


 


 

12.2.4

There are no Tax audits, assessments or deficiencies pending against the
Transferred Company, and, to the Warranting Party’s best knowledge, no such
audit, assessment or deficiency is threatened, except as disclosed in
Annex 12.2.4.

 

 

12.2.5

The Transferred Company has withheld, paid or remitted the relevant Tax
authorities on a timely basis all Taxes required to have been withheld and paid
in connection with amounts paid or owing to any employee, independent
contractor, creditor, stockholder or other third party, and the Transferred
Company has complied with all applicable information reporting requirements with
respect to such amounts.

 

 

12.2.6

The Transferred Company is not a party to any Tax sharing or Tax allocation
agreement that will survive after the Closing Date.

 

 

12.2.7

There are no material liens for Taxes (other than Taxes not yet due and payable)
against the assets of the Business.

 

 

12.2.8

The Transferred Company does not have a permanent establishment outside the
country of their incorporation that generates income of a capital income
character.

 

 

12.2.9

The Warranties under clauses 12.2.1.1 through 12.2.10 shall apply mutatis
mutandis to the Transferred Company’s consolidated Affiliates listed in
Annex 10.1-1.

 

 


12.3


REMEDIES


 


 

12.3.1

In the event one or more of the Warranties given pursuant to this section 12 are
incorrect and/or incomplete, the Breaching Party (the Warranting Party breaching
such Warranty) shall indemnify and hold harmless the Affected Party (the Party
to which such Warranty was given) against any liability of any JV Group Company
for the payment of any and all Taxes arising as a result, for the avoidance of
doubt, including interest, penalty or addition to Tax charged by the taxing
authority relating to such Tax, by payment of an amount equal to such Taxes to
the relevant JV Group Company.

 

 

12.3.2

If audits by the relevant Tax authorities or other circumstances (including for
the avoidance of doubt the filing of tax returns) lead to liabilities of any JV
Group Company with regard to Taxes being attributable to the period up to and
including 31 December 2007 (the “Pre-Effective-Date Period”) and such Taxes were
not paid prior to 1 January 2008, then

 

50

--------------------------------------------------------------------------------


 

 

 

(i)

if and to the extent such Taxes relate to JV Europe or its consolidated
Affiliates listed in Annex 10.1-1 then Rockwood Germany shall indemnify and hold
harmless Kemira;

 

 

 

 

 

 

(ii)

if and to the extent such Taxes relate to Sachtleben Corp then Rockwood shall
indemnify and hold harmless Kemira; or

 

 

 

 

 

 

(iii)

if and to the extent such Taxes relate to Kemira TiO2, Kemira Inc. or their
respective consolidated Affiliates listed in Annex 10.1-1 then Kemira shall
indemnify and hold harmless Rockwood and Rockwood Germany

 

 

 

for and against all Taxes of any JV Group Company arising as a result (including
any such Taxes paid prior to the signing of this Agreement) by payment of an
amount equal to such Taxes, and for the avoidance of doubt, including interest,
penalty or addition to Tax charged by the taxing authority relating to such Tax,
to the relevant JV Group Company. The Tax is attributable to the period up to
and including 31 December 2007 if the Tax should have been paid on or before 31
December 2007 or should have been accounted for under the applicable generally
accepted accounting principles as a liability or a provision in the financial
statement as of 31 December 2007. Taxes that relate to the Pre-Effective-Date
Period and are reflected in the Financial Information and Valuation and are paid
prior to or on 30 April 2008 shall be exempt from indemnification under this
section 12.

 

 


12.3.3


IF ACTS OF A WARRANTING PARTY OR A TRANSFERRED COMPANY THAT ARE NOT CONNECTED
WITH THE TRANSFERRED COMPANY’S BUSINESS OR TRANSACTIONS THAT WERE CONDUCTED FOR
THE PREPARATION OF THE TRANSACTION LEAD TO ADDITIONAL TAX LIABILITIES OF ANY JV
GROUP COMPANY FOR THE PERIOD AFTER THE PRE-EFFECTIVE-DATE PERIOD, THE WARRANTING
PARTY ENGAGED IN SUCH ACTS MUST OR, IF A TRANSFERRED COMPANY ENGAGED IN SUCH
ACTS THEN (I) KEMIRA IF KEMIRA TIO2 AND KEMIRA INC. ENGAGED IN SUCH ACTS,
(II) ROCKWOOD GERMANY IF JV EUROPE ENGAGED IN SUCH ACTS OR (III) ROCKWOOD IF
SACHTLEBEN CORP ENGAGED IN SUCH ACTS, MUST COMPENSATE THE RELEVANT JV GROUP
COMPANY FOR ALL TAXES ARISING AS A RESULT, EXCLUDING REAL ESTATE TRANSFER TAX
CAUSED BY THE TRANSACTION, WHICH SHALL BE BORNE BY THE RESPECTIVE JV GROUP
COMPANIES, BUT INCLUDING ANY SUCH REAL ESTATE TRANSFER TAXES CAUSED BY THE WATER
CARVE-OUT OR THE TRANSFER OF CLOSED LANDFILLS WHICH SHALL BE BORNE AND
REIMBURSED BY ROCKWOOD GERMANY OR KEMIRA, AS THE CASE MAY BE.

 

 

12.3.4

The claims for the breach of any Warranty given pursuant to this section 12 and
claims under the Tax indemnity shall become time barred upon expiration of a
period of six months after the final and binding/non appealable assessment of
the respective Tax.

 

 

12.3.5

To the extent that Sachtleben Corp is included in any consolidated, combined or
unitary group with Rockwood or any of its Affiliates for period from 1
January 2008 through the

 

51

--------------------------------------------------------------------------------


 

 

Closing Date, JV US shall pay to Rockwood an amount equal to the Tax liability
that Sachtleben Corp would have incurred for such period computed as if
Sachtleben Corp filed a Tax return for such period on a separate company basis,
and Rockwood shall otherwise be responsible and shall indemnify and hold
harmless JV US from any Taxes imposed on the consolidated, combined or unitary
group.

 

 

12.3.6

Indemnification or compensation under this section 12 shall be excluded with
respect to (i) any Tax if and to the extent such Tax can be recovered by the
Transferred Company under a claim against any other party (e.g. claims for
reimbursement of VAT against customers, wage tax against employees, withholding
Tax or claims for compensation or indemnification against third parties under
contractual arrangements) within three months and (ii) any VAT and VAT
equivalent indebtedness due to a VAT-group including interest and penalties
relating thereto (in this section 12.3.6 “VAT”) if and to the extent the
Transferred Company charged with increased VAT relating to the
Pre-Effective-Date Period will benefit from correspondingly reduced VAT in the
period thereafter due to the attribution of taxable events to the
Pre-Effective-Date Period (temporary differences).

 

 

12.3.7

If any claim may be made (i) for breach of Warranties or under an indemnity
under sections 11, 13 or 14 and (ii) under this section 12 such claim will first
be made under Warranties or indemnities pursuant to sections 11, 13 or 14. If
and to the extent the claim is satisfied under the Warranties or indemnities
under sections 11, 13 or 14, the liability of a Warranting Party under this
section 12 will be reduced accordingly. No claim of a Party under this section
12 may be indemnified or satisfied more than once in respect of the same Tax
suffered.

 

 

12.3.8

In case of any findings, assessments, investigations (including any announcement
of a Tax audit) or other administrative procedures of the taxing authorities or
legal procedures which may have an effect on any amount payable by the Parties
under this section 12 or on any other legal grounds (including but not limited
to Tax imposed or to be imposed on the Parties due to a Tax group or fiscal
unity), section 15 shall apply (with the indemnifying party being treated as the
Warranting Party for purposes of section 15).

 

 

12.4

Sections 10.1, 10.3 and 10.4 and sections 11.1 (except for its definitions),
11.2, 11.4.1, 11.4.2 and 11.6 shall not apply to this section 12.

 

 


13.


ENVIRONMENTAL WARRANTIES AND REMEDIES


 


 


13.1


FOR THE PURPOSE OF THIS AGREEMENT,


 


 

 

“Environmental Contamination” means any pollutants (including, for the avoidance
of doubt, copperas), contaminants or other dangerous substances as defined in
Article 2 para 2 of European Community Council Directive 67/548/EEC, as amended
through the Closing

 

52

--------------------------------------------------------------------------------


 

 

Date, or any other substance, material or waste that is regulated under any
Environmental Law that exist in the air, soil, soil gas, leakage, ground- or
surface water, sea water or sea bed deposits, in or on buildings, technical
facilities, other man-made structures, improvements, machinery or equipment or
parts thereof, as well as waste or decommissioned sub-surface technical
installations or parts thereof that are relevant pursuant to any Environmental
Law applicable to the Former Sites and the Properties;

 

 

 

“Environmental Laws” shall mean the relevant supranational, federal or state
Laws, statutes, directives, ordinances, rules, decisions, technical directives,
regulations, land-use planning or zoning regulations applicable in (i) the EU or
any of its member states or (ii) the USA or any of its states, counties, cities
or other political subdivisions applicable to the Transferred Company and
relating to Environmental Matters as well as Landfills which are in force on the
date of this Agreement (and not, for the avoidance of doubt any Environmental
Laws that subsequently come into force and become effective);

 

 

 

“Environmental Matters” shall mean all matters relating to the protection and
preservation of the environment, including the soil, land surface, the air,
ground and surface waters, sea water and sea bed deposits, and human life,
health, living and working environment as well as plant and animal life, as well
as matters relating to the emission of gas, dust, steam, solid objects, liquids,
noise, odor or magnetic, electric, nuclear or other radiation into the
neighborhood of facilities operated by the Transferred Company; and

 

 

 

“Landfills” shall mean a site for the disposal of waste materials;

 

 

 

“Closed Landfills” are Landfills that have been closed, or where closure
procedures have been initiated, or that are in the after-care phase, in all
cases within the meaning of Art. 13 of Council Directive 1999/31/EC; and

 

 

 

“Pori Landfill” shall mean the Landfills at Pori for (i) copperas and filter
salts/cakes and (ii) ilmenite mud residue.

 

 


13.2


THE TRANSFERRED COMPANY HOLDS ALL MATERIAL ENVIRONMENTAL PERMITS, LICENSES AND
APPROVALS OF THE RELEVANT AUTHORITIES AND AGENCIES THAT ARE REQUIRED FOR THE
CONDUCT OF THE BUSINESS AS IT IS PRESENTLY CONDUCTED AND THE CONSUMMATION OF THE
TRANSACTION WILL NOT RESULT IN THE CANCELLATION, SUSPENSION, LIMITATION OR OTHER
CHANGE TO ANY SUCH PERMITS, LICENSES OR APPROVALS, EXCEPT WHERE SUCH
CANCELLATION, SUSPENSION, LIMITATION OR OTHER CHANGE WOULD NOT HAVE A MATERIAL
ADVERSE IMPACT ON THE BUSINESS.


 


 


13.3


THE BUSINESS HAS NOT RECEIVED WRITTEN NOTICE OF ANY MATERIAL VIOLATION OF ANY
APPLICABLE ENVIRONMENTAL LAW BINDING UPON IT THAT HAS NOT BEEN SUBSTANTIALLY
CORRECTED, EXCEPT FOR

 

53

--------------------------------------------------------------------------------


 


 


VIOLATIONS THAT COULD NOT REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE
EFFECT ON THE BUSINESS.


 


 


13.4


THE BUSINESS IS IN ALL MATERIAL RESPECTS IN COMPLIANCE WITH ALL MATERIAL
APPLICABLE ENVIRONMENTAL LAWS, AND NO INVESTIGATIONS, PROCEEDINGS OR ENFORCEMENT
ACTIONS OF ANY KIND HAVE BEEN INSTITUTED OR ARE PENDING OR THREATENED IN WRITING
AGAINST THE TRANSFERRED COMPANY OR THE BUSINESS WITH RESPECT TO ANY MATERIAL
BREACH OF ANY ENVIRONMENTAL LAW.


 


 


13.5


THE PERMIT (LSY-2004-Y-393) ISSUED BY THE WESTERN FINLAND ENVIRONMENTAL PERMIT
AUTHORITY TO KEMIRA TIO2, DATED 31 DECEMBER 2007, WITH RESPECT TO THE OPERATION
OF KEMIRA TIO2’S PORI SITE (THE “COMPREHENSIVE ENVIRONMENTAL PERMIT”) ENABLES
KEMIRA TIO2 TO CONDUCT ITS TIO2 BUSINESS IN A MANNER THAT IS MATERIALLY
CONSISTENT WITH PAST PRACTICE AND IN ACCORDANCE WITH KEMIRA TIO2’S BUSINESS
PLANS FOR ITS TIO2 BUSINESS WHICH INCLUDES CAPITAL EXPENDITURES FOR THE
TREATMENT OF CO-PRODUCTS. THE COMPREHENSIVE ENVIRONMENTAL PERMIT IS VALID AND
ENFORCEABLE AND DOES NOT CONTAIN ANY TERMS AND CONDITIONS THAT UNREASONABLY
RESTRICT THE OPERATIONS OF KEMIRA TIO2. KEMIRA TIO2 IS NOT AND HAS NOT BEEN IN
DEFAULT OF ANY OF THE CONDITIONS OF THE COMPREHENSIVE ENVIRONMENTAL PERMIT.
THERE ARE, TO KEMIRA’S BEST KNOWLEDGE, NO EVENTS, CIRCUMSTANCES OR FACTS
CURRENTLY IN EXISTENCE BASED UPON WHICH THE COMPREHENSIVE ENVIRONMENTAL PERMIT
CAN BE WITHDRAWN, REVOKED OR CANCELLED OR UPON WHICH IT WILL EXPIRE WITHOUT
RENEWAL.


 


 


13.6


THE AUDITED ANNUAL ACCOUNTS INCLUDE, IN ACCORDANCE WITH THE ACCOUNTING
PRINCIPLES APPLIED ON THE RELEVANT AUDITED ANNUAL ACCOUNTS, SPECIFIC
RESERVATIONS FOR ALL CLAIMS AND COSTS RELATING TO ENVIRONMENTAL MATTERS, IN
PARTICULAR CLAIMS RELATING TO THE INVESTIGATION, MONITORING, CONTAINMENT,
REMEDIATION OR DISPOSAL OF ENVIRONMENTAL DAMAGE (COLLECTIVELY THE “ENVIRONMENTAL
LIABILITIES”).


 


 


13.7


THE BUSINESS HAS INITIATED, FROM THE POINT OF VIEW OF A PRUDENT BUSINESS PERSON,
MEASURES TO COMPLY WITH ALL REQUIREMENTS ON THE IMPLEMENTATION UNDER REGULATION
NO. 1907/2006 OF THE EUROPEAN PARLIAMENT AND OF THE COUNCIL CONCERNING THE
REGISTRATION, EVALUATION, AND AUTHORISATION OF CHEMICALS (REACH), DATED 18
DECEMBER 2006, AS AMENDED AS OF THE DATE OF THIS AGREEMENT.


 


 


13.8


THERE IS NO ENVIRONMENTAL CONTAMINATION ON ANY SITE (OTHER THAN A CLOSED
LANDFILL) FORMERLY USED FOR OR BY ANY BUSINESS OPERATIONS (INCLUDING SITES THAT
HAVE BEEN SOLD TO THIRD PARTIES) OF THE TRANSFERRED COMPANY, BUT NO LONGER OWNED
OR USED BY THE TRANSFERRED COMPANY AS OF THE DATE OF THIS AGREEMENT (THE “FORMER
SITES”), OR ON OR ADJACENT TO THE OWNED PROPERTIES OR THE USED PROPERTIES THAT
WOULD ENABLE THE RELEVANT AUTHORITIES TO REQUEST THAT THE BUSINESS REMEDY,
INVESTIGATE, SECURE OR MINIMIZE THE ENVIRONMENTAL CONTAMINATION ACCORDING TO
APPLICABLE ENVIRONMENTAL LAWS.

 

54

--------------------------------------------------------------------------------


 


13.9


THERE IS SUFFICIENT CAPACITY AVAILABLE FOR THE PERMITTED DISPOSAL OF ANY SEWAGE,
WASTE AND EMISSIONS (EXCEPT FOR THE DISPOSAL OF COPPERAS, FILTER CAKE AND
ILMENITE RESIDUE). THE TRANSFERRED COMPANIES DO NOT OWN OR STORE (OUTSIDE THE
CLOSED KEMIRA LANDFILLS) COPPERAS IN EXCESS OF 100,000 METRIC TONS.


 


 


13.10


REMEDIES


 


 

13.10.1

In the event one or more of the Warranties given under this section 13 are
incorrect and/or incomplete, the Breaching Party shall indemnify and hold
harmless the JV Group Companies against any and all Environmental Liabilities
relating to, resulting from or arising from such incorrect and/or incomplete
Warranty under this section 13. Where an Environmental Liability results in the
imposition of a duty to act, the Breaching Party shall, at the election of the
Affected Party, either properly perform such act or reimburse the JV Group
Companies, as applicable, for the external and internal costs incurred in
connection with complying with such duty to act, including, but not limited to,
the reasonable costs associated with the interruption of business operations
necessary to satisfy such duty to act and similar costs, such costs specifically
excluding the items listed in section 11.2 (a) trough (d). Where an
Environmental Liability results in a payment obligation, the Breaching Party
shall, at the election of the Affected Party, pay the JV Group Companies, as
applicable, or the relevant authority once such payment obligation comes due.

 

 

13.10.2

The Affected Party can only claim indemnification under this section 13 if and
to the extent the Environmental Liabilities have been incurred by the Affected
Party or one or more of the JV Group Companies and provided that the Affected
Party or the JV Group Companies, as applicable, is required to carry out the
relevant measures either:

 

 

 

(A)

PURSUANT TO AN UNAPPEALABLE ENFORCEABLE DECISION OF A COMPETENT AUTHORITY OR AN
ENVIRONMENTAL LAW; OR

 

 

 

 

(B)

PURSUANT TO A FINAL AND ENFORCEABLE COURT JUDGMENT, WHICH IS NOT SUBJECT TO ANY
APPEAL, RESULTING FROM A THIRD-PARTY CLAIM OR A CLAIM OF A COMPETENT AUTHORITY;
OR

 

 

 

 

(c)

pursuant to a settlement between one of the Parties and a competent authority
that has been entered into with the prior consent of the Breaching Party and
avoids a decision described in (a) that could otherwise have been legally
rendered; or

 

 

 

 

(d)

to prevent or mitigate criminal prosecution (including administrative offence
proceedings); or

 

 

 

 

(e)

because prompt remediation is required pursuant to any Environmental Laws due to
an imminent material danger; or

 

55

--------------------------------------------------------------------------------


 

 

(f)

insofar as the Breaching Party consented to it.

 

 

 

In each (a) to (e), the Affected Party shall be entitled to carry out only such
measures which are compulsory in order to (i) in cases (a) to (c) fulfill the
legal obligations under the respective document and (ii) in cases (d) and
(e) avoid the scenario described therein. Neither Party shall be entitled to
carry out any proactive measures prior to the occurrence of (a) through (f),
which shall in particular include any form of exploration measures
(Erkundungsmaßnahmen).

 

 

13.10.3

If a JV Group Company becomes aware of any facts that are reasonably likely to
give rise to an indemnification claim under section 13.10, such JV Group Company
shall notify the Breaching Party thereof in writing without undue delay and, to
the extent then feasible, set forth the estimated amount of such claim, provided
that the failure to so notify or a delay in so notifying the Breaching Party as
provided in this sentence will not relieve the Breaching Party from any
liability or obligations which it may have pursuant to section 13.10.

 

 

13.10.4

All claims arising pursuant to this section 13 shall be time-barred from the
fifth anniversary of the Closing Date, provided, however, that to the extent any
claim pursuant to this section 13 was notified in writing to the Breaching Party
in accordance with this section 13 and is still pending on the fifth anniversary
of the Closing Date, as applicable, such claim shall continue to be subject to
the provisions of this section 13 until such claim is finally resolved.

 

 

13.10.5

Section 10.3 and sections 11.1 (except for its definitions), 11.5 and 11.6 shall
not apply to this section 13. For the avoidance of doubt it is hereby set forth
that section 11.4 shall apply.

 

 


14.


FURTHER INDEMNITIES AND CARVE-OUT OF CLOSED LANDFILLS


 


 


14.1


CARVE-OUT OF CLOSED LANDFILLS


 


 

14.1.1

Sachtleben currently owns the Landfills “Halde I”, “Halde IV” and a solid
material waste disposal site (Feststoffdeponie, including former sludge lagoons)
which will be closed in July 2009 , as described in an indicative manner in
Annex 14.1.1-1 (the “Sachtleben Closed Landfills”) and Kemira TiO2 currently
owns the Pori Landfill, as described in an indicative manner in Annex 14.1.1-2
(the “Kemira Closed Landfills”). The Parties have agreed to carve out the
Sachtleben Closed Landfills and the Kemira Closed Landfills from the JV Group
Companies and treat the respective JV Group Companies as if the Sachtleben
Closed Landfills and the Kemira Closed Landfills had never been part of the JV
Group Companies.

 

 

14.1.2

Sachtleben will, subject to the condition precedent (aufschiebende Bedingung) of
the execution by the relevant Parties of the Closing Memorandum at Closing,
transfer the

 

56

--------------------------------------------------------------------------------


 

 

Sachtleben Closed Landfills to Rockwood Germany or one of its Affiliates under
the terms and conditions of a separate sale and purchase agreement between
Sachtleben and Rockwood Germany or one of its Affiliates incorporating the key
terms set out in Annex 14.1.2 and Kemira TiO2 will, subject to the condition
precedent (aufschiebende Bedingung) of the execution by the relevant Parties of
the Closing Memorandum at Closing, transfer the Kemira Closed Landfills to
Kemira or one of its Affiliates under the terms and conditions of a separate
sale and purchase agreement between Kemira TiO2 and Kemira or one of its
Affiliates incorporating the key terms set out in Annex 14.1.2 in each case
without payment of additional remuneration or assumption of liability except as
explicitly permitted by this Agreement. The Parties will use commercially
reasonable efforts to effect the transfer of the Sachtleben Closed Landfills and
the Kemira Closed Landfills as soon as reasonably practicable after the Closing
Date. Any cost associated with the transfer of the Sachtleben Closed Landfills
and/or Kemira Closed Landfills shall be borne by Rockwood Germany or its
respective Affiliates and Kemira or its respective Affiliates, respectively. To
the extent required as a pre-condition to transfer pursuant to this
section 14.1.2, Rockwood Germany or its respective Affiliates and Kemira or its
respective Affiliates shall obtain their own permit with regard to the
Sachtleben Closed Landfills and the Kemira Closed Landfills, respectively, and
notify the competent authorities of the Sachtleben Closed Landfill and the
Kemira Closed Landfill of the indemnities under this Agreement immediately after
the Closing Date and of the respective transfer immediately after such transfer
having taken effect.

 

 

14.1.3

Rockwood Germany will indemnify and hold harmless Sachtleben against any
liability of Sachtleben in connection with the Sachtleben Closed Landfills and
Kemira will indemnify and hold harmless Kemira TiO2 against any liability of
Kemira TiO2 in connection with the Kemira Landfills (e.g. covering, maintenance,
structural damages, damages to the cover of the Landfill, leakages), in each
case including liabilities relating to the time before the Closing Date. JV
Group Companies shall reimburse (i) Rockwood Germany up to an amount of
EUR 1,648,000 (allocated as follows: Halde I: EUR 0 (zero);
Halde IV: EUR 390,000 and Feststoffdeponie: EUR 1,258,000) and (ii) Kemira up to
an amount of EUR 7,789,000, for indemnifying and holding harmless Sachtleben and
Kemira TiO2, as the case may be, under this section 14.1.3.

 

 

14.1.4

Kemira TiO2 on behalf of Kemira and Sachtleben on behalf of Rockwood Germany (or
their respective Affiliates) shall continue to provide ongoing maintenance and
monitoring services for the Closed Landfills in the same manner and to the same
extent as had been conducted in the twelve months prior to the Closing Date,
excluding for the avoidance of doubt any such additional or enhanced measures
required by an authority or caused by a deterioration of the environmental
condition of the Closed Landfill and any remediation

 

57

--------------------------------------------------------------------------------


 

 

measures. Kemira TiO2 shall in particular continue to (i) collect and monitor
the water from the Kemira Closed Landfills, and (ii) treat the water pumped from
the Kemira Closed Landfills at its own costs as further described in
Annex 14.1.4. For the avoidance of doubt, Sachtleben shall provide services for
the so-called aftercare phase (ground-water monitoring, maintenance and
inspection) related to all dump sites, excluding “Halde III/2”, after 2009,
which are reflected in the Sachtleben reserve amounting to EUR 282,000.

 

 

14.1.5

Without prejudice to any rights under this section 14.1, Kemira TiO2 may
continue to use the Kemira Closed Landfills for the deposit of filter cake from
its own production until the end of 2008 pursuant to the existing permit.

 

 

14.1.6

Kemira TiO2 provided the Western Finland Environmental Permit Authority with a
bank guarantee of EUR 7,200,000.00 as security for Kemira TiO2’s obligations in
relation to the Kemira Closed Landfills. Kemira shall procure a replacement of
such bank guarantee as soon as practicable.

 

 


14.2


OTHER INDEMNITIES


 


 


14.2.1


KEMIRA WITH REGARD TO THE CARVE-OUT OF A 50 PER CENT PARTICIPATION PREVIOUSLY
HELD BY KEMIRA TIO2 IN KEMIRA CHILE COMMERCIAL LIMITADA AND ROCKWOOD GERMANY
WITH REGARD TO THE WATER CARVE-OUT SHALL INDEMNIFY AND HOLD HARMLESS THE JV
GROUP COMPANIES FROM ALL CLAIMS, COSTS, DAMAGES, LIABILITIES AND EXPENSES
RELATING THERETO, INCLUDING ANY TAX LIABILITY.


 


 


14.2.2


KEMIRA AND ROCKWOOD GERMANY, EACH WITH RESPECT TO ITS TIO2 PIGMENTS BUSINESS,
SHALL INDEMNIFY AND HOLD HARMLESS THE JV GROUP COMPANIES AGAINST ALL CLAIMS,
COSTS, DAMAGES, LIABILITIES AND EXPENSES DUE TO THE BREACH OF ANY ANTITRUST
LAWS, INCLUDING EUROPEAN, FINNISH, GERMAN OR UNITED STATES ANTITRUST LAWS, AND
ANY INVESTIGATIONS BY A COMPETENT COMPETITION AUTHORITY, INCLUDING BUT NOT
LIMITED TO, THE EUROPEAN COMMISSION, THE FINNISH COMPETITION AUTHORITY
(KILPAILUVIRASTO), THE FEDERAL CARTEL OFFICE (BUNDESKARTELLAMT), THE ANTITRUST
DIVISION OF THE UNITED STATES DEPARTMENT OF JUSTICE OR THE UNITED STATES FEDERAL
TRADE COMMISSION. IF ANY ANTITRUST LAWS ARE BREACHED BEFORE THE CLOSING DATE AND
SUCH BREACH CONTINUES AFTER THE CLOSING DATE, THE CLAIM FOR INDEMNIFICATION
SHALL BE LIMITED PRO RATA TEMPORIS.


 


 


14.2.3


KEMIRA AND ROCKWOOD GERMANY, EACH WITH RESPECT TO ITS TIO2 PIGMENTS BUSINESS,
SHALL INDEMNIFY AND HOLD HARMLESS THE JV GROUP COMPANIES AGAINST ALL PRODUCT
LIABILITY CLAIMS BY THIRD PARTIES RELATING TO PRODUCTS SOLD BEFORE THE CLOSING
DATE.


 


 


14.2.4


ROCKWOOD GERMANY SHALL INDEMNIFY AND HOLD HARMLESS SACHTLEBEN AGAINST ALL COSTS
AND DAMAGES IN EXCESS OF EUR 1,616,000 WITH REGARD TO THE RECULTIVATION
OBLIGATION ASSOCIATED WITH “ESSENBERGER BRUCH”.

 

58

--------------------------------------------------------------------------------


 

14.2.5

Kemira shall indemnify and hold harmless Kemira TiO2 against the potential claim
associated with the divestment of Kemira’s titanium dioxide in the Netherlands
to Tronox (Kerr-McGee) in 2000, as specified in Annex 9.14.

 

 

14.2.6

Rockwood Germany with regard to JV Europe and Finnish HoldCo, and Rockwood with
regard to JV US, shall indemnify and hold harmless Kemira against

 

 

 

(A)

ALL LIABILITIES INCURRED BY JV EUROPE, FINNISH HOLDCO OR JV US BEFORE THE
CLOSING DATE; AND

 

 

 

 

(B)

ALL LIABILITIES ARISING FROM JV EUROPE, FINNISH HOLDCO OR JV US INCURRING ANY
LIABILITY BEFORE THE CLOSING DATE,

 

 

 

other than related to JV Europe’s incorporation, any transfer of the shares in
JV Europe to Rockwood Germany or in connection with the transaction contemplated
by this Agreement, the JV Agreement or the Master Agreement.

 

 

14.3

In the event of an indemnification pursuant to this section 14, the indemnifying
Party must compensate the JV Group Companies on a Euro by Euro basis or on a US
Dollar for US Dollar basis, as applicable, without any thresholds. Sections 11.3
and 11.5, shall apply to any claim for indemnification under this section 13.1.

 

 


15.


THIRD-PARTY CLAIMS


 


 

15.1

After receiving written notice of any third-party claim (including any
governmental authority) that may trigger a claim by a JV Group Company against
the Warranting Party for indemnification pursuant to sections 11, 12.3, 13.10 or
14 (each a “Third Party Claim”), such JV Group Company shall as soon as
reasonably feasible give written notice thereof to the Warranting Party,
provided that the failure to so notify or a delay in so notifying the Warranting
Party as provided in this section 15.1 will not relieve the Warranting Party
from any liability or obligations that it may have pursuant to this Agreement,
except to the extent such Warranting Party shall actually have been materially
prejudiced by such failure or delay. Such notice shall specify in reasonable
detail the basis for such Third Party Claim and, to the extent feasible, set
forth the estimated amount of such Third Party Claim, and shall include a copy
of any relevant correspondence so far exchanged regarding such matter. If
without undue delay after having received such notice from a JV Group Company,
the Warranting Party sends a written notice to such JV Group Company in which
the Warranting Party finally and bindingly accepts its liability as to the Third
Party Claim (and specifies the limitations of liability under this Agreement, if
any, to which such acceptance is limited), the Warranting Party shall be
entitled to assume control of the defense of such Third Party Claim employing
its own counsel at its sole risk, cost and expense, including all

 

59

--------------------------------------------------------------------------------


 

 

related fees and costs of defense (Rechtsverfolgungskosten) (e.g. due to courts,
witnesses, experts and including the JV Group Company’s out of pocket expenses).

 

 

15.2

As long as the Warranting Party is defending a Third Party Claim, the relevant
JV Group Company shall provide or cause to be provided to the Warranting Party
information reasonably requested by the Warranting Party relating to such Third
Party Claim and the JV Group Company shall otherwise cooperate with the
Warranting Party and its representatives in good faith in order to effectively
contest such Third Party Claim. If such JV Group Company does not fulfill their
aforementioned obligations to provide information and to otherwise cooperate
with the Warranting Party in contesting a Third Party Claim, such JV Group
Company shall be estopped from asserting a claim for indemnification to the
extent such claim is based on the Third Party Claim, but only if and to the
extent such failure prejudiced the Warranting Party’s ability to mitigate the
Third Party Claim. The Warranting Party shall inform the relevant JV Group
Company of all developments and events relating to such claim and such JV Group
Company shall be entitled, at its own expense, to employ its own counsel and to
attend, but not to actively participate in or to control, all conferences,
meetings and proceedings relating to any such Third Party Claim. The Warranting
Party shall conduct such proceedings in good faith using reasonable endeavors to
take the respective interests of each JV Group Company into account. The
relevant JV Group Companies shall fully cooperate with the Warranting Party in
the defense of any Third Party Claim, provide the Warranting Party’s
representatives access, during normal business hours, to all relevant business
records and documents and permit the Warranting Party and its representatives to
consult with the directors, employees and representatives of the relevant JV
Group Company. If, however, the respective interests of the JV Group Companies,
in their reasonable judgment, conflict with those of the Warranting Party, each
JV Group Company shall have the right to assume control of the defense at the
Warranting Party’s expense. Such conflict shall always be deemed to exist if, as
a result of the applicable limitations of liability (including de minimis and
caps under sections 11.4.1 and 11.4.2), the Warranting Party will have to bear a
liability of 75 per cent or less (or when assuming control of the defense has
declared that limitations of liability that would, in its opinion, lead to such
limitation apply).

 

 


15.3


IF THE WARRANTING PARTY DOES NOT ASSUME CONTROL OF THE DEFENSE OF A SPECIFIC
THIRD PARTY CLAIM, THE JV GROUP COMPANIES SHALL HAVE FULL CONTROL OF SUCH
DEFENSE AND SUCH PROCEEDINGS AND MAY IN THEIR SOLE DISCRETION CONTEST SUCH THIRD
PARTY CLAIM AT THE WARRANTING PARTY’S EXPENSE. IF REQUESTED BY THE JV GROUP
COMPANIES, THE WARRANTING PARTY SHALL COOPERATE IN GOOD FAITH WITH SUCH JV GROUP
COMPANIES IN ORDER TO EFFECTIVELY CONTEST SUCH THIRD PARTY CLAIM AT THE
WARRANTING PARTY’S SOLE RISK, COST AND EXPENSE, INCLUDING ALL RELATED FEES AND
COSTS OF THE DEFENSE (RECHTSVERFOLGUNGSKOSTEN) (E.G. DUE TO COURTS,

 

60

--------------------------------------------------------------------------------


 


 


WITNESSES, EXPERTS AND INCLUDING EACH JV GROUP COMPANY’S OUT OF POCKET
EXPENSES). THE WARRANTING PARTY SHALL BE ENTITLED, AT ITS OWN EXPENSE, TO EMPLOY
ITS OWN COUNSEL AND TO ATTEND, BUT NOT ACTIVELY PARTICIPATE IN OR TO CONTROL ALL
CONFERENCES, MEETINGS AND PROCEEDINGS RELATING TO SUCH THIRD PARTY CLAIM. IN NO
EVENT SHALL THE JV GROUP COMPANIES BE ENTITLED TO ACKNOWLEDGE OR SETTLE SUCH
THIRD PARTY CLAIM, OR PERMIT ANY ACKNOWLEDGEMENT OR SETTLEMENT OF SUCH THIRD
PARTY CLAIM WITHOUT THE WARRANTING PARTY’S PRIOR WRITTEN CONSENT, WHICH CONSENT
SHALL NOT TO BE UNREASONABLY WITHHELD.


 


 


16.


LOCKED-BOX CONCEPT


 


 


16.1


IF AND TO THE EXTENT (I) ANY OF THE JV GROUP COMPANIES OR (II) THE PARTIES WITH
RESPECT TO ANY OF THE JV GROUP COMPANIES


 


 

 

(A)

EITHER

 

 

 

 

 

(I)

BREACHED OR PERMITTED TO BREACH ANY OF THE COVENANTS SET OUT IN SECTION 10.1.1
OF THE MASTER AGREEMENT (THE “COVENANTS”) IN THE TIME PERIOD FROM THE DATE OF
THIS AGREEMENT AND UNTIL AND INCLUDING THE CLOSING DATE; OR

 

 

 

 

 

 

(II)

HAVE DONE ANYTHING OR PERMITTED ANYTHING DURING THE TIME PERIOD BETWEEN THE
EFFECTIVE DATE AND UNTIL AND INCLUDING THE DATE OF THIS AGREEMENT THAT WOULD
HAVE CONSTITUTED A BREACH OF THE COVENANTS, HAD THE COVENANT ALREADY BEEN
APPLICABLE DURING THIS TIME PERIOD;

 

 

 

(EACH SUCH ACTION, A “BREACH OF THE NO LEAKAGE PROVISIONS”),

 

 

 

(B)

UNLESS

 

 

 

 

 

(I)

THE RELEVANT BREACH OF THE NO LEAKAGE PROVISIONS SIMULTANEOUSLY LEADS TO A
MONETARY GAIN BY ANOTHER JV GROUP COMPANY; OR

 

 

 

 

 

 

(II)

THE RELEVANT BREACH OF THE NO LEAKAGE PROVISIONS HAS BEEN ANTICIPATED AND THE
EBITDA AND CONSOLIDATED NET DEBT EFFECT RESULTING FROM SUCH BREACH OF THE NO
LEAKAGE PROVISIONS IS CORRECTLY REFLECTED IN THE VALUATION PURSUANT TO THE
FINANCIAL INFORMATION AND VALUATION; OR

 

 

 

 

 

 

(iii)

only in the case of a Breach of the No Leakage Provisions pursuant to
section (a)(i), a specific accruals (Rückstellungen) has been included in the
Annual Audited Accounts to cover such Breach of the No Leakage Provisions; or

 

61

--------------------------------------------------------------------------------


 

 

 

(iv)

the Breach of the No Leakage Provisions has already been remedied by payments
that have been made under the Warranties;

 

 

 

 

 

THEN

 

 

 

 

 

 

 

(I) ROCKWOOD GERMANY IN CASE OF A BREACH OF THE NO LEAKAGE PROVISIONS BY
ROCKWOOD GERMANY, ITS AFFILIATES, JV EUROPE, FINNISH HOLDCO, SACHTLEBEN OR ANY
OF SACHTLEBEN’S AFFILIATES, (II) ROCKWOOD IN CASE OF A BREACH OF THE NO LEAKAGE
PROVISIONS BY ROCKWOOD, JV US, SACHTLEBEN CORP OR ANY OF SACHTLEBEN CORP’S
SUBSIDIARIES; AND (III) KEMIRA IN CASE OF A BREACH OF THE NO LEAKAGE PROVISIONS
BY KEMIRA TIO2, KEMIRA INC., MAYBROOK, OR ANY OF THEIR RESPECTIVE SUBSIDIARIES
SHALL PAY TO JV EUROPE OR JV US, AS APPLICABLE, DAMAGES IN THE AMOUNT NEEDED TO
REMEDY THE RELEVANT BREACH OF THE NO LEAKAGE PROVISIONS, PROVIDED THAT FOR
PURPOSES OF THIS SECTION 16.1 THE AMOUNT OF DAMAGES TO BE PAID SHALL BE
DETERMINED IN ACCORDANCE WITH SECTION 249 ET SEQ. OF THE GERMAN CIVIL CODE
(BGB).

 

 

 

 

16.2

FOR THE AVOIDANCE OF DOUBT, THE LIMITATIONS SET OUT IN SECTIONS 11 THROUGH 13
SHALL NOT APPLY TO SUCH COMPENSATION OBLIGATIONS.

 

 

 

 


17.

TRANSFER OF EMPLOYEES


 


 

 

 


17.1

WITH EFFECT AS OF THE CLOSING DATE,


 


 

 

 


 

(a)

THE EMPLOYMENT RELATIONSHIPS BELONGING TO THE OBERHAUSEN BUSINESS UNIT, WHICH
ARE LISTED IN ANNEX 17.1(A) (THE “OBERHAUSEN TRANSFERRED EMPLOYEES”), SHALL PASS
TO JV EUROPE WITH ALL RIGHTS AND DUTIES PURSUANT TO SECTION 613A OF THE GERMAN
CIVIL CODE (BGB) AS FURTHER SET OUT IN SECTION 17.3;


 

 

 

 


 

(b)

THE SERVICES OF THE EMPLOYEES BELONGING TO THE SALES NETWORK OF KEMIRA’S TIO2
PIGMENTS BUSINESS, WHICH ARE LISTED IN ANNEX 17.1(B) (THE “SALES NETWORK
EMPLOYEES”), SHALL BE PROVIDED TO THE JV GROUP COMPANIES PURSUANT TO SECTION
17.9 BELOW.


 

 

 


17.2


THE EMPLOYEES OF THE JV GROUP COMPANIES INCLUDING THE OBERHAUSEN TRANSFERRED
EMPLOYEES, BUT EXCLUDING THE SALES NETWORK EMPLOYEES, SHALL CONTINUE THEIR
EMPLOYMENT RELATIONSHIPS WITH THE RESPECTIVE JV GROUP COMPANY, (THE EMPLOYEES OF
THE JV GROUP COMPANIES AND THE OBERHAUSEN TRANSFERRED EMPLOYEES AND THE SALES
NETWORK EMPLOYEES TOGETHER THE “TRANSFERRED EMPLOYEES”).


 


 


17.3


IF ONE OR MORE OF THE OBERHAUSEN TRANSFERRED EMPLOYEES EFFECTIVELY OBJECT TO THE
TRANSFER OF HIS OR HER EMPLOYMENT RELATIONSHIP, JV EUROPE SHALL INDEMNIFY AND
REIMBURSE KEMIRA GERMANY FOR ALL COSTS AND EXPENSES IN RELATION TO THESE
EMPLOYEES, IN PARTICULAR COSTS AND

 

62

--------------------------------------------------------------------------------


 


 


EXPENSES RESULTING FROM THE OBJECTION AGAINST THE TRANSFER OF THE EMPLOYMENT
RELATIONSHIP, INCLUDING, BUT NOT LIMITED TO, THE COSTS OF EMPLOYMENT,
TERMINATION OF THE EMPLOYMENT RELATIONSHIP AND RELATED COSTS AND LEGAL EXPENSES,
BUT LIMITED TO THE COSTS INCURRED UNTIL IN RESPECT OF EACH OBERHAUSEN
TRANSFERRED EMPLOYEE SUCH DATE UPON WHICH THE STATUTORY OR CONTRACTUAL NOTICE
PERIOD ENDS HAD A TERMINATION NOTICE BEEN GIVEN IMMEDIATELY AFTER THE OBJECTION
WAS RECEIVED. KEMIRA GERMANY WILL ENDEAVOR TO TERMINATE SUCH EMPLOYMENT
CONTRACTS AT THE EARLIEST POSSIBLE DATE OR TO CONCLUDE TERMINATION AGREEMENTS.


 


 


17.4


IF, CONTRARY TO THE EXPECTATIONS OF THE PARTIES, THE EMPLOYMENT RELATIONSHIPS OF
INDIVIDUAL OBERHAUSEN TRANSFERRED EMPLOYEES DO NOT PASS TO JV EUROPE BY
OPERATION OF LAW (BUT FOR REASONS OTHER THAN AN OBJECTION OR BY AN EMPLOYEE
GIVING NOTICE), JV EUROPE IS ENTITLED BUT NOT OBLIGED TO TAKE OVER SUCH
EMPLOYMENT RELATIONSHIPS ON AN INDIVIDUAL CONTRACTUAL BASIS.


 


 


17.5


IF ADDITIONAL EMPLOYMENT RELATIONSHIPS TRANSFER TO THE JV GROUP COMPANIES, IN
ADDITION TO THE EMPLOYMENT RELATIONSHIPS OF THE TRANSFERRED EMPLOYEES, PURSUANT
TO LAW, ROCKWOOD AND KEMIRA (AS APPLICABLE) SHALL BEAR ALL OF THE COSTS AND
EXPENSES RESULTING FROM SUCH TRANSFER, INCLUDING, BUT NOT LIMITED TO, THE COSTS
OF TERMINATING THE EMPLOYMENT CONTRACTS WITH SUCH EMPLOYEES AND RELATED COSTS
AND LEGAL EXPENSES. THE RESPECTIVE JV GROUP COMPANY WILL ENDEAVOR TO TERMINATE
SUCH EMPLOYMENT CONTRACTS AT THE EARLIEST POSSIBLE DATE OR TO CONCLUDE
TERMINATION AGREEMENTS.


 


 

17.6

Any obligations (including vested obligations under pension schemes, accrued
holiday entitlement, bonuses, stock option plans, old age part-time
arrangements), relating to periods before the Effective Date in respect of
Transferred Employees shall as between Rockwood Germany and Rockwood on the one
hand and Kemira on the other hand be borne and indemnified against by Rockwood
Germany (in respect of JV Europe and its non-US Affiliates), Rockwood (in
respect of Sachtleben Corp) and Kemira (in respect of Kemira TiO2 and Kemira
Inc. and their respective Affiliates), except to the extent such obligation is
already explicitly mentioned and reflected in the Financial Information and
Valuation. For obligations that fell due between the Effective Date and the
Closing Date, the JV Group Companies (JV Europe in the case of the Oberhausen
Transferred Employees and the relevant JV Europe Group company for the Sales
Network Employees) shall bear, and indemnify against, such obligations except as
otherwise set out in this Agreement and the Master Agreement, including this
section 17, the Warranties and section 16. The value of holiday claims of any
Transferred Employees in Germany shall be calculated in accordance with
section 7 para 4 of the Federal Holiday Act (Bundesurlaubsgesetz) and settled
pro rata temporis for periods before and from the Closing Date.

 

63

--------------------------------------------------------------------------------


 


17.7


NOTIFICATIONS TO TRANSFERRED EMPLOYEES:


 


 


17.7.1


THE JV GROUP COMPANIES SHALL JOINTLY PREPARE ALL NECESSARY NOTIFICATIONS TO THE
TRANSFERRED EMPLOYEES REGARDING THE TRANSFER OF THE KEMIRA TIO2 SHARES AND THE
KEMIRA OBERHAUSEN ASSETS.


 


 

17.7.2

The Parties shall inform the Oberhausen Transferred Employees in Germany about
the transfer of the business pursuant to section 613a para 5 of the German Civil
Code (BGB) with the letter attached as a draft in Annex 17.7.2 within
10 Business Days after the date of this Agreement and the conduct of the general
assembly of employees pursuant to section 17.7.1. The facts and plans relating
to the Transferred Employees that are notified in this letter are correct and
complete from today’s point of view. Following the expiry of the time-limit for
declaration of an objection by the employees of the Oberhausen Business Unit
pursuant to section 613a para 6 of the German Civil Code (BGB) with regard to
the German Transferred Employees and such other statutory Law applicable on
other Transferred Employees, the Parties shall inform each other without undue
delay (unverzüglich) about any employees who have objected to the transfer of
their employment relationship. The Parties shall refrain from acts that could be
reasonably likely to cause the Transferred Employees to object to the transfer
of their employment relationships, except to the extent that such acts are
contemplated by this Agreement.

 

 

17.7.3

Within 15 days after the date of this Agreement, Kemira and/or Kemira Germany,
as applicable, shall call a general assembly of employees of the Oberhausen
Business Unit and give JV Europe the opportunity to inform the Transferred
Employees about the change of employer.

 

 


17.8


JV EUROPE SHALL BEAR THE REMUNERATION FOR EMPLOYEES’ INVENTION PURSUANT TO
SECTIONS 9 AND 10 OF THE GERMAN EMPLOYEES’ INVENTION ACT
(ARBEITNEHMERERFINDUNGSGESETZ) PAYABLE FOR THE EMPLOYEES’ INVENTIONS MADE BY THE
OBERHAUSEN TRANSFERRED EMPLOYEES (WHETHER OR NOT ACTUALLY TRANSFERRED) OR FORMER
EMPLOYEES OF THE OBERHAUSEN TECHNOLOGY CENTER, TO THE EXTENT THAT (I) AFTER THE
EFFECTIVE DATE THESE ARE USED AND TAKEN ADVANTAGE OF BY JV EUROPE OR ITS DIRECT
OR INDIRECT SUBSIDIARIES AND (II) SUCH IP RIGHT OR KNOW-HOW HAS BEEN TRANSFERRED
TO JV EUROPE, PROVIDED THAT KEMIRA GERMANY SHALL PAY ALL SUCH REMUNERATIONS
RELATING TO THE TIME PERIOD BEFORE THE EFFECTIVE DATE.


 


 


17.9


EFFECTIVE AS OF THE CLOSING DATE, KEMIRA AND ITS AFFILIATES PROVIDE TO THE JV
GROUP COMPANIES SALES SERVICES IN ITALY, SPAIN, FRANCE, SINGAPORE, AND CHILE
THROUGH THEIR SALES NETWORK FOR THE DURATION OF ONE YEAR COMMENCING WITH THE
CLOSING DATE, TO THE EXTENT SUCH SALES NETWORK EMPLOYEES CONTINUE TO BE EMPLOYED
WITH KEMIRA AND ITS AFFILIATES AND PROVIDED FURTHER THAT KEMIRA SHALL NOT
TERMINATE THE EMPLOYMENT RELATIONSHIPS WITH AN EFFECT

 

64

--------------------------------------------------------------------------------


 


 


PRIOR TO SUCH ONE-YEAR PERIOD OTHER THAN FOR CAUSE. THE JV GROUP COMPANIES SHALL
INDEMNIFY AND REIMBURSE KEMIRA AND ITS AFFILIATES FOR ALL REASONABLE COSTS AND
EXPENSES IN RELATION TO THESE SALES EMPLOYEES, IN PARTICULAR FOR ALL CONTRACTUAL
PAYMENTS, INCURRED BY KEMIRA AND/OR ITS RESPECTIVE AFFILIATE DURING SUCH
ONE-YEAR PERIOD COMMENCING WITH THE CLOSING DATE. KEMIRA SHALL SUPPORT JV GROUP
COMPANIES IF THEY WISH TO OFFER EMPLOYMENT TO ANY OF THESE SALES EMPLOYEES
(INCLUDING E.G. SHORTENING CONTRACTUAL NOTICE PERIOD).


 


 


17.10


EXCEPT AS OTHERWISE PROVIDED IN THE US TRANSITION SERVICES AGREEMENT (AS DEFINED
IN SECTION 17.11), EFFECTIVE AS OF THE CLOSING DATE, (I) ALL EMPLOYEES OF THE US
COMPANIES WHO CONTINUE EMPLOYMENT WITH JV US (“US TRANSFERRED EMPLOYEES”) SHALL
CEASE ACTIVE PARTICIPATION IN THE US BENEFIT PLANS, (II) JV US SHALL ESTABLISH
CERTAIN BENEFIT PLANS (“JV US BENEFIT PLANS”) FOR THE BENEFIT OF THE US
TRANSFERRED EMPLOYEES AS DETERMINED BY JV US, AND (III) THE US TRANSFERRED
EMPLOYEES SHALL COMMENCE PARTICIPATION IN JV US BENEFIT PLANS IN ACCORDANCE WITH
THE TERMS OF SUCH PLANS.


 


 

17.11

On the Closing Date and at the request of JV US, JV US and the US Companies
shall enter into a transition services agreement in the form attached here as
Annex 17.11 (“US Transition Services Agreement”) to provide for the continuation
of participation by the US Transferred Employees for a period of time not to
exceed the end of the calendar year in which the Closing Date occurs in the
applicable US Benefit Plans that provided health and welfare benefits to such US
Transferred Employees immediately prior to the Closing Date.

 

 

17.12

US Transferred Employees shall be credited for their length of service with the
applicable US Company for purposes of determining eligibility to participate in,
satisfying any waiting period, and vesting under JV US Benefit Plans, to the
extent they earned credit under comparable US Benefit Plans. Any preexisting
condition clause in any of the health coverages (including medical and dental
coverage) included in JV US Benefit Plans shall be waived for the US Transferred
Employees. JV US shall ensure that each US Transferred Employee receives credit
under any JV US Benefit Plan that is a welfare benefit plan for any deductibles
or co-payments paid by such US Transferred Employee and his or her dependents
for the calendar year in which the Closing Date occurs under the applicable US
Benefit Plan.

 

 

17.13

JV US shall take all steps necessary to permit each US Transferred Employee who
has received an eligible rollover distribution (as defined in Section 402(c)(4))
of the IRC) from a US Benefit Plan that is a defined contribution savings plan
to roll over such eligible rollover distribution, including any associated
loans, as part of any lump sum cash distribution into an account(s) under a
401(k) savings plan established and maintained by JV US.

 

 

17.14

After the Closing Date, Kemira TiO2 shall reimburse Kemira for payments made to
Mr. Del Dotto

 

65

--------------------------------------------------------------------------------


 

 

under the earn-out arrangement originating from the Tri-K acquisition, provided,
however, that such reimbursement shall be limited to payments made after 1
April 2008 and shall not exceed USD 1,000,000.00. The obligation to reimburse
under this section 17.14 shall not be treated as an Intercompany Receivable
within the meaning of the Master Agreement.

 

 


18.


TRADEMARKS AND COMPANY NAME “KEMIRA”


 


 


18.1


JV EUROPE, FINNISH HOLDCO, KEMIRA TIO2 AND KEMIRA INC. SHALL REFRAIN FROM USING
THE CORPORATE NAME AND THE TRADEMARK “KEMIRA” AND ANY DERIVATIVE OR ABBREVIATION
THEREOF (THE “KEMIRA TRADEMARKS”) THAT REASONABLY IMPLIES A CONNECTION BETWEEN
THE JOINT VENTURE GROUP COMPANIES ON THE ONE HAND AND KEMIRA ON THE OTHER HAND
IMMEDIATELY AFTER THE CLOSING DATE.


 


 


18.2


THE JV GROUP COMPANIES SHALL, HOWEVER, BE ALLOWED TO:


 


 


 

(A)

SELL OFF PRODUCTS AND PACKAGING AND USE UP LABELS BEARING THE KEMIRA TRADEMARKS
FOR A PERIOD OF ONE (1) YEAR AFTER THE CLOSING DATE, PROVIDED THAT SUCH
PRODUCTS, PACKAGING AND LABELS ARE HELD IN STOCK BY KEMIRA TIO2 OR KEMIRA INC.
OR ARE PART OF THE KEMIRA OBERHAUSEN ASSETS AS OF THE CLOSING DATE; AND


 

 

 


 

(B)

USE UP BUSINESS PAPER AND ADVERTISING MATERIALS BEARING THE KEMIRA TRADEMARKS
FOR A PERIOD OF SIX (6) MONTHS AFTER THE CLOSING DATE.


 


 


 


18.3


KEMIRA TIO2 AND KEMIRA INC. SHALL CHANGE THEIR COMPANY NAMES WITHIN THREE
(3) MONTHS AFTER THE CLOSING DATE TO NEW COMPANY NAMES THAT DO NOT CONTAIN THE
KEMIRA TRADEMARKS OR ANY OTHER ELEMENT THAT REASONABLY IMPLIES A CONNECTION
BETWEEN KEMIRA TIO2 AND KEMIRA INC. ON THE ONE HAND AND KEMIRA ON THE OTHER
HAND. KEMIRA TIO2 AND KEMIRA INC. MAY, HOWEVER, USE A REFERENCE TO THEIR FORMER
CHARACTER AS AN AFFILIATE OF KEMIRA (E.G. “FORMER KEMIRA PIGMENTS BUSINESS”) FOR
A PERIOD OF ONE YEAR AFTER THE CLOSING DATE.


 


 


19.


CONFIDENTIALITY


 


 


19.1


THE PARTIES MUST KEEP SECRET THE CONTENTS OF THIS AGREEMENT TO THE EXTENT THAT
NO STATUTORY DISCLOSURE OBLIGATIONS EXIST OR THE RESPECTIVE OTHER PARTY HAS NOT
CONSENTED TO THE DISCLOSURE. THE PARTIES MUST ALSO KEEP SECRET ANY INFORMATION
THEY HAVE ABOUT EACH OTHER AND ABOUT THE ENTERPRISES AFFILIATED WITH THE
RESPECTIVE OTHER PARTY AS DEFINED IN SECTION 15 OF THE GERMAN STOCK CORPORATION
ACT (AKTG), TO THE EXTENT THAT SUCH INFORMATION IS NOT KNOWN OR AVAILABLE TO THE
PUBLIC, OR THE RESPECTIVE OTHER PARTY HAS NOT CONSENTED TO THE DISCLOSURE OF THE
INFORMATION.

 

66

--------------------------------------------------------------------------------


 

19.2

If any disclosure or announcement of confidential matters referred to in
section 19.1 is required by Law or any governmental or quasi-governmental
authority, such disclosure may be made by the Party that is required to make
such disclosure after consultation with the other Parties, unless such
consultation is not practically possible before a Party is required to make a
disclosure.

 

 

19.3

Notwithstanding section 19.1, each Party may disclose the content of this
Agreement to any of its Affiliates.

 

 

19.4

Any press release or similar disclosure of any Party concerning the Transaction
shall require the prior consent of the other Parties except for press releases
in the meaning of section 18.2.

 

 


20.


MISCELLANEOUS


 


 


20.1


THIS AGREEMENT, THE MASTER AGREEMENT AND THE JV AGREEMENT INCLUDING THEIR
ANNEXES AND THE DOCUMENTS THEY REFER TO, CONTAINS THE ENTIRE AGREEMENT OF THE
PARTIES WITH RESPECT TO THE SUBJECT MATTER HEREOF. ANY SUPPLEMENTS OR AMENDMENTS
TO OR A TERMINATION OF THIS AGREEMENT, AS WELL AS ANY DECLARATIONS TO BE MADE
HEREUNDER, SHALL BE VALID ONLY IF MADE IN WRITING, OR IF REQUIRED BY LAW, IN DUE
NOTARIAL FORM. THIS SHALL ALSO APPLY TO ANY CHANGE TO, OR CANCELLATION OF, THIS
PROVISION.


 


 


20.2


NO PARTY MAY ASSIGN OR OTHERWISE TRANSFER ANY RIGHTS OR CLAIMS UNDER OR IN
CONNECTION WITH THIS AGREEMENT TO A THIRD PARTY WITHOUT THE PRIOR WRITTEN
CONSENT OF THE OTHER PARTIES.


 


 


20.3


UNLESS OTHERWISE EXPLICITLY PROVIDED FOR IN THIS AGREEMENT, NEITHER THIS
AGREEMENT NOR ANY PROVISION CONTAINED IN THIS AGREEMENT IS INTENDED TO CONFER
ANY RIGHTS OR REMEDIES UPON ANY PERSON OR ENTITY OTHER THAN THE PARTIES.


 


 


20.4


THIS AGREEMENT SHALL BE GOVERNED EXCLUSIVELY BY THE LAWS OF THE FEDERAL REPUBLIC
OF GERMANY. THE ENGLISH LANGUAGE VERSION SHALL BE DETERMINATIVE (EVEN IF A
TRANSLATION IS MADE), PROVIDED THAT WHERE GERMAN OR FINNISH EXPRESSIONS ARE USED
IN BRACKETS, THE GERMAN OR FINNISH EXPRESSION, AS THE CASE MAY BE, SHALL BE
DETERMINATIVE.


 


 


20.5


IN THIS AGREEMENT:


 


 


 

(A)

ANY GERMAN OR FINNISH LEGAL TERM FOR ANY ACTION, REMEDY, METHOD OF JUDICIAL
PROCEEDING, LEGAL DOCUMENT, LEGAL STATUS, COURT, OFFICIAL OR ANY LEGAL CONCEPT
OR THING SHALL, IN RESPECT OF ANY JURISDICTION OTHER THAN GERMANY AND FINLAND,
AS THE CASE MAY BE, BE DEEMED TO INCLUDE WHAT MOST CLOSELY APPROXIMATES IN THAT
JURISDICTION TO THE GERMAN OR FINNISH LEGAL TERM AND ANY REFERENCE TO ANY GERMAN
OR FINNISH STATUTE

 

67

--------------------------------------------------------------------------------


 


 

 

SHALL BE CONSTRUED SO AS TO INCLUDE EQUIVALENT OR ANALOGOUS LAWS OF ANY OTHER
JURISDICTION;


 

 

 


 

(B)

THE HEADINGS SHALL NOT AFFECT THE INTERPRETATION OF THIS AGREEMENT; AND


 

 

 


 

(c)

any capitalized terms used but not defined in this Agreement shall have the same
meaning as ascribed to such terms in the Master Agreement and the JV Agreement,
as the case may be.


 

 

 


20.6


ALL DISPUTES ARISING IN CONNECTION WITH THIS AGREEMENT OR ITS VALIDITY SHALL BE
FINALLY SETTLED IN ACCORDANCE WITH ARBITRATION RULES OF THE INTERNATIONAL
CHAMBER OF COMMERCE WITHOUT RECOURSE TO THE ORDINARY COURTS OF LAW. THE PLACE OF
ARBITRATION WITH RESPECT TO ANY CLAIMS RELATING TO, ARISING FROM OR IN
CONNECTION WITH THIS AGREEMENT SHALL BE FRANKFURT AM MAIN, GERMANY. THE ARBITRAL
TRIBUNAL SHALL CONSIST OF THREE ARBITRATORS. THE LANGUAGE OF THE ARBITRAL
PROCEEDINGS SHALL BE ENGLISH.


 


 


20.7


UNLESS PROVIDED OTHERWISE IN THIS AGREEMENT, ALL DECLARATIONS
(WILLENSERKLÄRUNGEN) TO BE MADE OR NOTICES TO BE GIVEN BY THE PARTIES PURSUANT
TO THIS AGREEMENT SHALL BE IN WRITING IN ENGLISH AND DELIVERED BY HAND, BY
COURIER, BY FACSIMILE OR BY E-MAIL IN PDF-FORMAT (IN THE LATTER CASE ONLY IF
SUCH E-MAIL IS FOLLOWED BY FACSIMILE OR MAIL CONFIRMATION WITHIN TWO WEEKS) TO
THE PERSON AT THE ADDRESS SET FORTH BELOW, OR SUCH OTHER ADDRESS AS MAY BE
DESIGNATED BY THE RESPECTIVE PARTY TO THE OTHER PARTY IN THE SAME MANNER:


 

 


 

(A)

NOTIFICATIONS TO ROCKWOOD HOLDINGS AND ROCKWOOD:


 

 

 


 

 

Rockwood Specialties Group, Inc.


 

 

Thomas J. Riordan, Senior Vice President, Law and Administration


 

 

100 Overlook Center


 

 

Princeton NJ 08540


 

 

USA


 

 

Facsimile:+1 (609) 514-8722


 

 

E-mail: TRiordan@rocksp.com

 

68

--------------------------------------------------------------------------------


 


 

(B)

NOTIFICATIONS TO ROCKWOOD GERMANY:


 

 

 


 

 

Rockwood Specialties Group GmbH


 

 

Udo Pinger


 

 

Königsberger Straße 1


 

 

60487 Frankfurt am Main


 

 

Germany


 

 

Facsimile:+49 (69) 7165-5693


 

 

E-mail: udo.pinger@rocksp.de


 

 

 


 

(C)

NOTIFICATIONS TO SACHTLEBEN:


 

 

 


 

 

Sachtleben Chemie GmbH


 

 

Prof. Dr. Wolf-Dieter Griebler


 

 

Dr.-Rudolf-Sachtleben-Str. 4


 

 

47198 Duisburg


 

 

Germany


 

 

Facsimile:+49 (2066) 22-3201


 

 

E-mail: w.d.griebler@sachtleben.de


 

 

 


 

(D)

NOTIFICATIONS TO JV EUROPE AND FINNISH HOLDCO:


 

 

 


 

 

Sachtleben Chemie GmbH


 

 

Prof. Dr. Wolf-Dieter Griebler


 

 

Dr.-Rudolf-Sachtleben-Str. 4


 

 

47198 Duisburg


 

 

Germany


 

 

Facsimile:+49 (2066) 22-3201


 

 

E-mail: w.d.griebler@sachtleben.de


 

 

each with a copy to Rockwood Germany and Kemira

 

69

--------------------------------------------------------------------------------


 


 

(E)

NOTIFICATIONS TO JV US


 

 

 


 

 

White Pigments LLC


 

 

c/o Rockwood Specialties Group, Inc.


 

 

Thomas J. Riordan, Senior Vice President, Law and Administration


 

 

100 Overlook Center


 

 

Princeton NJ 08540


 

 

USA


 

 

Facsimile:+1 (609) 514-8722


 

 

E-mail: TRiordan@rocksp.com


 

 

 


 

(F)

NOTIFICATIONS TO KEMIRA, KEMIRA TIO2 AND KEMIRA INC.


 

 

 


 

 

Hannu Virolainen, President Kemira Speciality Business Area


 

 

Kemira OYJ


 

 

Porkkalankatu 3


 

 

00180 Helsinki


 

 

Finland


 

 

Facsimile:+358 - (0) 10 862 1068


 

 

Email: hannu.virolainen@kemira.com


 

 

 


 

(G)

NOTIFICATIONS TO KEMIRA GERMANY


 

 

 


 

 

Hermann-Josef Frings, Managing Director


 

 

Kemira Germany GmbH


 

 

Marie-Curie-Straße 10


 

 

51377 Leverkusen


 

 

Germany


 

 

Facsimile:+49 - (0) 214 20690-250


 

 

Email: hermann-josef.frings@kemira.com

 


21.


AUTHORIZED AGENT


 


 


21.1


KEMIRA AND KEMIRA GERMANY HEREBY APPOINT THE LAW FIRM OF GLEISS LUTZ HOOTZ
HIRSCH PARTNERSCHAFTSGESELLSCHAFT VON RECHTSANWÄLTEN, STEUERBERATERN,
MENDELSSOHNSTRASSE 87, 60325 FRANKFURT AM MAIN, GERMANY, AS THEIR AGENT FOR
SERVICE OF PROCESS (ZUSTELLUNGSBEVOLLMÄCHTIGTER) FOR ALL LEGAL PROCEEDINGS
ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT. THIS APPOINTMENT SHALL ONLY
TERMINATE UPON THE APPOINTMENT OF ANOTHER AGENT FOR SERVICE OF PROCESS DOMICILED
IN GERMANY, PROVIDED THAT THE AGENT FOR SERVICE OF

 

70

--------------------------------------------------------------------------------


 


 


PROCESS IS AN ATTORNEY ADMITTED TO THE GERMAN BAR (IN DEUTSCHLAND ZUGELASSENER
RECHTSANWALT) AND HIS APPOINTMENT HAS BEEN NOTIFIED TO AND APPROVED IN WRITING
BY ROCKWOOD (WHICH APPROVAL SHALL NOT BE UNREASONABLY WITHHELD). KEMIRA AND
KEMIRA GERMANY SHALL UPON THE APPOINTMENT OF ANY NEW AGENT FOR SERVICE OF
PROCESS (AS THE CASE MAY BE) ISSUE TO THE AGENT A WRITTEN POWER OF ATTORNEY
(VOLLMACHTSURKUNDE) AND SHALL IRREVOCABLY INSTRUCT THE AGENT TO SUBMIT SUCH DEED
IN CONNECTION WITH ANY SERVICE OF PROCESS UNDER THIS AGREEMENT. A CERTIFIED COPY
OF THE POWER OF ATTORNEY SHALL BE SUBMITTED TO ROCKWOOD.


 


 


21.2


ROCKWOOD, ROCKWOOD HOLDINGS AND ROCKWOOD GERMANY HEREBY APPOINT THE LAW FIRM OF
CLIFFORD CHANCE PARTNERSCHAFTSGESELLSCHAFT, MAINZER LANDSTRASSE 46, 60325
FRANKFURT AM MAIN, GERMANY, AS ITS AGENT FOR SERVICE OF PROCESS
(ZUSTELLUNGSBEVOLLMÄCHTIGTER) FOR ALL LEGAL PROCEEDINGS ARISING OUT OF OR IN
CONNECTION WITH THIS AGREEMENT. THIS APPOINTMENT SHALL ONLY TERMINATE UPON THE
APPOINTMENT OF ANOTHER AGENT FOR SERVICE OF PROCESS DOMICILED IN GERMANY,
PROVIDED THAT THE AGENT FOR SERVICE OF PROCESS IS AN ATTORNEY ADMITTED TO THE
GERMAN BAR (IN DEUTSCHLAND ZUGELASSENER RECHTSANWALT) AND HIS APPOINTMENT HAS
BEEN NOTIFIED TO AND APPROVED IN WRITING BY KEMIRA (WHICH APPROVAL SHALL NOT BE
UNREASONABLY WITHHELD). ROCKWOOD AND ROCKWOOD GERMANY SHALL UPON THE APPOINTMENT
OF ANY NEW AGENT FOR SERVICE OF PROCESS (AS THE CASE MAY BE) ISSUE TO THE AGENT
A WRITTEN POWER OF ATTORNEY (VOLLMACHTSURKUNDE) AND SHALL IRREVOCABLY INSTRUCT
THE AGENT TO SUBMIT SUCH DEED IN CONNECTION WITH ANY SERVICE OF PROCESS UNDER
THIS AGREEMENT. A CERTIFIED COPY OF THE POWER OF ATTORNEY SHALL BE SUBMITTED TO
KEMIRA.


 


 


22.


SEVERABILITY


 


 

 

Should any provision of this Agreement, or any provision incorporated into this
Agreement in the future, be or become invalid or unenforceable, the validity or
enforceability of the other provisions of this Agreement shall not be affected
thereby. The invalid or unenforceable provision shall be deemed to be
substituted with retroactive effect by a suitable and equitable provision that,
to the extent legally permissible, comes as close as possible to the intent and
purpose of the invalid or unenforceable provision. The same shall apply: (i) if
the Parties have, unintentionally, failed to address a certain matter in this
Agreement (Regelungslücke); in case a suitable and equitable provision shall be
deemed to have been agreed upon with retroactive effect and which comes as close
as possible to what the Parties, in the light of the intent and purpose of this
Agreement, would have agreed upon if they had considered the matter; or (ii) if
any provision of this Agreement is invalid because of the scope of any time
period of performance stipulated herein; in this case a legally permissible time
period or performance shall be deemed to have been agreed which comes as close
as possible to the stipulated time period or performance.

 

71

--------------------------------------------------------------------------------


 

* * *

 

Rockwood Holdings, Inc.

 

 

 

BY:

/s/ CLEMENS ALFRED ROLLMAN

 

 

Clemens Alfred Rollman

Rockwood Specialties Group, Inc.

 

 

 

BY:

/s/ CLEMENS ALFRED ROLLMAN

 

 

Clemens Alfred Rollman

Deukalion Einhundertvierundzwanzigste Vermögensverwaltungs GmbH

 

 

BY:

/s/ CLEMENS ALFRED ROLLMAN

 

 

Clemens Alfred Rollman

White Pigments Holding Oy

 

 

 

BY:

/s/ CLEMENS ALFRED ROLLMAN

 

 

Clemens Alfred Rollman

White Pigments LLC

 

 

 

BY:

/s/ CLEMENS ALFRED ROLLMAN

 

 

Clemens Alfred Rollman

Kemira Oyj

 

 

 

BY:

/s/ VERENA HÜGEL

 

 

Verena Hügel

Kemira Pigments Oy

 

 

 

BY:

/s/ VERENA HÜGEL

 

 

Verena Hügel

 

 

72

--------------------------------------------------------------------------------


 

Kemira Germany GmbH

 

 

 

BY:

/s/ VERENA HÜGEL

 

 

Verena Hügel

Rockwood Specialties Group GmbH

 

 

 

BY:

/s/ LEIF U. SCHRADER

 

 

Leif U. Schrader

Sachtleben Chemie GmbH

 

 

 

BY:

/s/ LORENZO MATTHAEI

 

 

Lorenzo Matthaei

 

73

--------------------------------------------------------------------------------